 



PURCHASE AGREEMENT
BY AND AMONG
RARE HOSPITALITY INTERNATIONAL, INC.,
BUGABOO CREEK ACQUISITION, LLC,
AND SOLELY WITH RESPECT TO THEIR
OBLIGATIONS PURSUANT TO ARTICLES X, XII AND XIII
(INCLUDING SECTION 13.18), CB HOLDING CORP.
AND CHARLIE BROWN’S ACQUISITION CORP.
DATED AS OF
FEBRUARY 27, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                 
 
                ARTICLE I SALE OF ASSETS; EXCLUDED ASSETS     2  
 
  1.01   Transferred Assets     2  
 
  1.02   Excluded Assets     4  
 
  1.03   Assumed Liabilities     5  
 
  1.04   Excluded Liabilities     6  
 
  1.05   Pro-Rated Payments     7  
 
                ARTICLE II PURCHASE PRICE; CLOSING     8  
 
  2.01   Purchase Price     8  
 
  2.02   Closing; Closing Date     9  
 
                ARTICLE III TRANSITIONAL SUPPORT     9  
 
  3.01   Transition Services Agreement     9  
 
  3.02   Intellectual Property License     9  
 
  3.03   Transition of Assigned Liquor Licenses     10  
 
  3.04   Gift Card Processing and Reimbursement     10  
 
  3.05   Proprietary Software License     11  
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES OF RARE     11  
 
  4.01   Organization     11  
 
  4.02   Authorization     11  
 
  4.03   No Conflicts     12  
 
  4.04   Contracts     12  
 
  4.05   Real Property     13  
 
  4.06   Personal Property     14  
 
  4.07   Intellectual Property     14  
 
  4.08   Purchased Assets     15  
 
  4.09   Employment, Labor and Employee Benefit Matters     15  
 
  4.10   Compliance with Law; Permits     16  
 
  4.11   Litigation     16  
 
  4.12   Financial Information     16  
 
  4.13   Absence of Undisclosed Liabilities     17  

 



--------------------------------------------------------------------------------



 



                 
 
  4.14   Absence of Changes     17  
 
  4.15   Taxes     18  
 
  4.16   Environmental Matters     20  
 
  4.17   Suppliers     21  
 
  4.18   Inventory     21  
 
  4.19   Insurance     21  
 
  4.20   Shared Contracts     21  
 
  4.21   Third Party Consents and Governmental Approvals     23  
 
  4.22   Brokers and Finders     23  
 
  4.23   No Other Warranties     23  
 
  4.24   Transferred Subsidiaries     23  
 
  4.25   Indebtedness     24  
 
  4.26   Books and Records     24  
 
                ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER     25  
 
  5.01   Organization     25  
 
  5.02   Authorization     25  
 
  5.03   No Conflicts     25  
 
  5.04   No Brokers and Finders     25  
 
  5.05   No Other Representations or Warranties     26  
 
  5.06   Financing     26  
 
  5.07   Compliance with Debt Financing Requirements     27  
 
  5.08   Investment Intent     27  
 
                ARTICLE VI COVENANTS     28  
 
  6.01   Efforts to Complete Transaction     28  
 
  6.02   Efforts to Obtain Financing     28  
 
  6.03   Consents; Filings     28  
 
  6.04   Operation of Business     28  
 
  6.05   Access to Information     30  
 
  6.06   Delivery of Financial Information     31  
 
  6.07   Notification of Certain Matters     31  
 
  6.08   Efforts to Divide Shared Contracts and Negotiate Pricing     31  
 
  6.09   Licenses and Permits     32  

 



--------------------------------------------------------------------------------



 



                 
 
  6.10   Employee Benefits     33  
 
  6.11   Non-Solicitation and Non-Hire     37  
 
  6.12   Title Insurance; Survey     38  
 
  6.13   Restricted Contracts     39  
 
  6.14   Real Property Deliverables; Landlord Releases; Subleases of Seller    
   
 
      Retained Leases     40  
 
  6.15   Environmental Site Assessments     42  
 
  6.15A   Environmental Indemnification by RARE     46  
 
  6.16   Restaurant Dining Cards     48  
 
  6.17   Debt Pay-Off; Release of Guarantees     48  
 
  6.18   Inventory     48  
 
  6.19   Change of Corporate Names     48  
 
  6.20   Closing Balance Sheet     49  
 
  6.21   Subsidiary Assets     49  
 
  6.22   Post-Closing Cooperation; Retransfer     49  
 
                ARTICLE VII CASUALTY AND CONDEMNATION     50  
 
  7.01   Casualty     50  
 
  7.02   Condemnation     53  
 
  7.03   Supplemental Casualty and Condemnation Disclosures     54  
 
                ARTICLE VIII CONDITIONS TO CLOSING     55  
 
  8.01   Conditions to Obligations of the Parties     55  
 
  8.02   Conditions to Purchaser’s Obligations to Close     55  
 
  8.03   Conditions to RARE’S Obligations to Close     58  
 
                ARTICLE IX TERMINATION     60  
 
  9.01   Termination of Agreement     60  
 
  9.02   Effect of Termination     60  
 
                ARTICLE X INDEMNIFICATION     61  
 
  10.01   Indemnification by RARE     61  
 
  10.02   Indemnification by Purchaser, CB Holding and Charlie Brown’s     61  
 
  10.03   Indemnification Procedure for Third Party Claims     62  
 
  10.04   Indemnification Procedure for Non-Third Party Claims     62  
 
  10.05   Limitation on Indemnification     62  

 



--------------------------------------------------------------------------------



 



                 
 
  10.06   Other Limitations     63  
 
  10.07   Exclusive Remedy     64  
 
  10.08   Indemnification with Respect to Tax Matters     64  
 
                ARTICLE XI TAX MATTERS     64  
 
  11.01   Covenants of Sellers and Purchaser Concerning Tax Returns and Taxes  
  64  
 
  11.02   Sellers’ Tax Indemnity     65  
 
  11.03   Allocation of Taxes     66  
 
  11.04   Contest Rights     66  
 
  11.05   Cooperation     67  
 
  11.06   Tax Sharing Agreements     67  
 
  11.07   Tax Treatment of Indemnification Payments     68  
 
  11.08   Section 338(h)(10) Election     68  
 
  11.09   Conversion of Transferred Subsidiary to Limited Liability Company    
69  
 
  11.10   Pre-Closing Refund of Transferred Subsidiaries     69  
 
                ARTICLE XII DEFINITIONS; RULES OF CONSTRUCTION     69  
 
  12.01   Definitions     69  
 
  12.02   Rules of Construction     81  
 
                ARTICLE XIII MISCELLANEOUS     81  
 
  13.01   Public Announcements     81  
 
  13.02   Entire Agreement; Amendment; Waiver     82  
 
  13.03   Further Assurances     82  
 
  13.04   Notices     82  
 
  13.05   Expenses     83  
 
  13.06   Transfer Taxes and Prorations     84  
 
  13.07   Bulk Sales Law     84  
 
  13.08   Record Retention and Access     84  
 
  13.09   Arbitration     84  
 
  13.10   Governing Law; Jurisdiction     85  
 
  13.11   Assignment     86  
 
  13.12   Captions     86  

 



--------------------------------------------------------------------------------



 



                 
 
  13.13   Representation by Counsel; Interpretation     86  
 
  13.14   Disclosure Schedule     86  
 
  13.15   Parties in Interest     86  
 
  13.16   Severability     87  
 
  13.17   Counterparts     87  
 
  13.18   Guarantees     87  

EXHIBITS

     
Exhibit A
  Restaurants
Exhibits B-1- B-10
  Form Subleases
Exhibit C
  Form of Transition Services Agreement
Exhibit D
  Form of Intellectual Property License Agreement
Exhibit E
  Form of Seller Software License Agreement
Exhibit F
  Form of Assignment and Assumption of Lease
Exhibit G
  Form of Assignment and Assumption Agreement
Exhibit H
  Form of Bill of Sale
Exhibit I
  Form of Assignment of Copyrights
Exhibit J
  Form of Assignment of Service Marks and Trademarks

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     PURCHASE AGREEMENT (this “Agreement”) made and entered into this 27th day
of February, 2007 among RARE Hospitality International, Inc., a Georgia
corporation (“RARE”), Bugaboo Creek Acquisition, LLC, a Delaware limited
liability company (“Purchaser”) and solely with respect to their obligations
pursuant to Articles X, XII and XIII (including Section 13.18), CB Holding
Corp., a Delaware corporation (“CB Holding”) and Charlie Brown’s Acquisition
Corp., a Delaware corporation (“Charlie Brown’s”).
RECITALS
     WHEREAS, RARE, directly and through Bugaboo Creek Holdings, Inc., a
Delaware corporation (“Holdings”), Bugaboo Creek of Seekonk, Inc., a
Massachusetts corporation (“Seekonk”), and RARE Hospitality Management, Inc., a
Delaware corporation (“Management”), is engaged in the business of operating the
Bugaboo Creek Steak House restaurants listed on Exhibit A (each, a “Restaurant,”
and collectively, the “Restaurants”). The operation of the Restaurants (other
than those Restaurants listed in Section 1.02(b) of the Disclosure Schedule),
collectively, shall be referred to herein as the “Business.”
     WHEREAS, Management owns all of the outstanding shares of capital stock of
Seekonk and Holdings (collectively, the “Transferred Subsidiaries”).
     WHEREAS, RARE and Management (together, the “Sellers”) wish to sell, and
Purchaser wishes to purchase, the assets of the Business set forth herein and
all of the issued and outstanding capital stock of each of the Transferred
Subsidiaries (the “Stock”) on the terms and subject to the conditions set forth
in this Agreement.
     WHEREAS, the Sellers shall retain, or shall cause the Transferred
Subsidiaries to transfer to the Sellers or their Affiliates, any Retained
Leases, and the applicable Sellers or Affiliates shall sublease each Retained
Lease to Purchaser under the terms of the corresponding form of sublease
attached hereto as Exhibits B-1 — B-10; and
     WHEREAS, Purchaser is a direct or indirect wholly-owned subsidiary of each
of CB Holding and Charlie Brown’s, each of which acknowledges that the
transactions provided for in this Agreement are of direct and material benefit
to it.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for such other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, RARE, Purchaser, and CB Holding
and Charlie Brown’s (with respect to their obligations in Article X, XII and
XIII (including Section 13.18)), intending to be legally bound, hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
SALE OF ASSETS; EXCLUDED ASSETS
          1.01 Transferred Assets.
     On the Closing Date, RARE hereby agrees to, and shall cause the other
Seller to, sell, assign and deliver to Purchaser, and Purchaser hereby agrees to
purchase and accept from the Sellers, all of the Sellers’ right, title and
interest in and to the following assets (but specifically excluding the Excluded
Assets)(such assets, including Management’s right, title and interest in the
Stock, shall be collectively referred to herein as the “Assets”):
          (a) Inventory. All inventory of food, non-alcoholic beverages,
alcoholic beverages (only to the extent transferable under applicable Law) ,
paper products, cooking supplies and cleaning supplies used or held for use
exclusively in the operation of the Restaurants (the “Inventory”);
          (b) Equipment. All fixtures, furniture and equipment, used or held for
use (whether at the Restaurants, in storage or in transit) exclusively in the
operation of the Restaurants, including but not limited to tables, chairs,
smallwares, signs, lights, ornaments, decor, collectibles, appliances,
computers, tools, machinery, display cases, shelves, cabinets, racks, bars, bar
equipment, and any desktop and laptop personal computers that are used
exclusively by Transferred Employees listed in Section 6.10(a) of the Disclosure
Schedule (collectively, the “Equipment”);
          (c) Leasehold Interests. Subject to any required consents, (i) all of
the Sellers’ interests in and to all Leases set forth in Section 1.01(c) of the
Disclosure Schedule, (ii) the Real Property Lease for the premises in Bedford,
NH (the “Bedford Lease”), if on or prior to the Closing Date Purchaser is able
to demonstrate a sufficient net worth to limit Management’s continuing liability
under such Real Property Lease to two years, as provided under the terms of such
Real Property Lease and (iii) any other Real Property Lease for which a Landlord
Release has been obtained prior to the Closing (or is not required), as
described in Section 6.14(c), and under which a Seller is the lessee
(collectively, the “Assumed Leases”), including all of the Sellers’ interests in
any tenant improvements, fixtures, easements, rights of way and other
appurtenances related to such Assumed Leases;
          (d) Assumed Contracts. (i) All of the Sellers’ rights, privileges and
claims under all Contracts of the Sellers relating exclusively to the Business
or the Assets, including any Employment Agreements described in Section 6.10(b),
but excluding all Assumed Leases and any employment agreements with Managing
Partners, and (ii) any transferable rights, privileges or claims relating
exclusively to the Business under the Shared Contracts (collectively, the
“Assumed Contracts”);

2



--------------------------------------------------------------------------------



 



          (e) Liquor Licenses. All of the Sellers’ Liquor Licenses used
exclusively in the operation of the Restaurants that, under applicable Law, the
Sellers may transfer to Purchaser (the “Assigned Liquor Licenses”);
          (f) Permits. All of the Sellers’ Permits relating exclusively to the
Business that, under applicable Law, the Sellers may transfer to Purchaser (the
“Assigned Permits”);
          (g) Books and Records. Except as set forth in Section 1.01(g) of the
Disclosure Schedule, all books, records (including copies of any Tax records
relating to the Business or the Assets), correspondence, advertising and
promotional materials, marketing information, operating manuals, training
manuals, recipes, menus, business reports, customer lists and databases, studies
and pricing information relating exclusively to, or used exclusively in, the
operation of the Business, all employee records relating to the Transferred
Employees, to the extent the transfer of such employee records is in compliance
with Law, and the right to use, but not exclusively, and a copy of the
documentation of, all shared recipes used in connection with the operation of
the Restaurants and other businesses of RARE; any recipes used exclusively in
the Business shall be transferred on an exclusive basis and the Sellers shall
not use such recipes after Closing;
          (h) Intellectual Property. All Intellectual Property Rights used by
the Sellers exclusively in connection with the Business, including all goodwill
associated therewith (the “Assigned Intellectual Property”);
          (i) Telephone Numbers and Listings. All transferable telephone
numbers, facsimile numbers, email addresses and directory listings used
exclusively in connection with the Restaurants;
          (j) Software. All transferable licenses for computer software used
exclusively in connection with the Restaurants other than computer software used
to communicate or report to other RARE locations;
          (k) Cash. Cash on hand at the Restaurants at Closing, in an amount for
each Restaurant set forth in Section 1.01(k) of the Disclosure Schedule, plus an
amount in cash equal to the Gift Card Amount;
          (l) Design Packages. All animatronics, artifacts, signage, caneback
chairs and any other items marked with the Assigned Intellectual Property (the
“Design Packages”) in the possession or control of the Sellers that have been
removed from, or are not restricted by any Real Property Leases from being
removed from, the Closed Restaurants or any Excluded Restaurants, or otherwise
in storage, provided that Purchaser shall collect and remove the property
included in the Design Packages as of the Closing Date from the locations of
such property no later than 45 days following the Closing Date and the Sellers
shall cooperate in all reasonable respects with Purchaser in connection with
such efforts; and

3



--------------------------------------------------------------------------------



 



          (m) Stock of Transferred Subsidiaries. All of RARE’s right, title and
interest in and to the Stock.
          1.02 Excluded Assets.
     Notwithstanding anything to the contrary contained in this Agreement, the
Assets do not include the following assets of the Sellers or Transferred
Subsidiaries (the “Excluded Assets”):
          (a) All assets of every kind and nature related in whole or in part to
businesses of RARE and its Subsidiaries, other than the Business;
          (b) Those restaurants currently or formerly operated as Bugaboo Creek
Steak House Restaurants and listed in Section 1.02(b) of the Disclosure Schedule
(the “Closed Restaurants”), all of which will cease to be operated as Bugaboo
Creek Steak House Restaurants on or prior to the Closing Date;
          (c) All bank accounts and the amounts on deposit therein, including
any bank accounts used in connection with the Business, and any cash or cash
equivalents related to the Business other than (i) the cash on hand at the
Restaurants at Closing and (ii) an amount in cash equal to the Gift Card Amount;
          (d) All accounts receivable, including accounts receivable generated
by the Business for products or services provided prior to the Closing Date;
          (e) All inventories of alcoholic beverages used or held for use in
whole or in part in the businesses of RARE and its Subsidiaries, other than the
Business, and all inventories of alcoholic beverages used or held for use
exclusively in the operation of the Restaurants, other than those transferable
to Purchaser under applicable Law;
          (f) All Permits related in whole or in part to businesses of RARE and
its Subsidiaries, other than the Business, and all of the Sellers’ Permits
related exclusively to the Business, but not transferable to Purchaser under
applicable Law;
          (g) All Liquor Licenses used other than exclusively in the operation
of the Restaurants and all Liquor Licenses used exclusively in the operation of
the Restaurants that, under applicable Law, may not be transferred to Purchaser;
          (h) All rights, privileges and claims under the Shared Contracts that
(i) are not transferable or (ii) relate to businesses other than the Business;
          (i) All insurance policies (except as otherwise provided in
Section 7.01 with respect to proceeds);
          (j) All corporate records and other documents, books, records,
customer lists and databases not relating exclusively to the Business (except as
otherwise

4



--------------------------------------------------------------------------------



 



provided in Section 1.01(g)), all employee records and files not relating to the
Transferred Employees and all books and records listed in Section 1.01(g) of the
Disclosure Schedule, but not including corporate records of the Transferred
Subsidiaries, which shall remain the property of the Transferred Subsidiaries;
          (k) All properties, capital stock (other than the Stock), claims,
Contracts, goodwill and assets and rights of any nature relating to any extent
to any business conducted by the Sellers other than the Business;
          (l) All rights under the Transaction Documents;
          (m) All Intellectual Property Rights used in whole or in part in
connection with businesses of RARE and its Subsidiaries, other than the
Business, including computer software not used exclusively in connection with
the Business and computer software used at the Restaurants to report or
communicate with other RARE locations;
          (n) All bonds provided on behalf of RARE or its Subsidiaries in
connection with the operation of the Business that are listed in Section 1.02(n)
of the Disclosure Schedule;
          (o) All of the Seller Employee Benefit Plans and assets relating to
the Seller Employee Benefit Plans;
          (p) All Leases (including, for the avoidance of doubt, the Retained
Leases and Leases that are Subsidiary Assets) other than the Assumed Leases;
          (q) All deposits made exclusively in connection with the Assets or the
Business, including escrows relating to liquor purchases, and any prepaid
expenses incurred exclusively in connection with the Business including prepaid
utilities and any amounts deposited or prepaid with respect to Assumed
Contracts, Assumed Leases, Assigned Permits and Assigned Liquor Licenses; and
          (r) Any assets in the Transferred Subsidiaries other than (i) the
Subsidiary Assets and (ii) the corporate books and records of the Transferred
Subsidiaries.
          1.03 Assumed Liabilities.
     Purchaser shall assume and thereafter pay, honor and discharge when due and
payable the following liabilities (the “Assumed Liabilities”):
          (a) All obligations of the Sellers to be performed under the Assumed
Leases accruing from and after the Effective Time;
          (b) All obligations to be performed by the subtenant(s) in accordance
with the provisions of the Subleases;

5



--------------------------------------------------------------------------------



 



          (c) All obligations of the Sellers to be performed under the Assumed
Contracts accruing from and after the Effective Time;
          (d) All obligations of the Sellers to be performed under the Assigned
Liquor Licenses accruing from and after the Effective Time;
          (e) All obligations of the Sellers to be performed under the Assigned
Permits accruing from and after the Effective Time;
          (f) All obligations remaining under (i) the portion of the Gift Cards
represented by the Gift Card Amount paid at Closing, (ii) all Gift Cards to the
extent redeemed following the Gift Card Reimbursement Period and (iii) all
coupons and promotional offers outstanding as of the Closing Date;
          (g) All obligations of Purchaser under Purchaser’s pro rata portion of
the Pro-Rated Payments set forth in Section 1.05 and the transfer Taxes under
Section 13.06(a);
          (h) All obligations of the Transferred Subsidiaries to be performed,
paid or discharged from and after the Effective Time that relate to Subsidiary
Assets, other than Pre-Closing Taxes; and
          (i) All obligations with respect to, and liability for, Recognized
Environmental Conditions or non-compliance issues for which the Purchase Price
has been adjusted pursuant to Section 6.15(d) or (e).
          1.04 Excluded Liabilities.
     Other than the Assumed Liabilities and Purchaser’s pro rata portion of any
Pro-Rated Payments, Purchaser and the Transferred Subsidiaries shall not assume
or retain, pay, discharge, perform or in any way be responsible or liable for
any liabilities or obligations of the Sellers or Transferred Subsidiaries (the
“Excluded Liabilities”) and the Sellers shall retain or assume, pay, discharge,
perform and be responsible and liable for such liabilities and obligations,
including, without limitation:
          (a) any liabilities or obligations with respect to Taxes other than
(i) Tax liabilities of the Transferred Subsidiaries that are not Pre-Closing
Taxes and (ii) the transfer Taxes for which Purchaser is responsible under
Section 13.06(a);
          (b) any deferred compensation, accrued bonus, accrued 401(k), or
general partner plan liabilities associated with Seller Employee Benefit Plans;
          (c) any liability under Leases, Contracts or Permits of the Sellers
that are not validly assigned to Purchaser or under which Purchaser is not
provided benefits pursuant to Section 6.13(b);

6



--------------------------------------------------------------------------------



 



          (d) any intercompany debt or any third-party debt of the Sellers or
Transferred Subsidiaries;
          (e) any liability or obligations relating to, resulting from or
arising out of occurrences of or claims for personal or bodily injury of any
kind or death or property damage (including any workers’ compensation claim)
incurred prior to the Closing Date;
          (f) any liability arising out of or relating to (i) any products
manufactured or sold or any services provided by any Seller or Transferred
Subsidiary prior to the Closing Date or (ii) the business or operations of any
Seller or Transferred Subsidiary prior to the Closing Date, including any
warranty, product liability, or other claim;
          (g) any liability arising out of or relating to the Excluded Assets;
          (h) any liabilities of the Transferred Subsidiaries accruing prior to
the Effective Time other than those described in Section 1.03(h) (except as
otherwise provided in Sections 1.05 and 2.01(c));
          (i) all liabilities and obligations relating to or arising out of the
cessation of employment by the Sellers, Transferred Subsidiaries or any of their
Affiliates of any employees, former employees or independent contractors of the
Business, including any “stay” bonuses (referred to in Section 6.10(k) or
otherwise) and including any liability or obligation resulting from the
termination of the Managing Partners’ existing employment agreements pursuant to
Section 6.10(j), other than any liabilities arising out of any “plant closing”
or “mass layoff” at or before the Effective Time as a result of Purchaser’s
failure to make offers as provided in Section 6.10(a) and to provide required
notices relating thereto; and
          (j) except as otherwise provided in Section 1.05, any liability for
accounts payable of the Sellers and Transferred Subsidiaries as of the Closing
Date.
          1.05 Pro-Rated Payments.
          (a) The following payments relating to the Business, the Assets and
the Subsidiary Assets (the “Pro-Rated Payments”) shall be shared between
Purchaser and the Sellers as follows:
               (i) Rent payments and other fees, charges and costs payable under
the Real Property Leases (other than the Retained Leases) for periods commencing
before and ending after the Closing Date shall be the obligations of the Sellers
for the period prior to the Closing Date and the obligations of Purchaser for
the period from and including the Closing Date; provided, however, that any rent
obligations pursuant to Real Property Leases (other than the Retained Leases)
that require rent as a percentage of sales shall be pro-rated based on sales
volume of the Restaurant and shall be allocated based on

7



--------------------------------------------------------------------------------



 



the volume of sales at such Restaurant during the period of ownership by each
applicable party;
               (ii) Utility charges incurred in connection with the operation of
the Business for periods commencing before the Closing Date and ending after the
Closing Date shall be allocated to the Sellers for utility usage for the period
prior to the Closing Date and to Purchaser for the period from and including
Closing Date;
               (iii) Real property Taxes, personal property Taxes and other
similar Taxes relating to the Assets and Subsidiary Assets for any taxable
period commencing prior to the Closing Date and ending after the Closing Date
shall be prorated as provided in Section 13.06(b); and
               (iv) Charges for services including but not limited to snow
removal, trash pickup, security, janitorial and similar services incurred in
connection with the operation of the Business for periods commencing before the
Closing Date and ending after the Closing Date under any Assumed Contracts or
Contracts held by the Transferred Subsidiaries that constitute Subsidiary Assets
shall be allocated to the Sellers for services for the period prior to the
Closing Date and to Purchaser for the period from and including the Closing
Date.
          (b) Unless otherwise provided herein, Pro-Rated Payments shall be made
pursuant to the procedures set forth in Section 2.01(b).
ARTICLE II
PURCHASE PRICE; CLOSING
          2.01 Purchase Price.
          (a) Consideration. As consideration for the sale of the Assets to
Purchaser, Purchaser shall pay to RARE a purchase price (the “Purchase Price”)
equal to (i) Twenty-Eight Million Dollars ($28,000,000) payable in cash at the
Closing, subject to adjustment as provided herein; plus (ii) the cost of all
Inventory in the Restaurants at the Closing, payable in cash seven (7) days
following the Closing Date.
          (b) Statement for Pro-Rated Payments. At least five (5) business days
prior to the Closing Date, RARE shall deliver to Purchaser a statement (the
“Pro-Ration Statement”) of the estimated amounts for the Pro-Rated Payments
described in Section 1.05(a). The net amount on the Pro-Ration Statement, as
reasonably agreed to by Purchaser, shall be paid by the Sellers or Purchaser, as
appropriate, at Closing. Following the Closing Date, in the event that the
actual amount of any Pro-Rated Payment is greater than the estimated amount for
such Pro-Rated Payment on the Closing Statement, RARE or Purchaser, as
applicable, shall invoice the other Party for the actual amount paid by such
Party in excess of the amount listed on the Closing Statement for such Pro-Rated
Payment. Any such invoice shall list the items paid and the actual cost paid,
and the

8



--------------------------------------------------------------------------------



 



invoiced Party shall pay the invoiced amount within thirty (30) days of receipt
of the invoice. Following the Closing Date, in the event that the actual amount
paid is less than the estimated amount for any Pro-Rated Payment on the Closing
Statement, the Party that paid such lesser amount shall reimburse the other
Party for the difference between the amount set forth on the Closing Statement
and the actual amount paid within thirty (30) business days of submitting such
payment to the applicable third party. Upon request, each Party shall provide
the other with reasonable documentation supporting any amounts paid with respect
to Pro-Rated Payments.
          (c) Inventory Payables and Reimbursements. All accounts payable
relating to Inventory in the Restaurants or inventory of Transferred
Subsidiaries included in the Subsidiary Assets on the Closing Date
(collectively, the “Closing Date Inventory”) shall be retained or assumed, as
applicable, and discharged by the Sellers, and Purchaser shall reimburse RARE
for the Closing Date Inventory valued at the actual cost paid for such Closing
Date Inventory. On the Closing Date, Purchaser and the Sellers shall conduct a
physical inventory of the items of Closing Date Inventory at the Restaurants.
RARE shall invoice Purchaser for the Closing Date Inventory based on such
physical count and RARE’s invoiced cost for such Closing Date Inventory. Closing
Date Inventory reimbursement shall be made seven (7) days following the Closing
Date.
          2.02 Closing; Closing Date.
     The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Alston & Bird LLP at 1201 West
Peachtree Street, Atlanta, Georgia 30309, commencing at 9:00 A.M. local time, on
the fifth business day following the satisfaction or waiver of all conditions to
the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
shall take at the Closing itself), or at such other place or on such other date
as may be mutually agreeable to Purchaser and RARE. At the Closing, the Parties
shall deliver those documents and take such other actions, the delivery or
performance of which are conditions to the other parties’ obligations pursuant
to Article VIII. The date of the Closing is herein referred to as the “Closing
Date.”
ARTICLE III
TRANSITIONAL SUPPORT
          3.01 Transition Services Agreement.
     At the Closing, RARE and Purchaser shall enter into a Transition Services
Agreement substantially in the form attached hereto as Exhibit C (the
“Transition Services Agreement”) with respect to the provision by RARE of the
services described therein on a transitional basis in exchange for the
compensation provided therein.
          3.02 Intellectual Property License.
     To the extent that any Intellectual Property Rights of the Sellers that are
not included in the Assigned Intellectual Property are used in the Business as
of the Closing

9



--------------------------------------------------------------------------------



 



Date, at the Closing, RARE shall, or shall cause the other Seller to, grant a
license to Purchaser for the limited use of such Intellectual Property Rights in
the operation of the Business in the same form and manner used in the Business
prior to Closing (the “Purchaser Licensed Intellectual Property”) for a
transition period to be specified in a License Agreement substantially in the
form attached hereto as Exhibit D (the “Intellectual Property License
Agreement”).
          3.03 Transition of Assigned Liquor Licenses.
     RARE and Purchaser agree to cooperate in identifying those Assigned Liquor
Licenses with respect to which a commercially reasonable arrangement may be
reached between the Seller currently holding such Assigned Liquor License and
Purchaser to permit the transfer of the Restaurant to which such Assigned Liquor
License relates and the continued operation of such Restaurant by Purchaser
pending approval by the relevant Governmental Entities of the transfer of such
Assigned Liquor License to Purchaser. Promptly following the execution and
delivery of this Agreement, the Parties will seek to identify such Assigned
Liquor Licenses, which are issued by jurisdictions within the Commonwealth of
Massachusetts, and to identify a commercially reasonable process for
implementing the provisions of this Section 3.03, but always in compliance with
Law.
          3.04 Gift Card Processing and Reimbursement.
     During the one-year period following the Closing Date (the “Gift Card
Reimbursement Period”), Purchaser shall continue to honor all Gift Cards issued
prior to the Closing, and shall enter into an agreement with IPS Card Solutions,
Inc. (“ValueLink”), the company that currently processes gift cards redeemed at
the Restaurants, for the use of ValueLink’s Gift Card processing services, and
shall cause all Gift Cards presented at the Restaurants to be processed by
ValueLink. Once Purchaser has redeemed Gift Cards having an aggregate value that
exceeds the Gift Card Amount, RARE shall reimburse Purchaser for the amount of
all Gift Cards redeemed during the Gift Card Reimbursement Period in excess of
the Gift Card Amount (the “Excess Gift Card Amount”). Purchaser shall enter into
an agreement with ValueLink, effective on or before the Closing Date, for the
processing of Gift Cards during the Gift Card Reimbursement Period and shall
authorize ValueLink to release to RARE all Gift Card data assembled by ValueLink
during the Gift Card Reimbursement Period in order to assist RARE in determining
the amounts to be reimbursed to Purchaser. RARE shall reimburse Purchaser no
later than the fifteenth business day of each month, beginning the first full
calendar month after the aggregate value of the Gift Cards redeemed by Purchaser
during the Gift Card Reimbursement Period exceeds the Gift Card Amount, for the
portion of the Excess Gift Card Amount represented by the actual value of the
Gift Cards redeemed during the previous month. Following the Gift Card
Reimbursement Period, Purchaser shall be solely liable for all obligations
relating to Gift Cards that have not previously been redeemed. The Sellers shall
have no obligations to reimburse Purchaser for the redemption of any Gift Cards
that are redeemed after the Gift Card Reimbursement Period.

10



--------------------------------------------------------------------------------



 



          3.05 Proprietary Software License.
     Set forth in Section 3.05 of the Disclosure Schedule is a list of certain
proprietary software of the Sellers that is not used exclusively in connection
with the Business (the “Seller Software”). In the event that Purchaser desires
to obtain a license for Purchaser to use, but not to sublicense to others, any
of the Seller Software, RARE shall, or shall cause the other Seller to, license
such Seller Software to Purchaser for a license fee to be agreed upon by
Purchaser and RARE, and Purchaser and the applicable Seller shall enter into a
license agreement in substantially the form attached hereto as Exhibit E.
Purchaser shall be solely responsible for obtaining any licenses to use any
third party software or any systems required for the operation of any Seller
Software licensed to Purchaser, and the Sellers shall have no obligation to
warrant, maintain or update any Seller Software, including any Seller Software
licensed to Purchaser.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF RARE
     RARE hereby represents and warrants to Purchaser as follows:
          4.01 Organization.
     Each Seller and each Transferred Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and is in good standing in each jurisdiction where the
character of the property owned or leased by it or the nature of its activities
makes such qualification necessary, except where the failure to be so qualified
or to be in good standing would not reasonably be expected to have a Material
Adverse Effect on the Business. Each Seller has the corporate power and
authority to own the Assets owned by such Seller, each Transferred Subsidiary
has the corporate power and authority to own the Subsidiary Assets owned by such
Transferred Subsidiary, and each Seller and each Transferred Subsidiary has the
corporate power and authority to conduct the business as presently conducted by
such Seller or Transferred Subsidiary, in each case, except where the failure to
have such power and authority would not reasonably be expected to have a
Material Adverse Effect on the Business. Section 4.01 of the Disclosure Schedule
sets forth, with respect to each Transferred Subsidiary, the jurisdictions in
which it is qualified or otherwise licensed as a foreign corporation to do
business.
          4.02 Authorization.
     Each Seller and each Transferred Subsidiary has full corporate power and
authority to execute and deliver all Transaction Documents to which such Seller
or Transferred Subsidiary is, or will be, a party and to consummate the
transactions contemplated hereby and thereby. Each Seller and each Transferred
Subsidiary has taken all corporate action required by its certificate of
incorporation and by-laws to authorize the execution and delivery of all
Transaction Documents to which such Seller or Transferred Subsidiary is a party
and to authorize the consummation of the transactions contemplated hereby and
thereby. This Agreement is, and each other Transaction

11



--------------------------------------------------------------------------------



 



Document upon execution and delivery by the Sellers or Transferred Subsidiaries
party thereto will be, a legal, valid and binding obligation of each Seller or
Transferred Subsidiary that is a party thereto, enforceable against such Seller
or Transferred Subsidiary in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          4.03 No Conflicts.
          (a) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) conflict with or
violate any provision of the certificate of incorporation or by-laws of any
Seller or Transferred Subsidiary, (ii) conflict with or violate any Law
applicable to any Seller or Transferred Subsidiary in respect of the Business or
by which any Asset or Subsidiary Asset is bound, or (iii) except as set forth in
Section 4.03 of the Disclosure Schedule, conflict with or result in any breach
of or constitute a default (or an event which with notice or lapse of time or
both would constitute a default) under any agreement or other instrument to
which any Seller or Transferred Subsidiary is a party or by which the Assets or
Subsidiary Assets are bound or which would result in the creation of any Lien on
any of the Assets or Subsidiary Assets, excluding from the foregoing in clauses
(ii) and (iii) above such conflicts, violations, breaches and defaults which,
such notices which, and such Liens which, either singly or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect on the
Business.
          (b) No Transferred Subsidiary is in violation of or default under
(x) its certificate or articles of incorporation or organization or by-laws,
(y) any note, bond, mortgage, indenture or deed of trust, license, lease,
agreement or other instrument or obligation to which a Transferred Subsidiary is
a party or to which it or any of its properties or assets may be subject, except
in the case of clause (y), where such violation or default would not reasonably
be expected to have a Material Adverse Effect.
          4.04 Contracts.
          (a) Except as set forth in Section 4.04(a) of the Disclosure Schedule,
no Seller or Transferred Subsidiary is a party to any Contract relating
exclusively to, or arising exclusively out of, the operation or conduct of the
Business or the Assets or Subsidiary Assets, and no Transferred Subsidiary is a
party to any Contract, in each case, which is any of the following (the
Contracts listed below each being a “Material Contract”):
               (i) a Contract requiring remaining payments by a Seller or
Transferred Subsidiary of more than $100,000;

12



--------------------------------------------------------------------------------



 



               (ii) a Contract obligating the Business to deliver products or
services for payment of more than $10,000;
               (iii) a Lease or similar Contract with any third party that makes
available for use to any Person any Owned Real Property or Leased Real Property,
or pursuant to which any real property is leased or used by the Business;
               (iv) any franchise, management, royalty, license or joint venture
agreement;
               (v) a Contract involving a sharing of profits, losses, costs or
liabilities of the Business with any other Person;
               (vi) a Contract for capital expenditures in excess of $25,000;
               (vii) a Contract subjecting the Business to a covenant not to
compete; or
               (viii) any Contract other than as set forth in subsections
(i)-(vii) of this Section 4.04(a), by which any of the Assets or Subsidiary
Assets are bound and that is material to the continued operation of the Business
as currently conducted.
          (b) RARE has provided a copy of each of the Material Contracts listed
in Section 4.04(a) of the Disclosure Schedule to Purchaser.
          (c) Each Material Contract is in full force and effect and, upon
consummation of the transactions contemplated by this Agreement, except to the
extent that any required consents are not obtained or such Material Contract has
expired in accordance with its terms, shall continue in full force and effect
without penalty or other adverse consequence.
          (d) Except as disclosed in Section 4.04(d) of the Disclosure Schedule,
no Seller or Transferred Subsidiary party to a Material Contract has received a
written notice that it is in default under any such Material Contract, and has
no knowledge of any existing event or occurrence which with the giving of notice
or the passage of time, or both, would result in a default under any such
Material Contract.
          4.05 Real Property.
          (a) Owned Real Property. Except as set forth in Section 4.05(a) of the
Disclosure Schedule, Holdings has good and marketable fee simple title to the
Owned Real Property, free and clear of any Liens, except for Permitted Liens.
Section 4.05(a) of the Disclosure Schedule contains a list and description of
all parcels of Owned Real Property.

13



--------------------------------------------------------------------------------



 



          (b) Leased Real Property. Section 4.05(b) of the Disclosure Schedule
contains a list of all Leases under which the Sellers or Transferred
Subsidiaries use or occupy, or have the right or obligation to use or occupy or
pay rent or other fees for, any real property used exclusively in connection
with the Business (collectively, the “Real Property Leases”), and the address of
each location, the name of the lessor and the date of each Real Property Lease.
          (c) With respect to the Owned Real Property and the real property
subject to the Real Property Leases (the “Leased Real Property,” and together
with the Owned Real Property, the “Real Property”), (i) the Sellers and
Transferred Subsidiaries shall continue the operations of the Real Property in
its normal and usual manner and deliver same in no less a satisfactory condition
than exists on the signing of this Agreement, normal wear and tear accepted,
(ii) the present use of the Real Property does not violate any restrictive
covenant or other agreement, the effect of which would interfere in any material
respect with or prevent the continued use of the Real Property for the purposes
for which it is now being used, (iii) no condemnation, eminent domain, or
similar proceeding exists, is pending or, to the Knowledge of RARE, is
threatened, with respect to or that would reasonably be expected to affect any
Owned Real Property, and, to the Knowledge of RARE, no condemnation, eminent
domain, or similar proceeding exists, is pending or is threatened, with respect
to or that would reasonably be expected to affect any Leased Real Property,
except as set forth in Section 4.05(c) of the Disclosure Schedule, (iv) there
are no outstanding options, rights of first refusal or other agreements to which
any Seller or Transferred Subsidiary is a party that affect the Real Property,
except as set forth in Section 4.05(c) of the Disclosure Schedule, (v) there are
no leases, subleases, licenses, concessions, or other agreements, written or
oral, granting to any party or parties the rights of use or occupancy of any
portion of any Real Property except as set forth in Section 4.05(c) of the
Disclosure Schedule, and (vi) to the Knowledge of RARE, each of the Real
Property Leases is in full force and effect substantially in accordance with the
terms thereof and true and complete copies of all Real Property Leases have been
delivered to Purchaser.
          4.06 Personal Property.
     Except as set forth in Section 4.06 of the Disclosure Schedule, the Sellers
have good and transferable title to all of the tangible personal property
included in the Assets, and the Transferred Subsidiaries have good and
transferable title to all of the tangible personal property included in the
Subsidiary Assets (collectively, the “Personal Property”) free and clear of any
Liens, other than Permitted Liens.
          4.07 Intellectual Property.
          (a) Section 4.07(a) of the Disclosure Schedule identifies, as of the
date hereof, (i) all Assigned Intellectual Property and all Intellectual
Property Rights owned by the Transferred Subsidiaries that are Subsidiary
Assets, in each case that is material to the Business (ii) each license,
agreement or other permission relating to the Assigned Intellectual Property or
relating to the Intellectual Property Rights owned by the

14



--------------------------------------------------------------------------------



 




Transferred Subsidiaries that are Subsidiary Assets, in each case that is
material to the Business whether granted (A) to the Sellers or Transferred
Subsidiaries by a third party or (B) by the Sellers or Transferred Subsidiaries
to a third party.
          (b) To the Knowledge of RARE, with respect to the operation of the
Business, (i) no Seller or Transferred Subsidiary has received in connection
with any Assigned Intellectual Property any charge, complaint, claim, demand or
notice alleging any interference with, infringement or misappropriation of, act
of unfair competition with or any other conflict with any Intellectual Property
Rights of a third party; and (ii) in the past three (3) years no Seller or
Transferred Subsidiary has sent to any third party or otherwise communicated to
another Person any charge, complaint, claim, demand or notice asserting
infringement or misappropriation of, or other conflict with, any Intellectual
Property Right of such Seller in or to the Assigned Intellectual Property, by
such other Person or any acts of unfair competition by such other Person.
          4.08 Purchased Assets.
     Except as set forth in Section 4.08 of the Disclosure Schedule, the Assets
and the Subsidiary Assets, together with the Subleases, constitute all of the
material assets, properties and rights, tangible and intangible, necessary for
the continued operation of the Business consistent with the manner in which the
Sellers and Transferred Subsidiaries were operating the Business prior to the
date of this Agreement.
          4.09 Employment, Labor and Employee Benefit Matters.
          (a) All of the Seller Employee Benefit Plans are set forth in
Section 4.09(a) of the Disclosure Schedule. No liability under Title IV or
Part 3 of Subtitle B of Title I of ERISA or Section 4971 of the Code has been
incurred by the Sellers or any ERISA Affiliate for which Purchaser would be
liable under applicable Law as a result of the transactions contemplated by this
Agreement; and no Seller Employee Benefit Plan is a pension plan subject to
Title IV or Part 3 of Subtitle B of Title I of ERISA or Section 412 of the Code
or is a multiemployer plan within the meaning of Section 3(37) of ERISA.
          (b) Each Seller Employee Benefit Plan qualified under Code Section
401(a) has received either (i) a favorable determination letter from the
Internal Revenue Service, or (ii) if its plan document is in the form of a
prototype, a favorable opinion letter from the Internal Revenue Service, and the
Sellers are not aware of any condition, event or operational process that would
cause such a plan to lose its Tax qualification.
          (c) With respect to each of the Employee Benefit Plans, true, correct
and complete copies of the following documents have been made available to
Purchaser: (i) the plan document and any related trust agreement, insurance
contract or other funding agreements which implement such Employee Benefit Plan,
including amendments thereto, (ii) any current summary plan descriptions and
other material communications to

15



--------------------------------------------------------------------------------



 




participants relating to the Employee Benefit Plans, (iii) the most recent Forms
5500, if applicable and (iv) the most recent IRS determination letter, if
applicable.
          (d) There are no collective bargaining agreements involving any
employees of the Sellers or Transferred Subsidiaries at the Restaurants or any
pending applications for certification of a collective bargaining agreement
against the Sellers or Transferred Subsidiaries as of the date of this
Agreement. Except as set forth in Section 4.09(d) of the Disclosure Schedule,
there are no employment or wage and hour claims pending or, to the Knowledge of
RARE, threatened against or involving the Business. Except as set forth in
Section 4.09(d) of the Disclosure Schedule, there is no claim with the United
States Equal Employment Opportunity Commission or similar Governmental Entity
pending or, to the Knowledge of RARE, threatened against or involving the
Business. There is no unfair labor practice complaint against the Business or
pending before the National Labor Relations Board or any other Governmental
Entity relating to labor practices of the Business. There is no labor strike,
material dispute, slowdown or stoppage actually pending or, to the Knowledge of
RARE, threatened against or involving the Business.
          (e) The Transferred Subsidiaries have no employees other than Business
Employees.
          4.10 Compliance with Law; Permits.
     Except as set forth in Section 4.04(d) of the Disclosure Schedule or as
would not (i) materially and adversely affect the ability of the Sellers or
Transferred Subsidiaries to operate the Business, or (ii) otherwise reasonably
be expected to have a Material Adverse Effect on the Business, neither the
Sellers nor the Transferred Subsidiaries are in violation of any applicable
Laws. The Sellers and Transferred Subsidiaries hold all material Permits issued
or provided by Governmental Entities, which are necessary for the ownership of
the Assets and Subsidiary Assets and the operation of the Business, all of which
are listed in Section 4.10 of the Disclosure Schedule.
          4.11 Litigation.
     Except as set forth in Section 4.11 of the Disclosure Schedule, no claims,
actions, suits, proceedings or investigations are pending or, to the Knowledge
of RARE, threatened before any arbitrator or Governmental Entity relating to the
Business or the Assets or the Transferred Subsidiaries, which if determined
adversely to the Business or the Assets or the Transferred Subsidiaries would
reasonably be expected to have a Material Adverse Effect, or which seek to
prevent the consummation of the transactions contemplated by this Agreement.
          4.12 Financial Information.
     Section 4.12(a) of the Disclosure Schedule contains true and correct copies
of unaudited balance sheets of the Bugaboo Creek Steak House Concept as of
December 28, 2003, December 26, 2004, December 25, 2005 and December 31, 2006
and the related

16



--------------------------------------------------------------------------------



 



unaudited statements of income of the Bugaboo Creek Steak House Concept for the
fiscal years then ended and the unaudited balance sheet of the Bugaboo Creek
Steak House Concept as of October 1, 2006 and the unaudited income statement of
the Bugaboo Creek Steak House Concept for the nine months then ended (the
“Balance Sheets and Income Statements”) and (ii) a reconciliation of the
unaudited balance sheets of the Bugaboo Creek Steak House Concept as of
December 28, 2003, December 26, 2004 and December 25, 2005 and the related
unaudited statement of income of the Bugaboo Creek Steak House Concept for the
fiscal years then ended and the unaudited balance sheet of the Bugaboo Creek
Steak House Concept as of October 1, 2006 and the unaudited income statement of
the Bugaboo Creek Steak House Concept for the nine months then ended to the
presentation provided in the Confidential Information Memorandum dated Fall 2006
relating to the Business that was provided to Purchaser (the “Reconciliation”
and, together with the Balance Sheets and Income Statements, the “Financial
Reports”).
     The Financial Reports have been prepared in good faith based upon the books
and records of RARE, consistent with past practices of RARE, and fairly present
in all material respects, the financial position and results of operations of
the Bugaboo Creek Steak House Concept, except as described in Section 4.12(b) of
the Disclosure Schedule. The consolidated financial statements of RARE and its
Subsidiaries contained in Amendment No. 1 on Form 10-K/A to RARE’s Annual Report
on Form 10-K for the fiscal year ended December 25, 2005, and RARE’s quarterly
reports on Form 10-Q for the fiscal quarters ended April 2, 2006, July 2, 2006,
and October 1, 2006, have been prepared in accordance with GAAP.
          4.13 Absence of Undisclosed Liabilities.
     The Sellers and Transferred Subsidiaries have no debts, liabilities,
payables or obligations, whether fixed or contingent, matured or unmatured, of a
nature required to be reflected on a balance sheet prepared in accordance with
GAAP that both (i) have been incurred solely as a result of the conduct of the
Business (as opposed to the conduct of the businesses of the Sellers and
Transferred Subsidiaries as a whole) and (ii), individually or in the aggregate,
are or would be material to the business, assets, properties, liabilities,
condition (financial or otherwise) or results of operation of the Business,
taken as a whole, except to the extent the same are: (x) disclosed in this
Agreement or the Disclosure Schedule, or which are of the type or kind required
to be disclosed in the Disclosure Schedule but are not disclosed solely because
they fall below the minimum threshold dollar amount or materiality of the
disclosures required by the terms of this Agreement to be set forth in the
Disclosure Schedule or (y) reflected on the most recent Financial Report and not
paid or discharged.
          4.14 Absence of Changes.
     Since December 31, 2006, (i) the Business has, in all material respects,
been conducted in the ordinary course of business consistent with past practice,
(ii) there has not occurred any event, and there does not exist any condition
nor any set of circumstances, that has had or would reasonably be expected to
have a Material Adverse

17



--------------------------------------------------------------------------------



 



Effect on the Business taken as a whole, (iii) there has not been any direct or
indirect redemption, purchase or other acquisition of stock of any Transferred
Subsidiary, or other than with respect to assets that are not Subsidiary Assets,
any declaration, setting aside or payment of any dividend or other distribution
by any Transferred Subsidiary in respect of its capital stock, (iv) no
Transferred Subsidiary has incurred any indebtedness for borrowed money, or
assumed, guaranteed, endorsed or otherwise as an accommodation become
responsible for the obligations of any other individual, firm or corporation, or
made any loans or advances to any other individual, firm or corporation,
(v) there has not been any change in the financial or Tax accounting methods,
principles or practices of any Transferred Subsidiary, (vi) there has not been
any revaluation by any Transferred Subsidiary of any of its assets, including,
without limitation, writing down the value of inventory or writing off notes or
accounts receivable, (vii) except for amounts that are not material, there has
not been any damage, destruction or loss suffered by any Transferred Subsidiary,
whether covered by insurance or not, and (viii) there has not been any agreement
by any Seller or any Transferred Subsidiary to do any of the things described in
the preceding clauses (i) through (viii) other than as expressly provided for in
this Agreement.
          4.15 Taxes.
          (a) All material Tax Returns required to be filed by or with respect
to each Transferred Subsidiary, and all material Tax Returns required to be
filed with respect to the Business or any Asset, have been timely and properly
filed, and each such Tax Return is correct and complete in all material
respects.
          (b) All material Taxes of the Transferred Subsidiaries, or related to
the Business or any Asset, have been timely paid to the extent due and payable,
or, in the case of Taxes not yet due or payable, fully accrued on the books and
records of the applicable entity. There are no encumbrances relating to Taxes on
any assets of either Transferred Subsidiary or any other Asset other than in
respect of property taxes not yet delinquent.
          (c) Except as provided in Section 4.15(c) of the Disclosure Schedule,
no material Tax issues involving either Transferred Subsidiary, the Business or
any Asset have been raised in writing by the Internal Revenue Service (“IRS”) or
any other taxing authority, and no waivers of statutes of limitations have been
given with respect to any Taxes imposed on or with respect to either Transferred
Subsidiary, the Business or any Asset.
          (d) Except as provided in Section 4.15(d) of the Disclosure Schedule,
there are no Taxes of either Transferred Subsidiary, or related to the Business
or any Asset that are currently under examination or audit, or are the subject
of a pending or threatened examination or audit, by the IRS or by other taxing
authorities. There are no unpaid deficiencies asserted or assessments made by
any taxing authority against either Transferred Subsidiary or related to the
Business or any Asset.

18



--------------------------------------------------------------------------------



 



          (e) Neither Transferred Subsidiary has agreed to or is required to
make any adjustment under Section 481 of the Code that could affect such
Transferred Subsidiary with respect to any taxable period beginning on or after
the Closing Date.
          (f) Neither Transferred Subsidiary is a party to any agreement, with
any Person other than the other Transferred Subsidiary that provides for the
allocation or sharing of, or indemnity or liability for, Taxes, and neither
Transferred Subsidiary has been included in any “consolidated,” “affiliated,”
“unitary,” “combined” or similar Tax group since December 31, 1996 other than a
group of which such entity is currently a member.
          (g) Each Transferred Subsidiary has complied in all material respects
with all applicable laws relating to the payment and withholding of Taxes
(including pursuant to Sections 1441, 1442, 3121 and 3402 of the Code and
similar provisions under state, local or foreign law).
          (h) Neither Transferred Subsidiary has made an election under Section
341(f) of the Code (or any similar provision of state, local or foreign law).
          (i) Neither Transferred Subsidiary has requested a ruling from, or
entered into a closing agreement with, the IRS or any other taxing authority.
          (j) In the past five years, no claim has been made in writing by any
taxing authority in a jurisdiction in which Tax Returns have not been filed that
either Transferred Subsidiary, the Business or any Asset is or may be subject to
taxation by that jurisdiction.
          (k) Neither Transferred Subsidiary has participated in any “listed
transaction” within the meaning of Treasury Regulation § 1.6011-4.
          (l) None of the Assets is property (i) which any Seller, Purchaser,
either Transferred Subsidiary or any of their respective affiliates is or will
be required to treat as owned by another person pursuant to the provisions of
Section 168(f) of the Internal Revenue Code of 1954 (as in effect immediately
prior to the Tax Reform Act of 1986), (ii) is “tax-exempt use property” within
the meaning of Section 168(h)(1) of the Code, (iii) is property used
predominately outside the United States within the meaning of Prop. Treas. Reg.
§ 1.168-2(g)(5), or (iv) is “tax-exempt bond financed property” within the
meaning of Section 168(g)(5) of the Code.

19



--------------------------------------------------------------------------------



 



          (m) No Transferred Subsidiary has distributed stock of another Person,
or has had its stock distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Section 355 of the
Code.
          (n) There is no outstanding power of attorney with respect to any Tax
matter of either Transferred Subsidiary, the Business or any Asset.
          4.16 Environmental Matters.
     Except in each case as set forth in Section 4.16 of the Disclosure
Schedule, (i) the Sellers and Transferred Subsidiaries have complied, and their
operation of the Business, the Assets, and the Transferred Subsidiaries have
complied in all material respects with all Environmental Laws applicable to the
Business and the Assets and Transferred Subsidiaries; (ii) neither the Sellers
nor the Transferred Subsidiaries have received any written notice, demand, claim
or request for information from any Person alleging a violation of, or any
material liability under, any applicable Environmental Law relating to the
Business, Assets or Transferred Subsidiaries; (iii) the Sellers and Transferred
Subsidiaries have obtained all Permits required under applicable Environmental
Laws with respect to the Business, Assets and Transferred Subsidiaries, and the
Sellers, Transferred Subsidiaries, Business, Assets and Subsidiary Assets are
all in material compliance with the terms and conditions of such Permits;
(iv) to the Knowledge of RARE, there are no pending or threatened actions,
claims, notices of violation, investigations, notices of potential liability,
demands or requests for information under or pursuant to any Environmental Law
relating to the Business, Assets or Transferred Subsidiaries, or any other
facilities or properties previously owned, leased, operated or used in
connection with the Business or by the Transferred Subsidiaries; (v) neither the
Sellers nor the Transferred Subsidiaries are currently conducting any
investigation, response or other corrective action pursuant to any Environmental
Law at any of the Assets or Subsidiary Assets, or at any facility or property
formerly owned, leased operated or used in connection with the Business, nor are
they subject or party to any Contract, order, judgment or decree which obligates
any of them to conduct any such actions; (vi) there are no events, activities,
occurrences or conditions relating (a) to the Business or (b) to the Assets or
Subsidiary Assets, to the extent arising out of the operation or use thereof by
any of the Sellers or Transferred Subsidiaries, including without limitation the
Release of any Hazardous Materials, that could reasonably be expected to result
in any material violation of or material liability under any Environmental Law;
and (vii) to the Knowledge of RARE, there are not now at any of the Assets or
Subsidiary Assets any (a) underground storage tanks or related piping,
(b) aboveground storage tanks or related piping, (c) impoundments (d) landfill
areas (e) asbestos or asbestos-containing materials, or (f) polychlorinated
biphenyls.
     None of the representations and warranties in this Agreement, other than
those contained in this Section 4.16, shall address matters involving
Environmental Laws, Hazardous Materials or other environmental matters as they
relate to the Sellers, the Transferred Subsidiaries, the Business, the Assets or
the Subsidiary Assets.

20



--------------------------------------------------------------------------------



 



          4.17 Suppliers.
     Since December 25, 2005, there has been no termination, cancellation or
material curtailment of the business relationship of the Business with, or
material increase in prices by any supplier or group of Affiliated suppliers of
Inventory representing 10% or more of the purchases of Inventory for the
Business for the fiscal year ended December 25, 2005 nor, to the Knowledge of
RARE, does any such supplier or group of Affiliated suppliers intend to so
terminate, cancel or materially curtail any such business relationship or to
materially increase its prices.
          4.18 Inventory.
     Except as set forth in Section 4.18 of the Disclosure Schedule and
determined in accordance with GAAP, all Inventory of the Business is valued on
the books and records of the Sellers and Transferred Subsidiaries at the lower
of cost or market and is usable or saleable in the ordinary course of business.
          4.19 Insurance.
     Section 4.19 of the Disclosure Schedule sets forth an accurate and complete
list of all insurance policies held by the Sellers and Transferred Subsidiaries
that relate to the Business, Assets or Subsidiary Assets (the “Insurance
Policies”), which list includes (a) the name of the insurer and agent, (b) the
amount of coverage and (c) the expiration date, as applicable. Each Insurance
Policy is currently in full force and effect. All insurance premiums for such
policies have been timely paid. The Sellers and Transferred Subsidiaries are in
compliance, in all material respects, with the terms and conditions of the
Insurance Policies. No Seller or Transferred Subsidiary has received any notice
of cancellation or non-renewal of any Insurance Policy nor, the Knowledge of
RARE, is the termination of any the Insurance Policies threatened. No Seller or
Transferred Subsidiary has received any declination of coverage from insurers
with respect to any currently pending claim that relates to the Business or the
Assets or Subsidiary Assets tendered for defense or recovery.
          4.20 Shared Contracts.
          (a) Except as set forth in Section 4.20(a) of the Disclosure Schedule,
and excluding any Material Contracts disclosed in Section 4.04 of the Disclosure
Schedule and any Contracts that both (x) relate to the general corporate
operations of RARE and its Affiliates and (y) will not bind Purchaser or any
Transferred Subsidiary after the Closing, no Seller or Transferred Subsidiary is
a party to any Contract which is any of the following (the Contracts listed
below each being a “Shared Contract”):
               (i) a Contract requiring remaining payments by a Seller or
Transferred Subsidiary with respect to the Business of more than $100,000;
               (ii) a Contract obligating the Business to deliver products or
services for payment of more than $10,000;

21



--------------------------------------------------------------------------------



 



               (iii) a Lease or similar Contract with any third party that makes
available for use to any Person any Owned Real Property or Leased Real Property,
or pursuant to which any real property is leased or used by the Business;
               (iv) any franchise, management, royalty, license or joint venture
agreement relating to, or arising out of, the operation or conduct of the
Business or the Assets;
               (v) a Contract involving a sharing of profits, losses, costs or
liabilities of the Business with any other Person;
               (vi) a Contract for capital expenditures relating to the Assets,
Subsidiary Assets or the Business in excess of $25,000;
               (vii) a Contract subjecting the Business to a covenant not to
compete; or
               (viii) any Contract other than as set forth in subsections
(i)-(vii) of this Section 4.20(a), by which any of the Assets or Subsidiary
Assets are bound and that is material to the continued operation of the Business
as currently conducted.
          (b) Other than the agreements between the Sellers and each of
Coca-Cola North America and U. S. Foodservice, Inc., RARE has provided a copy of
each of the Shared Contracts listed in Section 4.20(a) of the Disclosure
Schedule to Purchaser.
          (c) Each Shared Contract is in full force and effect and, upon
consummation of the transactions contemplated by this Agreement, except to the
extent that (i) any required consents are not obtained, (ii) such Shared
Contract has been modified or replaced as a result of efforts to divide such
Shared Contract pursuant to Section 6.08 and such modification or replacement
has been disclosed to Purchaser or (iii) such Shared Contract has expired in
accordance with its terms, shall continue in full force and effect without
penalty or other adverse consequence.
          (d) No Seller or Transferred Subsidiary party to a Shared Contract has
received a written notice that it is in default under any such Shared Contract,
and has no knowledge of any existing event or occurrence which with the giving
of notice or the passage of time, or both, would result in a default under any
such Shared Contract.
          (e) RARE has received written or oral confirmation from the other
party to each Shared Contract listed in Section 4.20(e) of the Disclosure
Schedule that such party will provide the benefit of such Shared Contract to
Purchaser for the period indicated opposite each such Shared Contract in
Section 4.20(e) of the Disclosure Schedule.
          (f) Section 4.20(f) of the Disclosure Schedule lists all Shared
Contracts that are not transferable or for which the Sellers have not received
written or

22



--------------------------------------------------------------------------------



 



oral confirmation from the other party that such party will provide the benefit
of such Shared Contract to Purchaser.
          4.21 Third Party Consents and Governmental Approvals.
     Except for such third-party consents and government approvals that are
listed in Section 4.21 of the Disclosure Schedule and any additional third-party
consents or government approvals that are obtained on or prior to the Closing
Date, no approval of any Governmental Entity or other approval, consent, waiver,
order or authorization of, or registration, qualification, declaration, or
filing with, or notice to, any third party is required on the part of any Seller
or Transferred Subsidiary in connection with the execution and delivery of this
Agreement, the assignment of any Material Contract, the transfer of the Stock,
the execution and delivery of any Sublease or the consummation of the
transactions contemplated by this Agreement.
          4.22 Brokers and Finders.
     Except for Wachovia Capital Markets, LLC, no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of RARE, the other Seller or the Transferred Subsidiaries.
RARE is solely responsible for the fees and expenses of Wachovia Capital
Markets, LLC in connection with this transaction.
          4.23 No Other Warranties.
     Except as expressly set forth in this Agreement, no Seller nor any agent or
representative of any Seller has made, and no Seller is liable for, any express
or implied warranties, guarantees, promises, statements, inducements,
representations, or information pertaining to the Business or the Assets or
Subsidiary Assets. Without limiting the generality of the foregoing, except as
expressly set forth herein, no Seller is liable for or bound by, and Purchaser
has not relied upon, any oral or written statements, representations or any
other information respecting the Business or the Assets or Subsidiary Assets
furnished by any Seller or any agent or representative of any Seller, including
but not limited to projections, estimates and other forecasts with respect to
the Business, the Restaurants and the Bugaboo Creek Steak House Concept that
have been provided by RARE in connection with Purchaser’s investigation of the
Business.
          4.24 Transferred Subsidiaries.
          (a) The authorized capital stock of Holdings consists of 1,000 shares
of common stock, par value $1.00 per share, of which 100 shares are currently
issued and outstanding (the “Holdings Stock”). The authorized capital stock of
Seekonk consists of 10,000 shares of common stock, no par value (the “Seekonk
Stock”), of which 900 shares are currently issued and outstanding. All of the
outstanding shares of Holdings Stock and Seekonk Stock are validly issued, fully
paid and nonassessable. There are no outstanding

23



--------------------------------------------------------------------------------



 




options, warrants, calls, commitments or subscriptions relating to Seekonk’s or
Holding’s authorized and unissued capital stock.
          (b) The Transferred Subsidiaries do not have any Subsidiaries and do
not otherwise own any shares of capital of or any equity interest in any
corporation, partnership or other business entity.
          (c) The Sellers own one hundred percent (100%) of the issued and
outstanding Holdings Stock and Seekonk Stock. Upon payment of the Purchase Price
by Purchaser, Purchaser will acquire good and valid title to the Stock free and
clear of all Liens, other than Permitted Liens, relating to the ownership of the
Stock by the Sellers and their Affiliates.
          4.25 Indebtedness.
     Section 4.25(a) of the Disclosure Schedule contains a complete and accurate
list of (i) all indebtedness for borrowed money of the Transferred Subsidiaries
showing the aggregate amount by way of principal and interest which was
outstanding as of a date not more than 2 days prior to the date of this
Agreement and, by the terms of agreements governing such indebtedness, is
expected to be outstanding on the Closing Date and (ii) all guarantees by any
Transferred Subsidiary of any other Person’s indebtedness for borrowed money.
Neither this Agreement nor the transactions contemplated hereby will result in
any outstanding loans or borrowings becoming due, going into default or giving
the lenders or other holders of debt instruments the right to require any
Transferred Subsidiary to repay all or a portion of such loans or borrowings.
          4.26 Books and Records.
     The books of account, minute books, stock record books and other records of
the Transferred Subsidiaries, all of which have been made available to
Purchaser, are complete and correct in all material respects and have been
maintained in accordance with sound business practices. To the Knowledge of
RARE, the minute books of the Transferred Subsidiaries contain accurate and
complete records of all meetings held of, and corporate action taken by, the
stockholders, the Board of Directors, and committees of the Board of Directors
of the Transferred Subsidiaries, no meeting of any such stockholders, Board of
Director, or committee has been held for which minutes have not been prepared
and are not contained in such minute books.

24



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          5.01 Organization.
     Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware. Each of CB Holdings and Charlie
Brown’s are corporations duly organized, validly existing and in good standing
under the laws of Delaware.
          5.02 Authorization.
     Each of Purchaser, CB Holdings and Charlie Brown’s has full corporate or
limited liability company power and authority to execute and deliver this
Agreement and all other documents contemplated hereby and to consummate the
transactions contemplated hereby and thereby. Each of Purchaser, CB Holdings and
Charlie Brown’s has taken all corporate action required by its certificate of
incorporation and by-laws or certificate of formation and limited liability
company agreement, as the case may be, to authorize the execution and delivery
of this Agreement and all other documents contemplated hereby and thereby. This
Agreement is, and upon execution and delivery by Purchaser, CB Holdings and
Charlie Brown’s each other Transaction Document will be, a legal, valid and
binding obligation of Purchaser, CB Holdings and Charlie Brown’s (in each case,
to the extent a party thereto), enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
          5.03 No Conflicts.
     Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (i) conflict with or violate any
provision of the limited liability company agreement, certificate of formation,
certificate of incorporation or by-laws, as applicable, of Purchaser, CB
Holdings or Charlie Brown’s, (ii) conflict with or violate any Law applicable to
Purchaser, CB Holdings or Charlie Brown’s in respect of its business or by which
any of the assets of its business is bound, or (iii) conflict with or result in
any breach of or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under any agreement or other instrument
to which Purchaser, CB Holdings or Charlie Brown’s is a party or by which its
assets are bound, excluding from the foregoing in clauses (ii) and (iii) above
such conflicts, breaches or defaults which, either singly or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
          5.04 No Brokers and Finders.
     Except for Trimaran Fund Management, L.L.C., no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on

25



--------------------------------------------------------------------------------



 



behalf of Purchaser. Purchaser is solely responsible for the fees and expenses
of Trimaran Fund Management, L.L.C. in connection with this transaction.
          5.05 No Other Representations or Warranties.
     Purchaser acknowledges and agrees that none of RARE, the other Sellers or
any other Person has made any representation or warranty, expressed or implied,
as to the Business, the Assets or the Bugaboo Creek Steak House Concept or the
accuracy or completeness of any information regarding the Business, the Assets
or the Bugaboo Creek Steak House Concept furnished or made available to
Purchaser and its representatives, except as expressly set forth in this
Agreement, the Disclosure Schedule or the Exhibits hereto. Purchaser has not
relied on any representation or warranty from RARE, the other Sellers or any
other Person in determining to enter into this Agreement, except as expressly
set forth in this Agreement, the Disclosure Schedule and the Exhibits hereto.
          5.06 Financing.
     Purchaser has received (a) an executed commitment letter as of February 26,
2007 (together with the exhibits and attachments thereto, the “Debt Commitment
Letter”) from Ableco Finance LLC (the “Lender”) pursuant to which the Lender has
committed, subject to the terms and conditions set forth therein, to provide the
Purchaser or one of its Affiliates with up to $83 million of debt financing
under senior secured credit facilities and up to $30 million of debt financing
pursuant to a sale of senior subordinated notes (collectively, the “Debt
Financing”), (b) an executed letter of intent dated January 17, 2007 (the
“Sale-Leaseback Letter”) from National Retail Properties, Inc. (the
“Sale-Leaseback Buyer”) pursuant to which the Sale-Leaseback Buyer has indicated
its intent, subject to the terms and conditions set forth therein, to purchase
from the Purchaser or one of its Affiliates the Owned Real Property for a
purchase price of up to $6.5 million (the “Sale-Leaseback Financing”) and (c) an
executed commitment letter dated as of the date hereof (the “Equity Commitment
Letter” and, together with the Debt Commitment Letter and the Sale-Leaseback
Letter, the “Commitment Letters”) from certain stockholders of CB Holding
pursuant to which such stockholders have committed, subject to the terms and
conditions set forth therein, to provide CB Holding, and CB Holding has agreed
to contribute to Purchaser, (1) at least $15 million of equity financing and
(2) up to an additional $5 million of equity financing to the extent the
Sale-Leaseback Financing shall fail to fund to Purchaser (collectively, the
“Equity Financing” and, together with the Debt Financing and the Sale-Leaseback
Financing, the “Financings”). True and complete copies of the Commitment Letters
have been furnished to RARE. The Commitment Letters (i) are in full force and
effect and (ii) have not been amended or modified in a manner adverse to the
Sellers. Purchaser has no reasonable expectation as of the date of this
Agreement that any of the conditions set forth in the Commitment Letters that
are required to be satisfied prior to the Closing will not be satisfied on or
prior to the Closing Date. The Financings constitute all of the financing
required to be provided to Purchaser for the consummation of the transactions
contemplated by this Agreement and the payments of all fees and expenses
incurred by Purchaser in connection therewith. Once the Financings are
consummated in accordance with their terms, Purchaser will have sufficient funds
to pay the Purchase Price in full in

26



--------------------------------------------------------------------------------



 



cash at Closing, and all other amounts payable by Purchaser under this
Agreement, together with all fees and expenses of Purchaser associated with the
transactions contemplated hereby.
          5.07 Compliance with Debt Financing Requirements.
     On the date of this Agreement, assuming that the Business has EBITDA for
the twelve month period ending on the date of this Agreement of $5,071,000 and
no obligations within the definition of Consolidated Debt (as defined in the
Debt Commitment Letter), on a pro forma basis assuming that all of the
transactions described in the Debt Commitment Letter had been consummated,
Charlie Brown’s and its Subsidiaries would be in compliance with the following
requirements of the Debt Commitment Letter:
          (a) the ratio of (i)(x) total senior secured Consolidated Debt (as
defined in the Debt Commitment Letter) and (y) total Consolidated Debt to
(ii) the EBITDA (as this term is used in the Debt Commitment Letter) for the
twelve months prior to the date hereof, in each case for the Borrowers (as
defined in the Debt Commitment Letter) and their Subsidiaries, shall be no
greater than 3.5 to 1.0 and 5.0 to 1.0, respectively; and
          (b) the EBITDA (as defined in the Debt Commitment Letter) of the
Borrowers for the twelve months prior to the date hereof, calculated on the
basis previously provided to the Lender, shall be no less than $18,700,000,
adjusted to include incremental annual rent expense resulting from the
sale/leaseback transaction described in clause (h) of the Debt Commitment
Letter.
For purposes of this Section 5.07 only, unless otherwise indicated in this
Section 5.07, “EBITDA” means (i) the aggregate of the individual restaurant
level operating profit (before pre-opening expenses) for each of the Restaurants
included in the Business for the twelve months ended January 28, 2007, plus
(ii) the aggregate of the individual restaurant level depreciation for each of
such Restaurants for the twelve months ended January 28, 2007, minus (iii) the
estimated stand-alone general administrative expense of $5,385,000, minus (iv)
$125,000, which represents the estimated difference between February 2007 and
February 2006 in individual restaurant level operating profit (before
pre-opening expenses) for such Restaurants in those periods.
          5.08 Investment Intent.
     Purchaser has such knowledge and experience in financial and business
matters that it is capable of evaluating the risks and merits associated with
the acquisition of the Stock and is acquiring the Stock for its own account for
investment, with no present intention of making a public distribution thereof.
Purchaser will not sell or otherwise dispose of the Stock in violation of the
Securities Act or any state securities laws.

27



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
     The Parties covenant and agree as follows:
           6.01 Efforts to Complete Transaction.
     Each Party shall use its commercially reasonable efforts to take all action
and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the Closing conditions set forth in
Article VIII below).
          6.02 Efforts to Obtain Financing.
     Prior to the Closing Date, RARE shall, and as applicable shall cause the
other Seller and the Transferred Subsidiaries and management of the Sellers and
the Transferred Subsidiaries to, cooperate in all reasonable and customary
respects with Purchaser and Purchaser’s agents to facilitate the consummation of
the Financings, including cooperating with the Lender’s and Sale-Leaseback
Buyer’s diligence efforts; making senior management of the Bugaboo Creek Steak
House Concept available for rating agency meetings, lender meetings and other
communications with prospective lenders or investors as the Lender may
reasonably request, cooperating with Purchaser to obtain title insurance
policies and surveys relating to the Real Property; delivering customary
affidavits and closing certificates in form reasonably acceptable to RARE in
connection with the Financing; and cooperating with Purchaser to obtain landlord
estoppel certificates and landlord consents to leasehold mortgages on the Leased
Real Property.
          6.03 Consents; Filings.
     Each Party shall use its commercially reasonable efforts to (i) obtain any
consents, approvals or other authorizations required in connection with the
transactions contemplated by this Agreement and (ii) make any necessary filings
and notifications, and thereafter make any other submissions either required or
deemed appropriate by each Party, in connection with the transactions
contemplated by this Agreement, including any filings or notifications under
(A) the Securities Act, the Securities Exchange Act and state securities or
“blue sky” Laws and (B) any other applicable Laws.
          6.04 Operation of Business.
     RARE shall, and as applicable shall cause the other Seller and the
Transferred Subsidiaries to, continue until the Closing to conduct the Business
in substantially the same manner as heretofore conducted, and, without limiting
the generality of the foregoing,
          (a) shall, unless otherwise provided in this Agreement:

28



--------------------------------------------------------------------------------



 



               (i) perform in all material respects all Contracts in relation to
the Business which by their terms require performance by any Seller or
Transferred Subsidiary;
               (ii) use their commercially reasonable efforts to preserve, in
the aggregate and in all material respects, their respective properties and
operations related to the Business and relationships of the Business with
employees, suppliers, customers and other Persons with whom the Business has
material commercial dealings (including using commercially reasonable efforts to
renew, extend or replace any Material Contracts or Shared Contracts necessary or
useful to the Business that by their terms otherwise would expire prior to the
Closing Date);
               (iii) keep all insurance policies with respect to the Business,
or comparable replacements, in full force and effect;
          (b) shall not, unless otherwise expressly approved in writing by
Purchaser, which approval shall not be unreasonably delayed, conditioned or
withheld:
               (i) remove or sell, or cause to be removed or sold, any Assets or
Subsidiary Assets, except such Personal Property as may be consumed or disposed
of in the regular course of the Business or such Real Property Leases as may be
transferred from the Sellers or the Transferred Subsidiaries to an Affiliate of
the Sellers in accordance with the terms of Section 6.14;
               (ii) (A) except with respect to increases of compensation in the
ordinary course of business consistent with past practice, increase in any
manner the rate of compensation or benefits of any Business Employee, except as
may be required under applicable Law or any Contract as in effect on the date
hereof, or such increases with respect to Business Employees that both before
and after such increase will not be paid total annual compensation that exceeds
$100,000 and in no event shall any such increase result in a greater than 10%
increase in any Business Employee’s total annual compensation; (B) enter into,
adopt or amend any employment, bonus (except as provided herein), collective
bargaining or severance Contract (other than employment Contracts for persons
with the title of Managing Partner entered into in the ordinary course of
business consistent with past practice) or adopt any new Employee Benefit Plan
applicable to Business Employees; or (C) hire or create any new position with
respect to the Business with annual compensation in excess of $75,000 per year;
               (iii) (A) start litigation or arbitration proceedings related to
the Business except in the ordinary course of business; or (B) compromise,
settle, release or discharge any litigation or arbitration proceedings related
to the Business other than litigation or arbitration proceedings that are
settled or compromised for aggregate payments by the Business and the
Transferred Subsidiaries that do not exceed $50,000 individually or $100,000 in
the aggregate, to the extent such payments are not covered by insurance;
               (iv) enter into any Contract, written or oral, in relation to the
Business potentially binding Purchaser or any Transferred Subsidiary after the
transfer of the Assets to it, except usual and ordinary commitments for the
purchase of goods and

29



--------------------------------------------------------------------------------



 



services (which shall not include capital expenditures in excess of $100,000
individually or in the aggregate);
               (v) enter into or materially amend or modify any Contract that
would constitute a Material Contract;
               (vi) cause or permit either Transferred Subsidiary to (a) make,
change or revoke any material election in respect of Taxes, (b) adopt or change
any material accounting method in respect of Taxes, (c) enter into any Tax
allocation, sharing, indemnity or similar agreement, or (d) settle or compromise
any material claim, notice, audit, deficiency, or assessment in respect of Taxes
if such settlement or compromise could adversely affect such Transferred
Subsidiary with respect to any taxable period beginning on or after the Closing
Date;
               (vii) distribute coupons or promotional offers other than in a
manner that is consistent with past practices; or
               (viii) agree or commit to take any of the foregoing actions.
          6.05 Access to Information.
          (a) Pre-Closing Access. RARE shall, and as applicable shall cause the
other Seller and the Transferred Subsidiaries to, permit representatives of
Purchaser to have full access at all reasonable times prior to Closing, and in a
manner so as not to interfere with the normal operations of the Business or
RARE’s other businesses, to all premises, properties, personnel, books, records
(including Tax records), Contracts, and documents of or pertaining to the
Business and the Assets and Subsidiary Assets. For the avoidance of doubt, such
access shall include reasonable access to and cooperation from the Sellers’
relevant information technology systems and employees to permit the integration
of the Business’ systems with those of the Purchaser and its Affiliates. With
respect to the information disclosed to Purchaser and its representatives
pursuant to this Section 6.05(a), Purchaser shall comply with all of the
obligations of Purchaser under the Confidentiality Agreement of Purchaser to
RARE dated October 19, 2006.
          (b) Post-Closing Access for Purchaser. For a period of six (6) years
following the Closing Date, RARE shall, and as applicable shall cause the other
Seller to, permit representatives of Purchaser to have reasonable access at
reasonable times, and in a manner so as not to interfere with the normal
operations of RARE’s other businesses, to personnel, books, records (including
Tax records), Contracts, and documents of or pertaining to the Business, the
Transferred Subsidiaries or the Assets in connection with any audits,
investigations, regulatory filings (including filings with the Securities and
Exchange Commission) or other legal compliance.
          (c) Post-Closing Access for RARE. For a period of six (6) years
following the Closing Date, Purchaser shall permit representatives of RARE to
have reasonable access at reasonable times, and in a manner so as not to
interfere with the normal operations of Purchaser’s businesses, to any books or
records included in the Assets or retained by the Transferred Subsidiaries as
may reasonably be required by

30



--------------------------------------------------------------------------------



 




RARE in connection with any audits, investigations, regulatory filings
(including filings with the Securities and Exchange Commission) or other legal
compliance.
          6.06 Delivery of Financial Information.
     Following the end of each of RARE’s four or five-week accounting periods
from the date hereof until the Closing, RARE will provide (in accordance with
its normal practices but in no event later than twenty days after the end of
each accounting period) to Purchaser true and complete copies of regularly
prepared profit and loss statements for each Restaurant for the previous
accounting period. Following the date hereof until the Closing, each week RARE
will provide (in accordance with its normal practices but in no event later than
each Monday) to Purchaser true and complete copies of the same-store sales
reports for the Restaurants for the previous week ending on Sunday.
          6.07 Notification of Certain Matters.
          (a) Notification of Changes. From the date of this Agreement and until
the Closing, RARE or Purchaser, as the case may be, shall promptly notify the
other of (i) its obtaining actual knowledge as to the matters set forth in
clauses (x) and (y) below, or (ii) the occurrence, or failure to occur, of any
event, which occurrence or failure to occur would cause (x) any representation
or warranty contained in this Agreement to be untrue or inaccurate in any
material respect at any time from the date hereof to the Closing, or (y) any
material failure of RARE or Purchaser, as the case may be, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it under this Agreement and shall use commercially reasonable efforts to cure
before the Effective Time, any event, transaction or circumstance occurring
after the date of this Agreement that causes or will cause any such covenant or
agreement under this Agreement to be breached or that renders or will render
untrue any such representation or warranty contained in this Agreement;
provided, however, that no such notification shall affect the representations or
warranties of the Parties or the conditions to the obligations of the Parties
hereunder.
          (b) Notices from Third Parties. From the date of this Agreement and
until the Closing, RARE or Purchaser, as the case may be, shall promptly notify
the other of (i) any written notice or other communication from any third party
alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement and (ii) any
written notice or other communication from any Governmental Entity or any other
third party in connection with the transactions contemplated hereby.
          6.08 Efforts to Divide Shared Contracts and Negotiate Pricing.
          (a) RARE shall, and shall cause the other Seller and the Transferred
Subsidiaries to, use commercially reasonable efforts to (i) obtain the agreement
of the other parties to the Shared Contracts to divide, as between the Business
and the Sellers’ other businesses, the rights and obligations under the Shared
Contracts and (ii) obtain any

31



--------------------------------------------------------------------------------



 




necessary consents for the division of the rights and the obligations under the
Shared Contracts relating exclusively to the Business from those relating to
other businesses of the Sellers and the assignment to, and assumption by,
Purchaser at Closing of the provisions of such Shared Contracts that relate
exclusively to the Business. Purchaser agrees to cooperate with the Sellers in
connection with such efforts related to Shared Contracts and to take such
commercially reasonable actions as may be necessary to divide such rights and
obligations and obtain such consents.
          (b) With respect to the Shared Contracts listed in Section 4.20(e) of
the Disclosure Schedule that by their terms would otherwise terminate within
three months following the Closing Date, RARE shall, and shall cause the other
Seller to, use commercially reasonable efforts to, (i) assist Purchaser in
negotiating the pricing and other terms of any extensions or renewals of
contracts corresponding to such Shared Contracts and relating to the operation
of the Restaurants for a period of three (3) months following the Closing at
prices and on other terms for the applicable goods and services no less
favorable to Purchaser than the prices and other terms applicable to the Sellers
for such goods and services during such three-month period, and (ii) cause the
Sellers’ suppliers under such Shared Contracts to provide to Purchaser during
such three (3) month period the same pricing and benefits for Purchaser’s
operation of the Restaurants that exist under the terms of such Shared Contracts
for the Sellers during such three-month period.
          (c) In the event that Purchaser desires not to assume the rights or
obligations under any of the transferable Shared Contracts, Purchaser shall
provide written notice to RARE no later than May 15, 2007. If the portion of
such Shared Contract relating to the Business that Purchaser desires not to
assume can be terminated or retained by the Sellers or their Affiliates without
any material adverse consequences to, or material burdens on, the Sellers or
their Affiliates, Purchaser shall be permitted to exclude any such Shared
Contracts from the Assets.
          6.09 Licenses and Permits.
     Purchaser shall use its commercially reasonable efforts, but always in
compliance with applicable Law, to secure from the applicable licensing
authorities (i) all Liquor Licenses other than the Assigned Liquor Licenses
required for Purchaser’s and the Transferred Subsidiaries’ operation of the
Restaurants; (ii) consent to (A) the assignment to Purchaser of the Assigned
Liquor Licenses (B) or the change of control of any Transferred Subsidiary
holding a Liquor License that constitutes a Subsidiary Asset, and issuance of
any necessary temporary or provisional Permits required for the Purchaser’s
continued operation of the Restaurants; (iii) approval of any application(s)
required to permit corporate structure changes for Purchaser’s and the
Transferred Subsidiaries’ continued operation of the Restaurants and maintenance
of the Licenses; and (iv) all Permits required for the operation of the
Restaurants that are not transferable by the Sellers. Purchaser shall comply
with and carry out any and all of the requirements, demands, requests, rules,
and regulations of the local issuing authority, so as to expedite the approval
of the issuance or transfer of such Liquor Licenses and Permits. RARE shall, and
shall cause the other Seller and the Transferred Subsidiaries to, use
commercially reasonably efforts to cooperate with Purchaser in obtaining the
Liquor

32



--------------------------------------------------------------------------------



 



Licenses and Permits required to operate the Restaurants and will promptly
comply with reasonable requests made by any local issuing authority.
          6.10 Employee Benefits.
          (a) Hiring of Transferred Employees. Before the Closing Date,
Purchaser shall offer employment to all of the Seller Employees, to be effective
as of the Effective Hire Time. In addition, Purchaser shall cause the
Transferred Subsidiaries to continue, as of the Effective Time, the employment
of all Subsidiary Employees other than those described in clause (a), (b) or
(c) of the definition of “Business Employees” employed immediately before the
Effective Time. With respect to each Business Employee described in clause (a),
(b) or (c) of the definition of “Business Employee,” Purchaser shall offer
employment or cause a Transferred Subsidiary to offer employment as of such
Business Employee’s Effective Hire Date, as long as, within three business days
after the end of such Business Employee’s leave of absence or disability, as
applicable, the Purchaser is notified of the Business Employee’s willingness and
ability to return to active employment. Such offered employment to the Seller
Employees shall be in a job comparable to that last held by such employees with
the applicable Seller; such continued or offered employment of the Subsidiary
Employees shall be in the same job held by such employees with the Transferred
Subsidiaries immediately before the Effective Time; and, in the case of each
Business Employee employed at a Restaurant, employment at the same location at
which such employee was either last employed by the applicable Seller or
employed by a Transferred Subsidiary immediately before the Effective Time, as
applicable. Also as of the Effective Hire Time, the Sellers shall terminate the
employment of all Seller Employees. Prior, and effective as of, to the Effective
Time, the Sellers shall offer employment to any Subsidiary Employee who is
described in clause (a), (b) or (c) of the definition of “Business Employee” as
of the Effective Time and, to the extent such Subsidiary Employee accepts such
offer, shall employ such individual from the Effective Time until the earlier of
the Effective Hire Time or the date such employee’s employment ends due to
voluntary quitting, disability or any other reason consistent with the Seller’s
employment policies applicable to similarly-situated employees of the Sellers;
any Subsidiary Employee who does not accept such offer and any employee
described in clause (d) of the definition of “Business Employees” shall be
terminated by the Transferred Subsidiary immediately prior to the Effective Time
and shall have no right to be offered employment by Purchaser or any Transferred
Subsidiary pursuant to this Section 6.10. Those Business Employees (x) who are
Seller Employees and who accept such offers of employment by Purchaser effective
as of the Effective Hire Time (“Seller Transferred Employees”) or (y) who
continue as Subsidiary Employees as of the Effective Time or who accept
Purchaser’s offer as of any later Effective Hire Time (“Subsidiary Transferred
Employees”) shall be referred to herein collectively as “Transferred Employees.”
          (b) Employment Agreements; Salary and Benefits. From and after the
Effective Hire Time, Purchaser shall assume and honor all employment agreements
between the Transferred Employees and the Sellers or Transferred Subsidiaries
(the “Employment Agreements”) identified in Section 6.10(b) of the Disclosure
Schedule, in accordance with the terms of such Employment Agreements as in
effect immediately

33



--------------------------------------------------------------------------------



 




before the Effective Time, subject to any amendment or termination thereof that
may be permitted by such terms. Purchaser shall not be obligated to renew any
Employment Agreement after its expiration or termination or precluded from
terminating Transferred Employees who are employed at will. For a period of one
year following the Closing Date, Purchaser shall provide the Transferred
Employees, at a minimum, with the same base salary or wage levels (excluding any
equity component of any Transferred Employee’s compensation) that the Sellers or
Transferred Subsidiaries, as applicable, have in effect immediately before the
Effective Time and shall provide them with Code Section 401(k) benefits and
primary Group Health Plan benefits similar to those maintained and participated
in by the Sellers and/or Transferred Subsidiaries and made available to Business
Employees immediately before the Effective Time.
          (c) Employment Tax Reporting. Purchaser shall, at its sole option, but
only after providing RARE reasonable advance written notice, have the right to
use the “Alternative Procedures” provided in Section 5 of Revenue Procedure
2004-53, with respect to the filing and furnishing of Internal Revenue Service
Forms W-2, W-3 and 941 for the full calendar year in which the Effective Hire
Time occurs. If the Purchaser so elects, as provided above, (i) RARE or the
other Seller and Purchaser shall report on a “predecessor-successor” basis, as
set forth therein, (ii) the Sellers shall be relieved from furnishing Forms W-2
to any Seller Transferred Employees, and (iii) Purchaser shall assume the
obligations of the Sellers to furnish Forms W-2 to such Seller Transferred
Employees and Forms W-2 and W-3 with respect to Seller Transferred Employees to
the Social Security Administration; provided, RARE shall, or shall cause the
other Seller to, transfer to Purchaser all Forms W-4 and W-5 with respect to the
Seller Transferred Employees, and such other data relating to Seller Transferred
Employees as shall be necessary for Purchaser to assume and satisfy such
obligations accurately and in accordance with the Law. The Alternative
Procedures shall not apply to Subsidiary Transferred Employees.
          (d) No Third Party Beneficiaries. The provisions of this Section 6.10
pertaining to the employment and employee benefits of the Transferred Employees
are solely for the benefit of the Parties, and no employee or former employee of
the Sellers, Transferred Subsidiaries or Purchaser or any other individual
associated therewith shall be regarded for any purpose as a third-party
beneficiary of this Agreement.
          (e) Welfare Benefit Plans.
               (i) Benefits. Except as otherwise provided in this subsection
(e), and without limiting the generality of subsection (b) hereof, the
participation by Transferred Employees in Welfare Plans maintained and
participated in by the Sellers or Transferred Subsidiaries shall cease at the
Effective Hire Time. Purchaser shall permit each Transferred Employee to enroll
as of the Effective Hire Time in Welfare Plans that are offered by Purchaser to
its similarly-situated employees.
               (ii) Responsibility for Group Health Plan Claims. Except as
otherwise provided in subsection (e)(iv) hereof, commencing as of the Effective
Hire

34



--------------------------------------------------------------------------------



 



Time, (i) the Sellers shall be solely responsible for any claims for Welfare
Benefits that are incurred by or with respect to any Transferred Employee and
such Transferred Employee’s covered dependents before the Effective Hire Time;
and (ii) Purchaser shall be solely responsible for any such claims for Welfare
Benefits that are incurred by or with respect to any Transferred Employee and
such Transferred Employee’s covered dependents at or after the Effective Hire
Time. For purposes of the foregoing, a medical, dental or vision claim shall be
considered incurred when such services are rendered or such supplies or
medications are provided, and not when the condition arose.
               (iii) Service and Payment Credit. With respect to coverage of
Transferred Employees under Purchaser’s Welfare Plans, (i) each such Transferred
Employee’s credited service with a Seller or Transferred Subsidiary shall be
credited against any waiting period applicable to eligibility for enrollment of
new employees under Purchaser’s Welfare Plans; (ii) limitations on benefits due
to pre-existing conditions under any type of Welfare Benefit shall be waived ,
to the extent they were waived for any Transferred Employee under a similar type
of Welfare Benefit under any Welfare Plans of the Sellers or their Affiliates
immediately before the Effective Hire Time; and (iii) any out-of-pocket annual
maximums and deductibles taken into account under any Group Health Plan of the
Sellers or their Affiliates for any Transferred Employee in the calendar year
which contains the Effective Hire Time shall be credited under Purchaser’s Group
Health Plan for the same calendar year. Subject to the HIPAA privacy
requirements and restrictions (including, but not limited to, the execution of
any requisite business associate or other agreements to protect protected health
information (as defined under HIPAA) of Transferred Employees and their
dependents), the Sellers shall use their commercially reasonable efforts to
cause, at the Sellers’ expense, the Welfare Plans of the Sellers or their
Affiliates covering any Transferred Employee to provide (in an electronic format
reasonably acceptable to Purchaser’s Group Health Plan provider) a report to
Purchaser’s Group Health Plan provider detailing the deductible and
out-of-pocket credit for each Transferred Employee or dependent thereof.
               (iv) COBRA Responsibility. Beginning as of the Effective Hire
Time, Purchaser shall be responsible for providing the notices and making
available the health care continuation coverage, all as required by the COBRA
Continuation Coverage requirements, for all of the Transferred Employees and
their covered dependents, whose qualifying events (as defined in Code
Section 4980B) occur on or after the Effective Hire Time. The Sellers shall
remain responsible for all COBRA Continuation Coverage requirements for all of
their employees and their respective covered dependents whose qualifying events
occurred before the Effective Hire Time.
               (v) Vacation Pay. Sellers and Transferred Subsidiaries shall pay
to all Transferred Employees all unused vacation days accrued as of the
Effective Hire Time. Purchaser’s vacation pay policy, sick leave policy and paid
time off policy will apply to each Transferred Employee and will take into
account service with the Sellers as provided in subsection (h) hereof.

35



--------------------------------------------------------------------------------



 



               (vi) Severance Pay. Purchaser shall provide Transferred Employees
whose employment is terminated during the 12-month period ending on the first
anniversary of the Effective Time levels of severance pay and benefits
comparable to the levels of pay and benefits offered to similarly-situated
employees under the severance plans of the Sellers and their Affiliates
immediately before the Effective Time.
          (f) Qualified Retirement Plans.
               (i) 401(k) Plans. As of the Effective Hire Time, the Transferred
Employees shall cease to be eligible for any future contributions to the
Sellers’ 401(k) plan and shall become members of the class of employees eligible
to participate in Purchaser’s 401(k) plan. If a Transferred Employee has
sufficient service (taking into account service credited pursuant to this
subsection and subsection (h) hereof) under Purchaser’s 401(k) plan, such
Transferred Employee shall be allowed to enter active participation in
Purchaser’s 401(k) plan as of the Effective Hire Time. Service credited to a
Transferred Employee under any Seller’s 401(k) plan as of the Effective Hire
Time shall be credited to such Transferred Employee under Purchaser’s 401(k)
plan for purposes of eligibility and vesting.
               (ii) Rollovers. As soon as practicable following the Effective
Hire Time, the Sellers shall cause the vested account balances of all
Transferred Employees in the Sellers’ 401(k) plans to be distributed in
accordance with terms of said plans (treating the Transferred Employees as
having severed from employment within the meaning of said plans) and in
accordance with Code, and Purchaser shall permit Transferred Employees who are
participants in said plans and who are employed by Purchaser or the Transferred
Subsidiaries following the Effective Hire Time to rollover such distributions
(including outstanding participant loans balances) into Purchaser’s 401(k) plan.
          (g) Workers’ Compensation. Beginning at the Effective Hire Time, all
Transferred Employees shall be eligible for coverage under Purchaser’s workers’
compensation insurance, and Purchaser shall be liable for all workers’
compensation claims of the Transferred Employees, other than those for which the
Sellers retain responsibility. The Sellers shall remain responsible and retain
liability for workers’ compensation claims and all other claims relating to
occupational illnesses and injuries that are incurred before the Effective Hire
Time, and Purchaser shall use commercially reasonable efforts to assist the
Sellers in determining the timing and validity of such claims.
          (h) General Service Crediting. For purposes of eligibility and
vesting, but not benefit accruals, under the employee benefit plans, practices
or arrangements of Purchaser providing benefits to any Transferred Employees
after the Effective Hire Time, each Transferred Employee shall be credited with
all years of service for which such Transferred Employee was credited as of the
Effective Hire Time under any corresponding employee benefit plans, practices or
arrangements of the Sellers or their Affiliates.

36



--------------------------------------------------------------------------------



 



          (i) WARN Act. Purchaser agrees to provide any required notice under
the Worker Adjustment Retraining and Notification Act of 1988 (the “WARN Act”)
and any similar state or non-U.S. statute, and otherwise to comply with any such
statute with respect to any “plant closing” or “mass layoff” (as defined in the
WARN Act) or group termination or similar event affecting Business Employees and
occurring after the Effective Time and/or any later, applicable Effective Hire
Time. RARE agrees to provide, or to cause the other applicable Seller or
Transferred Subsidiary to provide, any required notices under the WARN Act, and
any similar state or non-U.S. statute, and otherwise to comply with any such
statute with respect to any “plant closing” or “mass layoff” (as defined in the
WARN Act) or group termination or similar event affecting Business Employees and
occurring at or before the Effective Time and/or any later, applicable Effective
Hire Time; provided, however, that if a “plant closing” or “mass layoff” occurs
at or before the Effective Time and/or any later, applicable Effective Hire Time
because Purchaser has failed to make offers as provided in Sections 6.10(a) and
(b) above, Purchaser shall be responsible for providing required notices and
making all payments due to such employees subsequent to the Effective Time.
          (j) Employment Agreements with Managing Partners. Purchaser shall use
commercially reasonable efforts to enter into, or to cause its designee to enter
into, employment agreements with the Business Employees identified in
Section 6.10(j) of the Disclosure Schedule (the “Managing Partners”), and RARE
shall, and shall cause the other Seller and the Transferred Subsidiaries to,
terminate the employment of the Managing Partners immediately prior to the
Effective Time under any existing employment agreements between the Managing
Partners and the Sellers or Transferred Subsidiaries.
          (k) Payment of Transition Bonuses. RARE shall, or shall cause the
other Seller to, pay transition bonuses that the Sellers and Transferred
Subsidiaries have agreed to pay to any Transferred Employees as described in
Section 6.10(k) of the Disclosure Schedule.
          (l) Ceasing Participation in Seller Employee Benefit Plans; Liability
of the Sellers. Except as otherwise provided in this Section 6.10, participation
by Transferred Employees in Seller Employee Benefit Plans shall cease at the
Effective Hire Time, and the Sellers shall retain all responsibilities,
obligations and liabilities under all Seller Employee Benefit Plans and shall
take such actions as may be necessary to ensure that none of such
responsibilities, obligations or liabilities remain with any of the Transferred
Subsidiaries or other assets transferred to Purchaser.
          6.11 Non-Solicitation and Non-Hire.
          (a) Except as otherwise provided in Section 6.10, for a period ending
two years after the Closing Date, without Purchaser’s prior consent, RARE shall
not, and shall cause its Affiliates, including and the other Seller, not to,
directly or indirectly, employ or retain, any individual who was employed as a
restaurant manager or higher level manager at the Business within twelve (12)
months prior to the date of such employment or retention; provided, however,
that RARE and its Affiliates (including the

37



--------------------------------------------------------------------------------



 




other Seller) shall not be prohibited from employing or retaining persons who
respond to a general solicitation or advertisement directed to general applicant
pools,
          (b) Except as otherwise provided in Section 6.10, for a period ending
two years after the Closing Date, without RARE’s prior consent, Purchaser and
its Subsidiaries shall not, directly or indirectly, employ or retain, any
individual (other than any Transferred Employee) who was employed as a
restaurant manager or higher level manager at any of RARE’s restaurant concepts
(other than the Bugaboo Creek Steak House Concept) within twelve (12) months
prior to the date of such employment or retention; provided, however, that
Purchaser and its Subsidiaries shall not be prohibited from employing or
retaining persons who respond to a general solicitation or advertisement
directed to general applicant pools.
          (c) From and after the Closing Date, RARE shall not, and shall cause
its Affiliates and the other Seller and its Affiliates not to, use in any manner
any lists or databases of customers or suppliers (including those relating to
any customer loyalty programs) relating exclusively to the Bugaboo Creek Steak
House Concept.
          (d) For a period ending two years after the Closing Date, without
RARE’s consent, Purchaser shall not employ, retain or obtain services from the
parties listed in Section 6.11(d) of the Disclosure Schedule, each of whom
provide from time to time services to RARE with respect to its restaurant
concepts.
          6.12 Title Insurance; Survey.
     Purchaser shall use commercially reasonable efforts to obtain the following
items, to the extent required in connection with the Financings, in form and
substance reasonably satisfactory to Purchaser, the Lender and the
Sale-Leaseback Buyer, as applicable:
          (a) Title Insurance. At Purchaser’s expense, an ALTA Owner’s Policy of
Title Insurance Form B — 1987 with respect to each parcel of the Owned Real
Property, issued by a title insurer reasonably satisfactory to Purchaser in such
amount as Purchaser reasonably may determine to be the fair market value of such
real property (including all improvements located thereon), insuring title to
such real property to Purchaser as of the Closing Date. Said title insurance
policy shall insure title to the Owned Real Property and all recorded easements
benefiting such real property, and include the following endorsements as shall
be reasonably required by Purchaser including: (i) comprehensive, (ii) land same
as survey, (iii) zoning, (iv) access and (v) separate tax lot (the “Title
Insurance Policy”); provided, however, the Sellers shall have no obligation to
provide Purchaser or the Title Insurance Company any indemnities, affidavits,
certificates or other documentation in order for Purchaser to acquire such Title
Insurance Policy other than the closing documents and certificates described in
Section 8.02 herein. RARE has previously provided, or within seven (7) days
following the date of this Agreement shall provide, Purchaser copies of any
existing Title Insurance Policies for the Owned Real Property in the Sellers’ or
Transferred Subsidiaries’ possession and control.

38



--------------------------------------------------------------------------------



 



          (b) Survey. At Purchaser’s expense, an ALTA Survey ( the “Survey”)
with respect to each parcel of the Owned Real Property. Such Survey shall be
certified to Purchaser, the Title Insurance Company and the Lender and/or
Sale-Leaseback Buyer, prepared by a licensed surveyor and confirmed to current
ALTA Minimum Detail Requirements for Land Title Surveys, disclosing the location
of all improvements, easement, covenants and restrictions, party walls,
sidewalks, roadways, utility lines, and other matters customarily shown on such
surveys, and showing access affirmatively to public streets and road. RARE has
previously provided, or within seven (7) days following the date of this
Agreement, shall provide Purchaser copies of any existing Surveys of the Real
Property in the Sellers’ possession or control.
          6.13 Restricted Contracts.
          (a) In the event that consents to the transfer or assignment of any
Assumed Contracts or Leases listed in Section 1.01(c) of the Disclosure Schedule
have not been obtained by the Closing Date (all such Assumed Contracts and
Leases collectively referred to herein as the “Restricted Contracts”), RARE
shall, and shall cause the other Seller to, use commercially reasonable efforts,
and Purchaser shall use commercially reasonable efforts to cooperate with the
Sellers, to (i) promptly obtain the consents or waivers necessary to assign the
Restricted Contracts to Purchaser, and (ii) convey to Purchaser, the Restricted
Contracts for which the Sellers have received the necessary consents or waivers.
          (b) To the extent that the consents or waivers necessary to assign any
of the Restricted Contracts are not obtained as of the Closing Date, RARE shall,
and shall cause the other Seller to, commencing on the Closing Date and
continuing until the date on which the Sellers’ rights in respect of the
applicable Restricted Contracts expire, use commercially reasonable efforts to
(i) provide to Purchaser the benefits of any such Restricted Contract not
assigned due to the applicable Seller’s failure or inability, as the case may
be, to obtain such consent or waiver, (ii) cooperate with Purchaser to reach a
reasonable and lawful arrangement designed to provide the benefits of each such
Restricted Contract to Purchaser during the term of such Restricted Contract and
(iii) enforce at the request and expense of Purchaser, or allow Purchaser to
enforce, any rights of the applicable Seller under any such Restricted Contract
against the other party or parties thereto (including the right to elect to
terminate any of the foregoing in accordance with the terms thereof upon the
request of Purchaser). Except as set forth above, the Sellers shall have no
further duties or obligations with respect to such Restricted Contracts and the
failure or inability to obtain any necessary consent or waiver with respect
thereto shall not be a breach of this Agreement so long as the Sellers have
carried out their obligations under this Section 6.13.
          (c) To the extent that Purchaser is provided the benefits of any
Restricted Contract pursuant to clause (b) of this Section 6.13, Purchaser shall
perform for the benefit of the other party or parties thereto, the obligations
of the applicable Seller thereunder or in connection therewith. If Purchaser
shall fail to perform to the extent required herein, the Sellers shall
thereafter cease to be obligated under this Section 6.13 to

39



--------------------------------------------------------------------------------



 




provide Purchaser with any benefits in respect of the Restricted Contract which
is the subject of such failure to perform.
     6.14 Real Property Deliverables; Landlord Releases; Subleases of Seller
Retained Leases.
          (a) Real Property Deliverables. Prior to the Closing, RARE shall
provide copies to Purchaser of all certificates of occupancy and material
Permits relating to the Real Property that are in the possession and control of
the Sellers and Transferred Subsidiaries.
          (b) Efforts to Obtain Landlord Releases and Consents. The Sellers, the
Transferred Subsidiaries and Purchaser shall use commercially reasonable efforts
to obtain a consent to assignment or change in control (where such consent is
required by the terms of the Real Property Lease) and a Landlord Release with
respect to each Real Property Lease listed in Section 6.14(b) of the Disclosure
Schedule (the “Release Documents”). Without limiting the forgoing, Purchaser
shall (i) actively participate in meetings with the applicable landlords and
landlords’ lenders to negotiate the Release Documents for the Real Property
Leases, (ii) provide to landlords any information requested with respect to
Purchaser’s restaurant operating history and financial statements and
(iii) provide guarantees of CB Holding and Charlie Brown’s on terms reasonably
satisfactory to Purchaser for any Real Property Leases to which such entity will
not be a party, in order to induce landlords to provide Release Documents to the
Sellers with respect to any ongoing liability under such Real Property Leases.
Not withstanding the forgoing, Purchaser shall be under no obligation to pay any
landlord or other third party to obtain such Release Documents. All Real
Property Leases for which the Sellers, Transferred Subsidiaries or Purchaser are
able to obtain Release Documents prior to Closing shall be either assigned to
Purchaser or, if applicable, remain in Holdings or Seekonk, at Purchaser’s
option. The Bedford Lease shall be assigned to Purchaser provided that Purchaser
is able to demonstrate a sufficient net worth to limit Management’s continuing
liability under the Bedford Lease in accordance with the terms of such Real
Property Lease. In the event Purchaser is unable to demonstrate a net worth
sufficient to satisfy such terms of the Bedford Lease or to obtain Release
Documents for the Bedford Lease, Management shall sublease such property as
provided in Section 6.14(c).
          (c) Subleases of Retained Leases. If the Sellers and Transferred
Subsidiaries are unable to adequately be released from continuing liability
under the Bedford Lease or to obtain Release Documents for any Real Property
Leases listed in Section 6.14(b) of the Disclosure Schedule (all such Real
Property Leases for which Release Documents are not obtained, together with the
Bedford Lease if the assignment net worth requirements have not been met under
the Bedford Lease and Release Documents have not been obtained with respect
thereto, shall be collectively referred to herein as the “Retained Leases”), the
Sellers, Transferred Subsidiaries and Purchaser shall use their commercially
reasonable efforts to obtain a consent to sublease any Retained Leases to
Purchaser.

40



--------------------------------------------------------------------------------



 



               (i) In the event that a Transferred Subsidiary is a party to a
Retained Lease, RARE shall cause the Transferred Subsidiary to convey such
Retained Lease to an Affiliate of the Sellers, to the extent permitted under,
and in accordance with, the terms of such Retained Lease. The Sellers or
Affiliates of the Sellers, as applicable, shall enter into a sublease agreement
with Purchaser with respect to each Retained Lease, for which a consent to
sublease has been obtained, in the applicable form attached as Exhibits B1-B10
(each a “Sublease”). Purchaser shall be required to name the Sellers or their
Affiliates, as applicable, as the additional insured party for any liability
insurance required to be obtained pursuant to a subleased Retained Lease or as
reasonably required by the Sellers or their Affiliates.
               (ii) The Lender will be permitted to obtain a lien on the
interest of Purchaser in the Sublease and in Purchaser’s personal property,
subject to the terms of the Real Property Lease and Sublease. If such Sublease
is terminated as a result of an uncured default, Purchaser shall be obligated to
assign, or to cause to be assigned, promptly to the applicable Seller or
Affiliate of the Sellers its interests in any transferable Liquor Licenses and
Permits relating to the Restaurant located at the premises subject to the
terminated Sublease, and, subject to the terms of the Retained Lease, shall be
required to remove Purchaser’s personal property from the subleased premises
during the period provided in the Sublease or applicable Retained Lease or risk
forfeiture of such personal property, in order to permit the Sellers or
Affiliate of the Sellers to operate a restaurant on such premises with the same
scope of Liquor License and Permits as those under which the Purchaser’s
restaurant on such site was operated.
               (iii) In the event that Purchaser is able to obtain a Landlord
Release with respect to any Retained Lease at the end of the current or
permitted renewal term of the Sublease, or at any time prior thereto, the Seller
or Affiliate of the Sellers, as applicable, shall assign the Retained Lease to
Purchaser, which shall be effective as of the effectiveness of such Landlord
Release.
          (d) Excluded Restaurants. In the event the Sellers have not obtained
any Release Documents or consents to assign, sublease or effect a change in
control, in each case to the extent required under the terms of the applicable
Real Property Lease (“Real Property Consents”), with respect to any Real
Property Lease by August 31, 2007 (the “Consent Deadline”), this Agreement may
be terminated by RARE with respect to the Restaurant located at the premises
subject to such Real Property Lease. Within ten (10) business days following the
Consent Deadline, RARE shall deliver a notice to Purchaser listing any
Restaurants (including the addresses of such Restaurants) with respect to which
Real Property Consents have not been obtained and with respect to which RARE
desires to terminate this Agreement (the “Non-transferable Excluded
Restaurants”). This Agreement shall be terminated with respect to the
Non-transferable Excluded Restaurants, and the Purchase Price shall be reduced
in an amount equal to the aggregate of those portions of the Purchase Price
designated for the Non-transferable Excluded Restaurants in the schedule of
values set forth in Section 6.14(d) of the Disclosure Schedule, and thereafter,
the Non-transferable Excluded Restaurants and the Assets and Subsidiary Assets
related thereto shall be deemed not included in the definition of the
“Business,” “Restaurants,” “Assets” or “Subsidiary Assets” for purposes

41



--------------------------------------------------------------------------------



 




of this Agreement (except for purposes of Section 8.02(r) and the definition of
“Material Adverse Effect”). If the Non-transferable Excluded Restaurant is
leased by a Transferred Subsidiary, such Transferred Subsidiary shall, prior to
Closing, assign such Real Property Lease to an Affiliate of the Transferred
Subsidiary. In the event this Agreement is terminated with respect to any
Non-transferable Excluded Restaurants as permitted in this Section 6.14(d), and
the exclusion of such Non-transferable Excluded Restaurants from this Agreement
would result in the inaccuracy of any representation, warranty or other
provision in this Agreement absent an update to the Disclosure Schedule or
Exhibits to this Agreement, RARE shall have the right to deliver to Purchaser an
update to the Sections of the Disclosure Schedule or Exhibits to this Agreement
affected by any such termination (a “Termination Supplement”) to reflect changed
facts or circumstances directly resulting from such termination within ten
(10) business days after the Consent Deadline. Any Termination Supplement shall
be deemed to supplement or amend the Disclosure Schedule or Exhibits to this
Agreement, as applicable, for the purpose of determining the accuracy of any
covenant, representation or warranty made by RARE in this Agreement; provided,
however, that if Purchaser objects within ten (10) business days of receiving
such Termination Supplement and the exclusion of the Non-transferable Excluded
Restaurants to which such Termination Supplement relates, individually or in the
aggregate with any prior Termination Supplements, would reasonably be expected
to have a Material Adverse Effect on the Business, Purchaser shall have a right
to terminate this Agreement. In no event shall RARE be deemed to have breached
any representations, warranties or covenants hereunder as a result of any
changes in a condition, event, fact or circumstance disclosed in the Disclosure
Schedule or Exhibits to this Agreement as a result of the termination of this
Agreement with respect to any Non-transferable Excluded Restaurant pursuant to
this Section 6.14(d).
          (e) On or prior to the Closing Date, the Sellers and Transferred
Subsidiaries shall have ceased to operate as Bugaboo Creek Steak House
Restaurants (i) the Closed Restaurants and (ii) any Excluded Restaurants, and
the Sellers and their Affiliates shall not operate any restaurants as Bugaboo
Creek Steak House Restaurants following the Closing Date.
          6.15 Environmental Site Assessments.
          (a) Assessment. Purchaser shall have the right, at Purchaser’s sole
cost and expense, within the fifty (50) days following the date of this
Agreement to have a professional, qualified, national environmental consulting
firm reasonably acceptable to RARE (“Consultant”) conduct Phase I Environmental
Site Assessments (“ESAs”) and limited compliance reviews (collectively with the
ESAs referred to as “ESALCRs”) at each Restaurant. RARE agrees to provide
reasonable assistance and cooperation in connection with the ESALCRs, including
without limitation, providing reasonable access to the Real Property and the
appropriate employees and records of RARE and its Subsidiaries. The ESAs
obtained shall be performed in accordance with the ASTM Standard 1527-05, and
the ESALCRs shall identify any Recognized Environmental Conditions, as that term
is defined in ASTM Standard 1527-05. At RARE’s request, Purchaser shall provide
RARE with copies of all reports of ESALCRs conducted by or on

42



--------------------------------------------------------------------------------



 




behalf of Purchaser together with Consultant’s consent for RARE to rely upon
such reports.
          (b) Leased Real Property and Off-Site Releases. For (i) Recognized
Environmental Conditions and non-compliance issues identified in the ESACLRs for
Restaurants located on Leased Real Property, as well as (ii) non-compliance
issues or Recognized Environmental Conditions identified in the ESACLRs for
Restaurants located on Owned Real Property, which Recognized Environmental
Conditions are related to a Release originating at a location other than the
Owned Real Property (an “Off-Site Release”), Consultant shall make a reasonable
estimate of the cost of actions (including without limitation investigations,
response actions, and monitoring) necessary in the Consultant’s professional
judgment (i) to cure any non-compliance issues, and (ii) to address any
Recognized Environmental Conditions, in a manner which would comply with any
requirements of Purchaser under Environmental Laws, including without limitation
any soil, groundwater or vapor intrusion remediation standards, considered by
the Consultant to be potentially applicable to the current use of the respective
sites and which would reasonably be expected to result in issuance of a no
further action or equivalent determination with respect to the respective
Recognized Environmental Conditions pursuant to any applicable Environmental
Laws by Governmental Entities with jurisdiction over the respective sites. In
the event that the ESALCRs identify Recognized Environmental Conditions or
non-compliance issues for which Consultant provides cost estimates herein,
Purchaser and RARE shall agree upon the reasonable cost of such actions or, if
they are unable to agree upon such reasonable costs with the participation of
their respective environmental consultants, a third, independent environmental
consultant shall be jointly retained (the cost of which will be split equally by
Purchaser and RARE) and the reasonable cost of such actions shall be determined
within the range of costs estimated by Consultant and RARE’s environmental
consultant by such third consultant. The agreed-upon cost determined under this
Section 6.15(b) shall be considered the “Corrective Action Cost Amount.”
          (c) On-Site Conditions. If the ESACLRs for any of the Restaurants
located on Owned Real Property identify any Recognized Environmental Conditions
other than Off-Site Releases, Purchaser may, at its sole cost and expense,
perform a Phase II site investigation if such Recognized Environmental
Conditions are related to the historical presence at such Restaurant of any of
the following: underground storage tanks; aboveground storage tanks; gasoline
filling stations; waste treatment, storage, or disposal facilities; dry cleaning
operations; vehicle repair or maintenance operations; other industrial machine
or maintenance operations; plating and printing operations; or any use which
would reasonably be expected to have Released or threatened the Release of any
chlorinated solvents at such Owned Real Property (such conditions hereinafter
defined as “On-Site Conditions”). The Phase II Site Investigation shall be
targeted to reasonably investigate only the presence and extent of any On-Site
Condition, and shall exclude to the extent possible any investigation of other
Recognized Environmental Conditions or other environmental conditions at such
Restaurant. For any Phase II site investigation performed at a Restaurant under
this Section 6.15(c), Consultant shall prepare a proposal describing the scope
and procedure of its proposed Phase II

43



--------------------------------------------------------------------------------



 




investigation (the “Phase II Work”), which shall be provided to RARE for its
review and approval (such approval not to be unreasonably delayed or withheld)
not less than seven (7) days before the work is scheduled to commence. Following
such approval, RARE shall grant a limited right of access to the Owned Real
Property to allow Purchaser and Consultant to perform the Phase II Work.
Purchaser and Consultant shall use commercially reasonable efforts to avoid
interference with RARE’s use and operation of the Owned Real Property during the
performance of the Phase II Work. While performing any Phase II Work, Purchaser
and Consultant shall at all times act in a reasonably diligent, expeditious and
workmanlike manner and in accordance with all applicable Laws, including but not
limited to Environmental Laws, and any written directives provided by any
Governmental Entity with jurisdiction over the matter. Purchaser shall cause
Consultant or any contractors or other Persons entering any Owned Real Property
pursuant to this right of access to procure and maintain in full force and
effect commercial general liability insurance (covering claims for bodily injury
and property damage), worker’s compensation insurance and professional liability
insurance against claims for personal injury, death or property damage occurring
upon, in or about the Owned Real Property at issue, such insurance to afford
protection to the limit of not less than $1,000,000 for injury or death of a
single person, and to the limit of not less than $1,000,000 for any one
occurrence, and to the limit of not less than $1,000,000 for property damage,
with such deductibles as are commercially reasonable. The general liability
insurance policy shall name RARE as an additional insured and the Owned Real
Property at issue as an insured property and shall provide that the policy may
not be canceled or modified without seven (7) days prior written notice to RARE.
Upon request of RARE, Consultant shall provide RARE with certificates of such
insurance to evidence that such insurance is in force. RARE, its agents, and its
consultant shall have the right to attend all Phase II Work at its sole cost and
expense, to obtain split samples of any samples taken during the Phase II Work,
and to obtain copies and rely upon all final reports and other documentation
included or relied upon as part of the Phase II Work.
          (d) Determination of On-Site Estimate; RARE Election Regarding On-Site
Conditions. Upon completing the Phase II Work, Consultant shall make an estimate
of the cost of actions Purchaser would reasonably be required to perform under
applicable Environmental Laws with respect to the On-Site Conditions. Purchaser
and RARE shall agree upon the reasonable costs of such actions or, if they are
unable to agree upon such reasonable costs with the participation of their
respective environmental consultants, a third, independent environmental
consultant shall be jointly retained (the cost of which will be split equally by
Purchaser and RARE) and the reasonable costs of such required actions shall be
determined within the range of cost estimated by the Consultant and RARE’s
environmental consultant by such third consultant. The agreed upon costs
determined under this Section 6.15(d) shall be considered the “On-Site
Estimate.” Upon receipt of the On-Site Estimate, RARE may, in its sole
discretion, (1) agree to reduce the Purchase Price by the On-Site Estimate;
(2) agree to indemnify Purchaser as provided in Section 6.15A(b); (3) elect to
terminate this Agreement with respect to one or more Restaurants located at the
applicable Owned Real Properties and reduce the Purchase Price in an amount
equal to that portion of the Purchase Price designated for such Restaurants in
the schedule of values set forth in Section 6.14(d) of

44



--------------------------------------------------------------------------------



 




the Disclosure Schedule and elect the action described in clauses (1) or
(2) above with respect to the remaining Restaurants located on Owned Real
Property; or (4) notify Purchaser that RARE elects to do none of (1) through
(3). In the event that RARE does not elect any of options (1) through (3) of
this Section 6.15(c), the condition to Purchaser’s obligation to close set forth
in Section 8.02(p) shall not have been satisfied.
          (e) RARE Election Regarding Recognized Environmental Conditions or
Non-compliance Issues at Leased Real Property and On-Site Conditions. Upon
determining the Corrective Action Cost Amount (if any), RARE may, in its sole
discretion, (1) agree to reduce the Purchase Price for the Assets by the
Corrective Action Cost Amount; (2) agree to indemnify Purchaser as provided in
Sections 6.15A(a); (3) elect to terminate this Agreement with respect to one or
more Restaurants and reduce the Purchase Price in an amount equal to that
portion of the Purchase Price designated for such Restaurants in the schedule of
values set forth in Section 6.14(d) of the Disclosure Schedule and elect the
action described in clauses (1) or (2) above with respect to the remaining
Restaurants located on Leased Real Property or Owned Real Property and not
covered by Section 6.15(c); or (4) notify Purchaser that RARE elects to do none
of (1) through (3). In the event that RARE does not elect any of options
(1) through (3) of this Section 6.15(e), the condition to Purchaser’s obligation
to close set forth in Section 8.02(p) shall not have been satisfied.
          (f) Release. In the event that RARE elects any of options (1) through
(3) of Sections 6.15(d) or (e) of this Agreement, or if there is no Recognized
Environmental Condition or non-compliance issue identified in the report of
ESALCRs for a Restaurant, all obligations of RARE to the Purchaser with respect
to any and all environmental conditions at such Restaurant and Real Property,
whether known or unknown at Closing, shall be satisfied, and, at Closing,
Purchaser shall give the Sellers an appropriate release and covenant not to sue
with respect to all environmental conditions at such Restaurant and Real
Property, conditioned only upon RARE’s performance of any indemnification
obligations undertaken by RARE pursuant to Sections 6.15A(a) and (b) and
Article X solely with respect to Seller’s indemnification under Section 10.01(c)
for breach of the warranties and representations contained in Section 4.16 of
this Agreement.
          (g) Disclosure Schedule Update. In the event this Agreement is
terminated with respect to any Restaurant pursuant to Sections 6.15(d) or (e),
and the exclusion of such Restaurant from this Agreement would result in the
inaccuracy of any representation, warranty or other provision in this Agreement
absent an update to the Disclosure Schedule or Exhibits to this Agreement, RARE
shall have the right to deliver to Purchaser a Termination Supplement to reflect
changed facts or circumstances directly resulting from such termination within
ten (10) business days after receipt of the applicable notice of termination
from RARE. Any such Termination Supplement shall be deemed to supplement or
amend the Disclosure Schedule or Exhibits to this Agreement, as applicable, for
the purpose of determining the accuracy of any covenant, representation or
warranty made by RARE in this Agreement; provided, however, that if Purchaser
objects within ten (10) business days of receiving such Termination Supplement
and the

45



--------------------------------------------------------------------------------



 




termination of the Agreement with respect to such Restaurant, individually or in
the aggregate with any prior Termination Supplement, would reasonably be
expected to have a Material Adverse Effect on the Business, Purchaser shall have
a right to terminate this Agreement. In no event shall RARE be deemed to have
breached any representations, warranties or covenants hereunder as a result of
any changes in a condition, event, fact or circumstance disclosed in the
Disclosure Schedule or Exhibits to this Agreement as a result of a casualty or
condemnation.
     6.15A Environmental Indemnification by RARE.
     (a) Environmental Claims Indemnity. In the event that RARE elects to
indemnify Purchaser as contemplated by Section 6.15(e), subject to the
limitations set forth in Section 6.15A(e), RARE shall indemnify, defend and hold
harmless Purchaser and its officers, directors, members and shareholders from
and against all Losses incurred by any of them arising out of any claim required
under Environmental Laws by a Governmental Entity or other Person with respect
to Recognized Environmental Conditions and non-compliance issues described in
Section 6.15(b) (“Environmental Claims”).
     (b) Certain Clean-Up Costs Indemnity. In the event that RARE elects to
indemnify Purchaser as contemplated by Section 6.15(d) subject to the
limitations set forth in Section 6.15A(e), RARE shall indemnify Purchaser and
its officers, directors, members and shareholders from and against all actual
costs reasonably incurred by Purchaser to perform actions required under
Environmental Laws with respect to the On-Site Conditions applicable to the
existing use of any Real Property involved, using cost-effective remedial
approaches, in each case to the extent permitted by applicable Environmental
Laws, and as necessary to secure a no further action or equivalent determination
from the Governmental Entities with jurisdiction over the On-Site Conditions
(“Corrective Action Costs”).
     (c) Procedures for Environmental Claims. If any indemnified party receives
written notice of the commencement of any action or proceeding or the assertion
of any claim by a third party or the imposition of any penalty or assessment of
or which indemnity may be sought under Section 6.15A(a) (a “Third Party
Environmental Claim”) and such indemnified party intends to seek indemnity
pursuant to Section 6.15A(a), such indemnified party shall promptly provide RARE
with notice of such Third Party Environmental Claim (provided that any delay in
providing such notice shall not affect the indemnification obligations of RARE
pursuant to Section 6.15A(a), except to the extent RARE demonstrates that such
delay prejudiced RARE’s ability to successfully defend the matter giving rise to
the claim). RARE shall, upon acknowledgment of its obligation to indemnify the
indemnified party, be entitled to participate in or, at its option, assume the
defense or settlement of such Third Party Environmental Claim. The defense or
settlement shall be conducted through counsel selected by RARE in connection
therewith. RARE shall not settle any Third Party Environmental Claim without the
indemnified party’s prior written consent, which consent shall not be
unreasonably conditioned, delayed or withheld; provided that if such a
settlement is solely for monetary relief to be paid in full by Sellers, no
consent of any indemnified

46



--------------------------------------------------------------------------------



 



party shall be required. In the event that a Third Party Environmental Claim
results in remedial actions indemnified by RARE under this Section 6.15A,
Purchaser shall employ cost-effective remedial measures consistent with the
current use of the Real Property at issue, in each case to the extent permitted
by Environmental Law.
     (d) Procedures for Corrective Actions Claims. If an indemnified party
determines that it is entitled to indemnification under Section 6.15A(b) (a
“Corrective Action Claim”), the indemnified party shall promptly provide RARE
with notice of such Corrective Action Claim, which notice shall set forth (1) a
good faith current estimate of the Corrective Action Costs, (2) the name and
contact information of the the environmental consultant that the Purchaser
proposes to engage to conduct the Corrective Action, (3) a reasonably detailed
description of the work to be performed by such consultant and (4) the timetable
within which such work is to be completed. Until the fifth anniversary of the
Closing Date, the Purchaser shall promptly provide RARE with copies of all
invoices and related supporting documentation that the Purchaser receives from
such consultant, together with reasonably satisfactory evidence of payment of
such invoice by the Purchaser. Within fifteen (15) business days after RARE’s
receipt of such documentation and evidence, RARE shall reimburse Purchaser for
all Corrective Action Costs reflected thereon.
     (e) Limitations on Environmental Indemnification. Notwithstanding the
foregoing provisions of this Section 6.15A:
     (i) RARE shall not be responsible for any indemnifiable Losses with respect
to any Environmental Claim made after the fifth (5th) anniversary of the Closing
Date or for any Corrective Action Costs incurred after the fifth (5th)
anniversary of the Closing Date;
     (ii) In the event that RARE elects to indemnify Purchaser under
Sections 6.15A(a) or (b) of this Agreement, Purchaser expressly grants to RARE a
right of subrogation to any actions, claims, indemnities, or other rights it may
have against any other Person related to the covered On-Site Conditions,
Recognized Environmental Conditions, or non-compliance issues, to the same
extent RARE indemnifies Purchaser hereunder.
     (iii) In the event that RARE elects to indemnify Purchaser under
Section 6.15A(a) of this Agreement, Seller shall not be required to indemnify
Purchaser for any Losses to the extent Seller shows they are attributable to any
subsurface investigation of any environmental condition, including but not
limited to sampling, testing, or analysis of soil, surface water or groundwater,
at, on, under, in, or near any Restaurant covered by such indemnity, except for
any subsurface investigation which is (i) required by a Governmental Entity or
otherwise required under applicable Environmental Laws; (ii) reasonably
necessary for the construction, expansion, demolition, repair or maintenance by
or on behalf of Purchaser of any structures or operations at any Restaurant; or
(iii) reasonably necessary to respond to any emergency or imminent hazard.

47



--------------------------------------------------------------------------------



 



     (iv) In the event that RARE elects to indemnify Purchaser under
Sections 6.15A(a) or (b) of this Agreement, Seller shall not be required to
indemnify Purchaser for any Losses or costs to the extent they are attributable
to the disclosure by Purchaser of environmental conditions or non-compliance
issues to any Governmental Entity or other third party asserting the claim
subject to indemnity, unless such disclosure (a) was made pursuant to any Law,
including without limitation any Environmental Law, or (b) was made in
connection with the financing of the Business or Real Property, provided that
such disclosure must be made on a confidential basis, and any subsequent
disclosure of such information by the financing party to which the disclosure
was made to any other Person shall constitute a violation of this
Section 6.15A(e)(iv) as if the disclosure was made by Purchaser.
     6.16 Restaurant Dining Cards.
     From and after the Closing Date, Purchaser shall not be obligated to honor
any cards provided by the Sellers or Transferred Subsidiaries to Business
Employees or other employees of the Sellers or Transferred Subsidiaries, or
their Affiliates, prior to the Closing Date for use in dining at the
Restaurants.
     6.17 Debt Pay-Off; Release of Guarantees.
     At or prior to the Closing, (i) the Sellers shall have repaid in full,
including any accrued interest and penalties, or shall have assumed in full
(A) all indebtedness for borrowed money of the Transferred Subsidiaries and
(B) all indebtedness of the Transferred Subsidiaries to any Seller or any
Affiliate of any Seller, and (ii) the Transferred Subsidiaries shall have been
released from all guarantees of indebtedness of any Seller or any Affiliate of
any Seller, in each case pursuant to arrangements in form and substance
satisfactory to Purchaser and shall have delivered evidence thereof satisfactory
to the Purchaser. No Subsidiary Assets shall be utilized to affect such
repayment.
     6.18 Inventory.
     Purchaser shall purchase, pay for and be entitled to receive all Inventory
held by U.S. Foodservice, Inc. on the Closing Date, which Inventory bears any
Bugaboo Creek Steak House intellectual property or is otherwise held for
distribution exclusively to Bugaboo Creek Steak House restaurants and has been
acquired by U.S. Foodservice, Inc. in the ordinary course of business.
     6.19 Change of Corporate Names.
     Promptly (but in any event within five (5) business days) following the
Closing, RARE shall cause each of its Affiliates to, change its corporate name
(to the extent necessary) to a name that does not include the words “Bugaboo
Creek” or any other trade name currently used by the Business.

48



--------------------------------------------------------------------------------



 



     6.20 Closing Balance Sheet.
     Promptly (but in any event within thirty (30) days) following the Closing,
RARE shall deliver to Purchaser a balance sheet of the Business as of the
Closing Date, which balance sheet shall be prepared in good faith on the same
basis as the Financial Reports.
     6.21 Subsidiary Assets.
     Prior to the Closing, the Transferred Subsidiaries shall use commercially
reasonable efforts to transfer, assign, dividend or distribute to the Sellers or
their Affiliates all of their properties and assets that do not constitute
Subsidiary Assets and the transferees thereof shall assume all liabilities and
obligations with respect to such properties and assets (including any transfer
Taxes related to such transfers).
     At any time prior to Closing, RARE may, in its sole discretion, cause to be
transferred or contributed to a Transferred Subsidiary all or any portion of the
Assets (other than the Stock) held by Management; provided that (i) if any
assets or property included in the Assets and used exclusively in connection
with an individual Restaurant are transferred, then all assets and property used
exclusively in connection with such Restaurant shall be transferred and (ii) no
Asset shall be transferred to a Transferred Subsidiary if such transfer would
reasonably be expected to have a material adverse impact (including with respect
to any material delays that it may cause) on Purchaser’s ability to obtain a
related Liquor License. If RARE elects to cause Management to make any such
transfer or contribution, RARE shall promptly (and, in any case, no less than
five (5) business days prior to the Closing Date) notify Purchaser of the Assets
that are the subject of such transfer or contribution (such notice to become
irrevocable five (5) business days prior to Closing). If RARE causes Management
to transfer any Assets pursuant to this Section 6.21, RARE shall be responsible
for all transfer Taxes resulting from such transfers.
     6.22 Post-Closing Cooperation; Retransfer.
     The Parties acknowledge that prior to the Closing, the Sellers and their
Affiliates will transfer out of the Transferred Subsidiaries certain assets that
are not Subsidiary Assets. Following the Closing Date, in the event that
Purchaser or RARE identifies any asset or other right that (x)(a) was
transferred to Purchaser pursuant to this Agreement but that does not constitute
an Asset or (b) was held by a Transferred Subsidiary at Closing but that does
not constitute a Subsidiary Asset or (y) (a) was not transferred to Purchaser
pursuant to this Agreement but constitutes an Asset or (b) was not held by a
Transferred Subsidiary at Closing but that does constitute a Subsidiary Asset,
Purchaser or RARE, as the case may be, shall and shall cause each of its
Affiliates and Subsidiaries, to the extent applicable, to execute agreements to
transfer any and all rights in such assets or other rights to the Sellers or
their Affiliates or Purchaser or its Affiliates, as the case may be, for no
consideration and take such further actions and execute such further documents
as may be necessary or reasonably requested by RARE or Purchaser, as the case
may be, in order to effectuate such transfer and to provide RARE or Purchaser,
as the case may be, with the benefits of such assets or rights. RARE agrees to
pay all reasonable expenses of

49



--------------------------------------------------------------------------------



 




the transfer of such assets either to or from the Sellers or their Affiliates in
accordance with this Section 6.22.
     6.23 Potential Employee Transition Services.
     If, at least fifteen (15) days prior to the Closing Date, Purchaser shall
request RARE to provide the services of the Business Employees to Purchaser as
leased employees for up to thirty (30) days following the Closing Date, RARE
agrees to negotiate with Purchaser with the purpose of reaching a reasonable
agreement (including any necessary amendments to this Agreement) to provide for
RARE’s continuing to employ such persons and to lease such employees to
Purchaser for up to thirty (30) days following the Closing Date, including a
leased employee agreement with respect to so leasing such employees on terms
that would, among other terms, fully compensate RARE for its costs and expenses
in connection with providing such leased employees and fully indemnify RARE for
any liabilities incurred in connection with providing such leased employees;
provided, however, that unless and until such a written definitive amendment to
this Agreement and/or written definitive leased employee agreement on terms
mutually acceptable to the parties shall be agreed to and executed by the
parties hereto, the provisions of this Agreement shall remain unchanged and RARE
shall have no obligation to lease any employees to Purchaser prior to or after
Closing Date.
ARTICLE VII
CASUALTY AND CONDEMNATION
          7.01 Casualty.
          (a) Until the Closing, RARE shall maintain the same or substantially
the same (the definition of “substantially” herein meaning no material change in
coverage) casualty insurance coverage for the Real Property as is currently
carried by RARE. If prior to the Closing Date any portion of any of the
improvements located on any Owned Real Property or any Leased Real Property is
damaged or destroyed by fire or other casualty, then RARE shall (i) promptly
deliver written notice to Purchaser of the occurrence of such casualty (and of
any action by the landlord pursuant to clause (x) of the following sentence) and
(ii) commence, or cause the other Seller or applicable Transferred Subsidiary,
as applicable, to commence, repairs and protections required under applicable
insurance policies and land use requirements to safeguard the property in
question. If, as a result of such damage or destruction to Leased Real Property
(but not Owned Real Property), (x) the landlord under such Real Property Lease
has the right to terminate such Real Property Lease as a result of such damage,
destruction or other casualty and, in fact, terminates such Real Property Lease
within the time in which it may do so, (y) the applicable Seller or Transferred
Subsidiary party to such Real Property Lease has a right to terminate such Real
Property Lease and Purchaser notifies RARE that it elects to have that
termination right exercised which notice is received by RARE in reasonably
sufficient

50



--------------------------------------------------------------------------------



 




time to allow the applicable Seller or Transferred Subsidiary to exercise such
right, or (z) the damage to such Leased Real Property is of a substantial nature
that cannot reasonably be expected to be repaired within five (5) months, then
Purchaser may elect to terminate this Agreement as to the real property subject
to such Real Property Lease only by the provision of written notice to RARE (the
“Casualty Termination Notice”). The Casualty Termination Notice shall be
provided to RARE (i) in the case of (x) and (z), within ten (10) business days
after the later of Purchaser’s receipt of RARE’s notice of the occurrence of
such casualty and Purchaser’s receipt of notice of the landlord’s exercise of
its right to terminate or (ii) in the case of (y), on the date Purchaser
notifies RARE that it elects to have any Seller’s or Transferred Subsidiary’s
termination right under a Real Property Lease exercised. In the case of
termination of this Agreement by Purchaser as to any property subject to a
casualty loss in accordance with the foregoing provisions, the Purchase Price
shall be reduced in an amount equal to that portion of the Purchase Price
designated for such property in the schedule of values set forth in
Section 6.14(d) of the Disclosure Schedule, and such property and any insurance
proceeds or other rights related thereto shall be deemed Excluded Assets and
shall be deemed not included in the definition of the “Business” for purposes of
this Agreement (except for purposes of Section 8.02(q) and the definition of
“Material Adverse Effect”). In any case, except as set forth in this
Section 7.01, the Sellers and Transferred Subsidiaries shall have no obligation
to repair or restore any property suffering casualty damage or loss prior to
Closing.
          (b) Except as otherwise provided in clause (a) above, if such damage
or destruction is to Owned Real Property or to Leased Real Property and the
related Real Property Lease is not terminated by the landlord or the applicable
Seller or Transferred Subsidiary, at the direction of the Purchaser, then
Purchaser shall have no right to terminate this Agreement as to the property
subject to such casualty. With respect to any Real Property that (i) has
suffered a casualty prior to Closing, which casualty has not been repaired prior
to Closing and (ii) is not removed from the transaction pursuant to
Section 7.01(a) above, RARE shall maintain the same or substantially the same
(the definition of “substantially” herein meaning no material change in
coverage) casualty (including business interruption) insurance as is then
carried by RARE immediately prior to the casualty with respect to such
Restaurant until such Restaurant has reopened for business. With respect to such
a Restaurant, RARE shall take commercially reasonable efforts to preserve rights
RARE may have to proceeds under such casualty (including business interruption)
insurance policies following a casualty to any such Restaurant so as to allow
any proceeds collectible under such policies to be continued to be paid by the
applicable insurer to RARE as if RARE continued to operate such Restaurant until
the Restaurant has reopened for business. Purchaser shall cooperate with RARE in
the filing and adjustment of insurance claims with respect to such Real Property
by providing such information and taking such other actions as RARE’s insurance
carrier or RARE may reasonably request. Following the casualty and prior to
Closing, the applicable Seller or Transferred Subsidiary will promptly proceed
with the repair of the damaged Restaurant pursuant to Contracts entered into by
the applicable Seller or Transferred Subsidiary so as to complete the repair or
reconstruction of, and reopen, the Restaurant for business as soon as
practicable; provided, that Sellers and Transferred Subsidiaries shall not enter
into a

51



--------------------------------------------------------------------------------



 




Contract requiring expenditures or obligations (together with any other such
expenditures or obligations by the Sellers or Transferred Subsidiaries) in
excess of $200,000 in the aggregate or expend insurance proceeds or other
amounts (together with any other such expenditures by the Sellers or Transferred
Subsidiaries) in excess of $200,000 in the aggregate with respect to such Real
Property without the prior written consent of Purchaser (such consent not to be
unreasonably conditioned, withheld or delayed). To the extent that such repair
or reconstruction is not completed at Closing, the applicable Seller or
Transferred Subsidiary shall assign to Purchaser and Purchaser shall assume as
Assumed Liabilities, all Contracts entered into pursuant to the preceding
sentence to which such applicable Seller or Transferred Subsidiary shall be
party with respect to the repair or reconstruction of such Real Property.
Following the Closing, Purchaser shall promptly proceed with the repair or
reconstruction of the damaged Restaurant pursuant to any Contracts entered into
by the applicable Seller or Transferred Subsidiary prior to Closing or other
Contracts entered into by Purchaser so as to complete the repair or
reconstruction of, and reopen, the Restaurant for business as soon as
practicable. RARE agrees to pay to Purchaser an amount equal to the business
interruption insurance proceeds that RARE would have been entitled to receive
with respect to such Restaurant as a result of the casualty for the period after
the Closing Date that the Restaurant is closed as a result of the casualty had
RARE (x) continued to own such Restaurant following the Closing and
(y) continued the insurance policies that were in effect immediately prior to
the Closing Date. To the extent that Purchaser does not complete the repair or
reconstruction and reopening of the Restaurant for business within the time
limits required by RARE’s insurance coverage as in effect immediately prior to
the Closing Date with respect to such Restaurant, or in the event that
Purchaser’s actions with respect to the repair, reconstruction or reopening of
the Restaurant or other actions taken by Purchaser cause the diminution or
termination of insurance proceeds payable to RARE or the term for which proceeds
are payable to RARE, RARE’s obligations with respect to payments to Purchaser
required pursuant to the preceding sentence shall be accordingly diminished or
terminated in an amount equal to the amount that insurance proceeds payable to
RARE would have been diminished or terminated if the conditions in clauses
(x) and (y) of the preceding sentence were satisfied and RARE had failed to
complete the repair, reconstruction or reopening within such time periods or
RARE had taken such actions. RARE agrees to pay to Purchaser a portion of the
deductible with respect to a casualty claim equal to the total amount of the
applicable deductible multiplied by a fraction, the numerator of which is the
total amount of the claim (without reduction for any deductible amount) for both
casualty and business interruption losses but excluding the portion of the claim
attributable to business interruption losses for business interruption from the
date of the casualty to the date of Closing, and the denominator of which is the
total amount of the claim (without reduction for any deductible amount) for both
casualty and business interruption losses. RARE agrees to pay to Purchaser all
insurance proceeds received by RARE for casualty to the Real Property, to the
extent that such insurance proceeds have not been expended by the applicable
Seller or Transferred Subsidiary in the repair or reconstruction of the Real
Property. Purchaser shall bear all expenses related to the ownership and
operation of the Real Property from and after the Closing.

52



--------------------------------------------------------------------------------



 



          7.02 Condemnation.
          (a) If prior to the Closing Date there shall be commenced or
instituted against any Owned Real Property or Leased Real Property any eminent
domain or similar condemnation action or proceedings, RARE shall promptly give
written notice of same (and of any action by the landlord pursuant to clause
(x) of the following sentence) to Purchaser. If, as a result of such proceeding
against Leased Real Property (but not Owned Real Property), (x) the landlord
under such Real Property Lease has the right to terminate such Real Property
Lease as a result of such action or proceeding and, in fact, terminates such
Real Property Lease within the time in which it may do so, or (y) the applicable
Seller or Transferred Subsidiary party to such Real Property Lease has a right
to terminate the Lease and Purchaser notifies RARE that it elects to have that
termination right exercised, which notice is received by RARE in reasonably
sufficient time to allow the applicable Seller or the applicable Transferred
Subsidiary to exercise such right, or (z) if the impact of such action or
proceeding on the Real Property is of a nature that substantially impairs the
value of the affected Owned Real Property or Real Property Lease, but does not
give rise to a right of either party to the affected Real Property Lease to
terminate such Real Property Lease and Purchaser and RARE do not reach agreement
as contemplated in Section 7.02(c) as to the diminution in the value of such
Owned Real Property or Real Property Lease, then Purchaser shall have the right
to terminate this Agreement as to the property in question by the provision of
written notice to RARE (the “Condemnation Termination Notice”). The Condemnation
Termination Notice shall be delivered to RARE (i) in the case of (x) within ten
(10) business days after the later of Purchaser’s receipt of RARE’s notice of
such proceeding and Purchaser’s receipt of notice of the landlord’s exercise of
its right to terminate, (ii) in the case of (y), on the date Purchaser notifies
RARE that it elects to have a Seller’s or Transferred Subsidiary’s termination
right under a Real Property Lease exercised, or (iii) in the case of (z), within
ten (10) business days after Purchaser’s receipt of RARE’s notice of such
proceeding in the event that Purchaser and RARE have not agreed upon the amount
of the diminution in value of the affected Owned Real Property or Real Property
Lease. In the event that the impact of such action or proceeding on the Real
Property is of a nature that substantially impairs the value of the affected
Owned Real Property or Real Property Lease, but does not give rise to a right of
either party to the affected Real Property Lease to terminate such Real Property
Lease and Purchaser and RARE do not reach agreement as contemplated in
Section 7.02(c) as to the diminution in the value of such Owned Real Property or
Real Property Lease, RARE shall have the right to terminate this Agreement as to
the property in question by provision of written notice to Purchaser, which
notice shall also be considered a Condemnation Termination Notice. In the event
Purchaser or RARE terminates this Agreement as to the property subject to such
proceeding, then the Purchase Price shall be reduced in an amount equal to that
portion of the Purchase Price designated for such property in the schedule of
values set forth in Section 6.14(d) of the Disclosure Schedule, and such
property and any condemnation proceeds or other rights related thereto shall be
deemed Excluded Assets and shall be deemed not included in the definition of the
“Business” for purposes of this Agreement (except for purposes of
Section 8.02(q) and the definition of “Material Adverse Effect”). In any case,
the Sellers shall have no obligation to repair, restore or replace any property
subject to any eminent domain or condemnation action or proceeding.

53



--------------------------------------------------------------------------------



 



          (b) If such eminent domain or condemnation proceeding is with respect
to Owned Real Property or to Leased Real Property and the related Real Property
Lease is not terminated by the landlord, then Purchaser shall have no right to
terminate this Agreement on account thereof except as otherwise provided in
Section 7.02(a)(y) and (z) and RARE shall have no right to terminate this
Agreement on account thereof except as otherwise provided in Section 7.02. In
the event that this Agreement is not terminated with respect to any Owned Real
Property or Leased Real Property subject to eminent domain or condemnation
proceedings, at the Closing (i) the conveyance of the property in question shall
be less such portion of the property so taken by or subject to such proceeding
without adjustment of the Purchase Price, and RARE shall, or shall cause the
applicable Seller or Transferred Subsidiary to, assign to Purchaser all of the
Sellers’ or Transferred Subsidiary’s right, title and interest in any award
payable, and pay to Purchaser all such awards previously paid, on account of
such proceeding to the extent that such award payable has not been expended by
the Seller or Transferred Subsidiary in the repair or reconstruction of such
property and (ii) the applicable Seller or Transferred Subsidiary shall assign
to Purchaser and Purchaser shall assume as Assumed Liabilities, all Contracts to
which such Seller or Transferred Subsidiary shall be party with respect to any
repair or reconstruction of such property; provided that no Seller or
Transferred Subsidiary shall enter into a Contract requiring expenditures or
obligations (together with any other such expenditures or obligations by the
Sellers and Transferred Subsidiaries) in excess of $100,000 in the aggregate or
expend insurance proceeds or other amounts (together with any other such
expenditures by the Sellers and Transferred Subsidiaries) in excess of $100,000
in the aggregate with respect to such Real Property without the prior written
consent of Purchaser (such consent not to be unreasonably conditioned, withheld
or delayed).
          (c) In the event that there shall be commenced or instituted any such
eminent domain or condemnation proceeding and the impact of such action or
proceeding on the Owned Real Property or Real Property Lease affected is of a
nature that substantially impairs the value of such Owned Real Property or Real
Property Lease, Purchaser and RARE shall promptly following RARE’s notice of
such proceeding to Purchaser obtain and provide to the other an estimate of the
diminution in the value of the Owned Real Property or Real Property Lease and
negotiate in good faith to agree upon the dollar amount of such diminution in
value. Matters which may be considered in such valuation include, without
limitation, loss or restriction of access or of parking spaces servicing the
site and loss of space for dining or for kitchen and other supporting areas. In
the event that the parties reach an agreement on such diminution in value, the
Purchase Price will be reduced by such agreed amount and the condemnation
proceeds shall be deemed Excluded Assets.
          7.03 Supplemental Casualty and Condemnation Disclosures.
     In the event this Agreement is terminated as to any property subject to a
casualty loss or condemnation proceeding, as permitted pursuant to Sections 7.01
and 7.02, and the exclusion of such property from this Agreement would result in
the inaccuracy of any representation, warranty or other provision in this
Agreement absent an update to the

54



--------------------------------------------------------------------------------



 



Disclosure Schedule or Exhibits to this Agreement, RARE shall have the right to
deliver to Purchaser a Termination Supplement to reflect changed facts or
circumstances directly resulting from such termination within ten (10) business
days after receipt of the applicable Casualty Termination Notice or Condemnation
Termination Notice (or the date of delivery of the applicable Condemnation
Termination Notice in the event that RARE delivers such notice). Any such
Termination Supplement shall be deemed to supplement or amend the Disclosure
Schedule or Exhibits to this Agreement, as applicable, for the purpose of
determining the accuracy of any covenant, representation or warranty made by
RARE in this Agreement; provided, however, that if Purchaser objects within ten
(10) business days of receiving such Termination Supplement and the casualty or
condemnation to which such Termination Supplement relates, individually or in
the aggregate with any prior Termination Supplement, would reasonably be
expected to have a Material Adverse Effect, Purchaser shall have a right to
terminate this Agreement. In no event shall RARE be deemed to have breached any
representations, warranties or covenants hereunder as a result of any changes in
a condition, event, fact or circumstance disclosed in the Disclosure Schedule or
Exhibits to this Agreement as a result of a casualty or condemnation for which
the subject property is removed from the transaction.
ARTICLE VIII
CONDITIONS TO CLOSING
          8.01 Conditions to Obligations of the Parties.
     The obligation of each Party to consummate the transactions to be performed
by such Party in connection with the Closing is subject to satisfaction of the
following conditions:
          (a) Governmental Approvals. The Parties shall have received all
authorizations, consents, and approvals of Governmental Entities referred to in
Section 6.03 and 6.09.
          (b) No Injunctions or Restraints. There shall not be any injunction,
judgment, order, decree, ruling, or charge in effect preventing the consummation
of any of the transactions contemplated by this Agreement.
     8.02 Conditions to Purchaser’s Obligations to Close.
     The obligation of Purchaser to consummate the transactions contemplated by
this Agreement is subject to satisfaction of the following conditions:
          (a) Representations and Warranties. The representations and warranties
set forth in Article IV above, except to the extent that they expressly relate
to an earlier date, shall be true and correct at and as of the Closing Date,
except for such failures of representations and warranties to be true and
correct (without giving effect to any materiality or Material Adverse Effect
qualification) that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Business.

55



--------------------------------------------------------------------------------



 



RARE shall have delivered to Purchaser an officer’s certificate, in form and
substance reasonably satisfactory to Purchaser and its counsel, to the effect of
the matters stated in Sections 8.02(a) and 8.02(b).
          (b) Covenants. RARE shall have, or shall have caused the other Sellers
and the Transferred Subsidiaries as applicable to have, performed and complied
with all of their covenants hereunder in all material respects through the
Closing.
          (c) Consents. Purchaser shall have received executed counterparts of
all consents, waivers, approvals and other authorizations set forth in
Section 4.21 of the Disclosure Schedule.
          (d) Leasehold Interests. Purchaser shall have received an Assignment
and Assumption of Lease for each Assumed Lease that is a Real Property Lease
executed by the applicable Seller, in substantially the form attached hereto as
Exhibit F (“Assignment and Assumption of Lease”), which shall be adapted to meet
the state law or landlord requirements applicable to each Assumed Lease.
          (e) Assignment and Assumption of Contract Rights; Bill of Sale.
Purchaser shall have received an Assignment and Assumption Agreement, in
substantially the form attached hereto as Exhibit G (“Assignment and Assumption
Agreement”) executed by the applicable Sellers, assigning the rights under the
Assumed Contracts and Leases listed in Section 1.01(c) of the Disclosure
Schedule to Purchaser and pursuant to which purchaser shall assume the Assumed
Liabilities, and a Bill of Sale executed by the applicable Sellers, in
substantially the form attached hereto as Exhibit H (“Bill of Sale”),
transferring to Purchaser the Assets that are tangible Personal Property to
Purchaser.
          (f) Intellectual Property Assignment. Purchaser shall have received an
Assignment of Copyrights in substantially the form attached hereto as Exhibit I
and an Assignment of Service Marks and Trademarks in substantially the form
attached hereto as Exhibit J, each executed by the applicable Seller possessing
Intellectual Property Rights in the Assigned Intellectual Property.
          (g) Intellectual Property License Agreement. To the extent that any
Intellectual Property Rights of the Sellers that are not included in the
Assigned Intellectual Property are used in the Business as of the Closing Date,
Purchaser shall have received the Intellectual Property License Agreement
executed and delivered by each Seller holding an interest in the Purchaser
Licensed Intellectual Property.
          (h) Transition Services Agreement. Purchaser shall have received the
Transition Services Agreement, executed by RARE.
          (i) Subleases. Purchaser shall have received Subleases for all
Retained Leases, other than those relating to Excluded Restaurants, executed by
the Sellers or their Affiliates, as applicable.

56



--------------------------------------------------------------------------------



 



          (j) Obligations of Sellers. All actions to be taken by RARE, the other
Seller and the Transferred Subsidiaries in connection with the consummation of
the transactions contemplated hereby shall have been taken and all documents
required to effect the transactions contemplated hereby shall have been
delivered.
          (k) Financings. Purchaser shall have obtained the Financings
contemplated by the Commitment Letters.
          (l) Closed Restaurants. The Sellers shall have ceased to operate as
Bugaboo Creek Steak House Restaurants on or prior to the Closing Date (i) the
Closed Restaurants and (ii) any Excluded Restaurants.
          (m) Closing Certificates.
               (i) Each Seller and Transferred Subsidiary shall have delivered
to Purchaser a certificate, dated the Closing Date and signed by such Seller’s
or Transferred Subsidiary’s Secretary or an Assistant Secretary, certifying that
the following documents (which shall be attached) are true and correct copies of
such documents and that such documents have not been amended or superseded:
          A. a copy of such Seller’s or Transferred Subsidiary’s certificate of
incorporation certified by the Secretary of State of such entity’s jurisdiction
of formation and a certificate of good standing from each such entity’s
jurisdiction of formation, in each case dated within ten days of the Closing
Date;
          B. a copy of the by-laws of such Seller or Transferred Subsidiary,
with all amendments thereto; and
          C. copies of the resolutions duly adopted by the board of directors or
managers of such Seller or Transferred Subsidiary authorizing its execution,
delivery and performance of this Agreement and the other agreements contemplated
hereby to which it is a party, and the consummation of all transactions
contemplated hereby and thereby.
               (ii) The Sellers or Transferred Subsidiaries, as applicable,
shall have delivered to Purchaser customary mortgage releases, terminations and
satisfactions in form and substance reasonably satisfactory to Purchaser and its
counsel with respect to any Indebtedness of the Sellers existing as of (or, as
Purchaser may reasonably request, existing prior to) the Closing Date that is
secured by a lien upon any of the Assets.
          (n) Title Insurance Affidavits. The Sellers and Transferred
Subsidiaries shall have delivered such customary affidavits or certificates in
form reasonably acceptable to RARE as may be reasonably requested by Purchaser
or the Title Insurance Company to enable the Title Insurance Company to issue
such title insurance policies as may be reasonably requested by the Purchaser in
connection with the acquisition of the Real Property or the Financing.

57



--------------------------------------------------------------------------------



 



          (o) Other Real Property Deliverables. In connection with the Real
Property, Purchaser shall have received (i) all notifications, registrations and
filings to the extent required by, and in accordance with, all Governmental Real
Property Disclosure Requirements, (ii) an assignment to Purchaser of all the
Sellers’ right, title and interest in security deposits relating to any Assumed
Leases or insurance proceeds payable to Purchaser pursuant to Section 7.01, if
any, and (iii) all keys.
          (p) Environmental Site Assessments. The Sellers and the Transferred
Subsidiaries shall have complied with the provisions of Section 6.15 with
respect to ESALCRs of the Restaurants.
          (q) Minimum Restaurants. The Restaurants in the Transferred
Subsidiaries, plus any Restaurants the Leases for which have been assigned to
Purchaser, plus any Restaurants pursuant to which Purchaser has entered into a
Sublease at the Closing (which for the avoidance of doubt shall not include any
Excluded Restaurants) shall include (i) the Restaurants located in Newark,
Delaware, Bangor, Maine, Portland, Maine, Newington, New Hampshire and
Braintree, Massachusetts, and (ii) at least four of the five Restaurants located
in Georgia; and the EBITDA (as defined herein) of such transferred Restaurants
shall equal at least ninety percent (90%) of the EBITDA of all Restaurants
included in the Business as of the date of this Agreement (which for the
avoidance of doubt shall include the Excluded Restaurants).
          (r) Stock Certificates and Stock Powers. Purchaser shall have received
certificates representing all shares of Stock, endorsed in blank, or accompanied
by stock powers duly endorsed in blank.
          (s) Resignations. Purchaser shall have received letters evidencing the
written resignations of all directors and officers of the Transferred
Subsidiaries, effective as of the Closing.
          8.03 Conditions to RARE’S Obligations to Close.
     The obligation of RARE to consummate the transactions contemplated by this
Agreement are subject to satisfaction of the following conditions:
          (a) Representations and Warranties. The representations and warranties
set forth in Article V above, except to the extent that they expressly relate to
an earlier date, shall be true and correct at and as of the Closing Date, except
for such failures of representations and warranties to be true and correct
(without giving effect to any materiality or Material Adverse Effect
qualification) that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the transactions contemplated
hereby. Purchaser shall have delivered to RARE an officer’s certificate, in form
and substance reasonably satisfactory to RARE and its counsel, to the effect of
the matters stated in Sections 8.03(a) and 8.03(b).

58



--------------------------------------------------------------------------------



 



          (b) Covenants. Purchaser shall have performed and complied with all of
its covenants hereunder in all material respects through the Closing.
          (c) Consents. RARE shall have received executed counterparts of all
consents, waivers, approvals and other authorizations set forth in Section 4.21
of the Disclosure Schedule.
          (d) Bonds. Purchaser shall have obtained release, in form and
substance satisfactory to RARE, of all bonds set forth in Section 1.02(n) of the
Disclosure Schedule by the posting of replacement bonds or otherwise.
          (e) Assignment and Assumption of Leases. RARE shall have received an
Assignment and Assumption of Lease for each Assumed Lease, executed by
Purchaser.
          (f) Assignment and Assumption Agreement. RARE shall have received an
Assignment and Assumption Agreement executed by Purchaser.
          (g) Intellectual Property License Agreement. To the extent that any
Intellectual Property Rights of the Sellers that are not included in the
Assigned Intellectual Property are used in the Business as of the Closing Date,
RARE shall have received the Intellectual Property License Agreement executed by
Purchaser.
          (h) Transition Services Agreement. RARE shall have received the
Transition Services Agreement executed and delivered by Purchaser.
          (i) Subleases; Guarantees. RARE shall have received (A) Subleases,
executed by each subtenant thereunder, for all Seller Retained Leases other than
those relating to Excluded Restaurants and (B) Guarantees with respect to all
Subleases, executed by CB Holding.
          (j) Agreement with Lender. Lender shall have entered into an agreement
with the Sellers or their Affiliates, as applicable, in a form reasonably
acceptable to RARE and the Lender, providing that any liens of the Lender with
respect to Purchaser’s interests in the Subleases shall be subordinate to
interests of the applicable Seller or Affiliate of the Sellers in the subleased
premises and that in the event of a termination of a Sublease as a result of an
uncured default, the applicable Seller or Affiliate of a Seller shall have the
right to retake the premises and to receive an assignment of any transferable
Liquor Licenses and Permits relating to the Restaurant located as such premises.
          (k) Gift Cards. Purchaser shall have entered into an agreement with
ValueLink for the processing of Gift Cards.
          (l) Release and Covenant Not to Sue. The release and covenant not to
sue contemplated by Section 6.15(f), if any, shall have been executed and
delivered by Purchaser and any applicable assignee of Purchaser under this
Agreement.

59



--------------------------------------------------------------------------------



 



          (m) Purchase Price. RARE shall have received payment of the Purchase
Price.
          (n) Obligations of Purchaser. All actions to be taken by Purchaser in
connection with the consummation of the transactions contemplated hereby shall
have been taken and all documents required to effect the transactions
contemplated hereby shall have been delivered.
ARTICLE IX
TERMINATION
          9.01 Termination of Agreement.
          (a) Mutual Termination. Purchaser and RARE may terminate this
Agreement by mutual written consent at any time prior to the Closing;
          (b) Termination by Purchaser. Purchaser may terminate this Agreement
by giving written notice to RARE at any time prior to the Closing (i) in the
event RARE or any other Seller has breached any covenant contained in this
Agreement in any material respect, Purchaser has notified RARE of the breach,
and the breach has continued without cure for a period of thirty (30) days after
the notice of breach, (ii) as provided in Sections 6.14(d), 6.15(g) and 7.03 or
(iii) if the Closing shall not have occurred on or before October 31, 2007, by
reason of the failure of any condition precedent under Article VIII hereof
(unless the failure results primarily from Purchaser itself breaching any
representation, warranty, or covenant contained in this Agreement); and
          (c) Termination by RARE. RARE may terminate this Agreement by giving
written notice to Purchaser at any time prior to the Closing (i) in the event
Purchaser has breached any covenant contained in this Agreement in any material
respect, RARE has notified Purchaser of the breach, and the breach has continued
without cure for a period of thirty (30) days after the notice of breach, or
(ii) if the Closing shall not have occurred on or before October 31, 2007, by
reason of the failure of any condition precedent under Article VIII hereof
(unless the failure results primarily from RARE or any other Seller breaching
any representation, warranty, or covenant contained in this Agreement).
          9.02 Effect of Termination.
     If any Party terminates this Agreement pursuant to 9.01 above, all rights
and obligations of the Parties hereunder shall terminate without any liability
of any Party to any other Party (except for any liability of any Party then in
breach).

60



--------------------------------------------------------------------------------



 



ARTICLE X
INDEMNIFICATION
          10.01 Indemnification by RARE.
     Subject to the limitations set forth in Section 10.05, RARE shall
indemnify, defend and hold harmless Purchaser, CB Holding and Charlie Brown’s
and their respective officers, directors and shareholders from and against all
Losses imposed upon or incurred by any of them by reason of, resulting from,
based upon, or arising out of the following:
          (a) the failure of RARE to, or of RARE to cause the other Seller or
any Transferred Subsidiary to, pay or otherwise discharge the Excluded
Liabilities, except for liabilities or obligations (1) with respect to the
Environment (or the conditions thereof) related to the Real Property or (2)
arising under or relating to Environmental Laws with respect to the Real
Property;
          (b) the non-fulfillment by any of the Sellers or (prior to the
Closing) the Transferred Subsidiaries of any agreement or covenant of such
Person contained in this Agreement or in the documents contemplated hereby;
          (c) the breach of any representation or warranty made by RARE herein
or in the documents contemplated hereby.
     10.02 Indemnification by Purchaser, CB Holding and Charlie Brown’s.
     Subject to the limitations set forth in Section 10.05, Purchaser, CB
Holding and Charlie Brown’s, jointly and severally, shall indemnify, defend and
hold harmless RARE and the other Seller and their respective officers, directors
and shareholders and any officers, directors and shareholders of the Transferred
Subsidiaries who were solely officers, directors or shareholders of the
Transferred Subsidiaries prior to the Closing, from and against all Losses
imposed upon or incurred by any of them by reason of, resulting from, based
upon, or arising out of the following:
          (a) the failure of Purchaser to, or cause its Affiliates to, pay,
honor and discharge when due and payable the Assumed Liabilities (including
Assumed Contracts, Assumed Leases and Subleases);
          (b) the nonfulfillment by Purchaser of any agreement or covenant of
Purchaser in this Agreement or in the documents contemplated hereby;
          (c) the breach of any representation or warranty made by Purchaser
herein or in the documents contemplated hereby; and
          (d) the operation of the Business or the use or sale of the Assets and
Subsidiary Assets from and after the Closing Date.

61



--------------------------------------------------------------------------------



 



     10.03 Indemnification Procedure for Third Party Claims.
     If any indemnified party receives written notice of the commencement of any
action or proceeding or the assertion of any claim by a third party or the
imposition of any penalty or assessment of or which indemnity may be sought
under this Article X (a “Third Party Claim”) and such indemnified party intends
to seek indemnity pursuant to this Article X, such indemnified party shall
promptly provide the indemnifying party with notice of such Third Party Claim
(provided that any delay in providing such notice shall not affect the
indemnification obligations of the indemnifying party hereunder except to the
extent the indemnifying party demonstrates that such delay prejudiced such
indemnifying party’s ability to successfully defend the matter giving rise to
the claim). The indemnifying party shall, upon acknowledgment of its obligation
to indemnify the indemnified party, be entitled to participate in or, at its
option, assume the defense or settlement of such Third Party Claim. The defense
or settlement shall be conducted through counsel selected by the indemnifying
party in connection therewith. The indemnifying party shall not settle any Third
Party Claim without the indemnified party’s prior written consent, which consent
shall not be unreasonably conditioned, delayed or withheld; provided that if
such a settlement is solely for monetary relief to be paid in full by the
indemnifying party, no consent of any indemnified party shall be required. In
connection with any Third Party Claim, the Parties shall use their commercially
reasonable efforts to coordinate with any applicable insurance carriers and the
terms of any applicable insurance policies.
     10.04 Indemnification Procedure for Non-Third Party Claims.
     If an indemnified party determines that it is entitled to indemnity
pursuant to this Article X with respect to any matter not involving a Third
Party Claim (a “Non-Third Party Claim”), the indemnified party shall promptly
provide the indemnifying party with notice of such Non-Third Party Claim
(provided that any delay in providing such notice shall not affect the
indemnification obligations of the indemnifying party hereunder except to the
extent the indemnifying party demonstrates that such delay prejudiced such
indemnifying party’s ability to successfully defend the matter giving rise to
the claim). The indemnifying party shall have 30 days after receipt of such
notice of such Non-Third Party Claim to object to the subject matter and the
amount of the claim for indemnification by delivering a written notice of such
objection to the indemnified party, specifying in reasonable detail the basis
for such objection. If the indemnifying party does not so object within such
30–day period, such Party shall be conclusively deemed to have agreed to the
matters set forth in the notice of indemnification. If the indemnifying party
gives notice to the indemnified party objecting to the matters set forth in the
notice of such Non-Third Party Claim, the Parties shall resolve such claim for
indemnification in accordance with the provisions of Section 13.09.
     10.05 Limitation on Indemnification.
          (a) Notwithstanding the foregoing provisions of this Article X, except
as provided in Section 10.05(b), (i) neither Party (which term shall, for the
purposes of this Article X, treat Purchaser, CB Holding and Charlie Brown’s as
one Party) shall be

62



--------------------------------------------------------------------------------



 



responsible for any indemnifiable Losses suffered by the other as a result of a
breach of any representation or warranty set forth in Article IV or Article V
unless a claim therefor is asserted in writing on or prior to the first
anniversary of the Closing Date (other than a claim with respect to
Section 4.16, which may be asserted on or prior to the second anniversary of the
Closing Date, or a claim with respect to any failure of the Sellers to own the
Assets or the Stock or to deliver the Assets and such Stock free and clear of
Liens, other than in the case of Assets other than the Stock, Permitted Liens,
and in the case of Stock, Liens for property taxes not yet due and payable,
which may be asserted in writing at any time); (ii) neither Party shall be
liable for any Losses suffered by the other as a result of a breach of any
representation or warranty set forth in Article IV or Article V unless the
aggregate amount of such Losses (together with all other indemnifiable Losses of
such Party resulting from the other Party’s breach of its representations and
warranties) exceeds $190,000 (the “Deductible”), and then only to the extent of
any such excess; provided, however, that the Deductible shall not apply to
indemnifiable Losses relating to any failure of the Sellers to own the Assets or
Stock or to deliver the Assets or such Stock free and clear of Liens, other than
in the case of Assets other than the Stock, Permitted Liens, and in the case of
Stock, Liens for property taxes not yet due and payable, which shall be subject
to indemnification from the first dollar; and (iii) the aggregate liability of
either Party for Losses suffered by the other as a result of a breach of any
representation or warranty set forth in Article IV or Article V shall in no
event exceed fifteen percent (15%) of the Purchase Price.
          (b) The limitations described in 10.05(a) shall not apply to (i) any
indemnifiable Losses with respect to the Excluded Liabilities, which shall
remain obligations of the Sellers for which Purchaser shall be entitled to
indemnification or (ii) any indemnifiable Losses with respect to the Assumed
Liabilities, which shall be the obligations of Purchaser for which the Sellers
shall be entitled to indemnification.
          (c) Any breach of a covenant herein that requires disclosure regarding
the accuracy of, or that requires updates relating to, a representation or
warranty shall be subject to the same limitations as the related representation
or warranty for purposes of indemnification under this Article X, and in no
event shall indemnification rights relating to such covenant exceed those rights
available with respect to the related representation or warranty.
          10.06 Other Limitations.
     The amount of the indemnification due to a Party hereunder in connection
with the Loss suffered or incurred shall be limited as follows: (i) there shall
be netted from such Loss the amount of any insurance proceeds or other cash
receipts payable to the Party or any of its Affiliates as an offset against such
Loss (and no right of subrogation shall accrue to any insurer hereunder) and
(ii) there shall be netted from such Loss the amount of any indemnification
received by the Party or any of its Affiliates from any unrelated party with
respect to such Loss.

63



--------------------------------------------------------------------------------



 



     10.07 Exclusive Remedy.
     From and after the Closing, neither Party hereto shall be liable or
responsible in any manner whatsoever to the other Party, whether for
indemnification or otherwise, except for indemnification as expressly provided
in this Article X or in Sections 6.15, 6.15A, 11.01(e), 11.02(a) or 13.07, which
provide the exclusive remedy and cause of action of the Parties hereto with
respect to any matter arising out of, or in connection with, this Agreement, the
Disclosure Schedule, any Exhibit hereto or any other document or instrument
delivered in connection herewith; provided, however, that the remedies of the
parties to the Transition Services Agreement, Intellectual Property License
Agreement and Seller Software License Agreement with respect to such agreements,
shall be as provided in each such agreement; provided, further, that nothing
herein shall limit a party’s right to specific performance or injunctive relief
in relation to this Agreement or any document or instrument delivered in
connection herewith. Each Party hereby waives, releases and agrees not to make
any claim or bring any contribution, cost recovery or other action against the
other Party or any of their respective successors or assigns or any controlling
Person or other Affiliate of the other Party, under common law or any federal,
state or local Law now existing or hereafter enacted which seeks to allocate
liabilities between Purchaser and RARE in a different manner than as expressly
set forth in this Agreement.
     10.08 Indemnification with Respect to Tax Matters.
     Except as otherwise expressly provided in the other provisions of this
Article X, such other provisions shall not apply to indemnification with respect
to any Tax matters, which shall be governed exclusively by Article XI.
ARTICLE XI
TAX MATTERS
     11.01 Covenants of Sellers and Purchaser Concerning Tax Returns and Taxes.
          (a) RARE shall cause each Transferred Subsidiary and each other entity
conducting any part of the Business or owning any Asset to timely file all Tax
Returns the due date for which (including extensions) occurs on or before the
Closing Date and pay all Taxes due and payable by it through the Closing Date,
whether or not shown on a Tax Return.
          (b) With respect to any Tax Return of either Transferred Subsidiary,
for a taxable period ending on or prior to the Closing Date (“Pre-Closing Tax
Period”): (i) RARE shall prepare such Tax Return and pay all applicable Taxes,
and with respect to each such Tax Return that is separate company return, RARE
shall promptly after filing provide a copy of such filed Tax Return to
Purchaser, (ii) each Tax Return described in the preceding clause (i) shall be
prepared and timely filed in accordance with such Transferred Subsidiary’s past
practice, and shall be consistent with the Allocation Schedule, and (iii) with
respect to any such Tax Return that is not an income Tax return that could
adversely

64



--------------------------------------------------------------------------------



 




affect a Transferred Subsidiary with respect to any taxable period (or portion
of) beginning after the Closing Date (a “Post-Closing Period”), RARE shall not
file or cause to be filed such Tax Return without the prior written consent of
Purchaser not to be unreasonably withheld or delayed. Each Transferred
Subsidiary shall furnish Tax information to RARE for inclusion in RARE’s federal
consolidated income Tax Return for the period that includes the Closing Date in
accordance with such Transferred Subsidiary’s past practice.
          (c) All Tax Returns of each Transferred Subsidiary, not described in
paragraphs (a) or (b) of this Section 11.01 shall be prepared and timely filed
by or at the direction of Purchaser. With respect to any Tax Return that relates
to a Straddle Period, except as otherwise provided in Section 13.06(a): (i) such
Tax Return shall be prepared in accordance with such Transferred Subsidiary’s
past practice and (ii) RARE shall be liable for the portion of the Taxes payable
with respect to such Tax Return that is attributable to the portion of the
Straddle Period ending at the end of the Closing Date (the “Pre-Closing
Portion”), which shall be determined in accordance with Section 11.03, and
Purchaser shall be liable for all Taxes not attributable to the Pre-Closing
Portion; and (iii) subject to the following two sentences, within ten
(10) business days after a written request is made by Purchaser, accompanied by
an explanation of Purchaser’s request and any supporting computations, RARE
shall pay to Purchaser in cash any Taxes described in clause (i). If there is
any dispute regarding the Taxes payable by RARE pursuant to the preceding
sentence, the Parties shall in good faith attempt to resolve the dispute. Any
such resolution shall be final and binding on the parties hereto. Any unresolved
disputes shall be promptly submitted to an independent accounting firm mutually
acceptable to Purchaser and RARE (the “Reviewing Accountants”) for
determination, with such determination being final and binding on the parties
hereto. RARE and Purchaser will each pay one-half of the fees and expenses of
the Reviewing Accountants.
          (d) Neither Purchaser nor any Transferred Subsidiary shall file an
amended Tax Return for any Pre-Closing Tax Period of a Transferred Subsidiary
without the prior written consent of RARE, which consent shall not be
unreasonably withheld or delayed.
     11.02 Sellers’ Tax Indemnity.
          (a) Except as otherwise provided in Section 13.06(a), each Seller,
jointly and severally, agrees to indemnify, defend and hold harmless Purchaser,
each Transferred Subsidiary and their respective affiliates from and against any
and all liability including all reasonable expenses related thereto for
(i) Pre-Closing Taxes; (ii) any Excluded Liabilities related to any Taxes;
(iii) any breach of any representation or warranty in Section 4.15 of this
Agreement; and (iv) the non-fulfillment by RARE or any other Seller of any
covenant of such Person contained in Section 6.04(vi), Article XI and
Section 13.06 or in the documents contemplated hereby related to Taxes.

65



--------------------------------------------------------------------------------



 



          (b) A claim for indemnification under Section 11.02(a) may be asserted
at any time until ninety (90) days after the applicable statute of limitations.
     11.03 Allocation of Taxes.
     Sellers and Purchaser will, to the extent permitted by applicable law,
elect with the relevant taxing authority to close the taxable year of each
Transferred Subsidiary on the Closing Date. For all purposes of this Agreement,
any Tax liability with respect to any taxable period that begins on or prior to,
and ends after the Closing Date (a “Straddle Period”) shall be apportioned
between the pre-Closing and post-Closing portions of the Straddle Period based
on an interim closing of the books as of the end of the Closing Date, except for
ad valorem property taxes, which shall be prorated on a daily basis under
Section 13.06(b).
     11.04 Contest Rights.
          (a) Upon receipt by Purchaser, either Transferred Subsidiary or any
affiliate thereof of a written notice of any pending or threatened Tax audits,
examinations, protest proceedings, assessments or claims that could give rise to
a claim for indemnity under Section 11.02 hereof (an “Indemnifiable Tax
Liability”), Purchaser shall give notice thereof to Sellers (the “Tax Claim
Notice”); provided that a failure to provide a Tax Claim Notice shall not affect
a party’s rights to indemnification under Section 11.02(a) except to the extent
that the indemnifying party is actually and materially prejudiced thereby.
          (b) Subject to paragraph (c) hereof, RARE may elect to control,
through their representatives, and at their expense, the compromise or contest,
either administratively or in the courts, of any Indemnifiable Tax Liability. If
RARE elects to so represent the interests of a Transferred Subsidiary or the
Purchaser, they shall within thirty (30) days of delivery of any Tax Claim
Notice (or reasonably sooner, if the nature of the Indemnifiable Tax Liability
so requires) notify Purchaser of their intent to do so, and Purchaser shall
cooperate, at the sole expense of RARE, in the defense against, or compromise or
settlement of, any claim in any such proceeding. In that event, RARE shall
reasonably and in good faith consult with Purchaser with respect to each aspect
of the defense against, or compromise or settlement of, any such Indemnifiable
Tax Liability. Without limiting the generality of the foregoing, Purchaser shall
be permitted, at its expense, to be represented at each conference, hearing or
meeting with representatives of the pertinent taxing authority (and shall be
notified reasonably in advance thereof). RARE shall promptly notify Purchaser in
writing after it settles, compromises or abandons any claim of matters related
to Indemnifiable Tax Liability, and with respect to any such claim that could
adversely affect a Transferred Subsidiary, Purchaser or any of their respective
affiliates with respect to any Post-Closing Period, RARE shall not settle,
compromise or abandon any matter related to Indemnifiable Tax Liability without
obtaining the prior written consent of Purchaser, which consent shall not be
unreasonably withheld or delayed. If RARE elects not to represent the interests
of Transferred Subsidiary, Purchaser may pay, compromise or contest such
Indemnifiable Tax Liability in any

66



--------------------------------------------------------------------------------



 




reasonable manner it deems appropriate (in its sole discretion), and Sellers
shall remain fully liable for such Indemnifiable Tax Liability.
          (c) Purchaser shall control, at its own expense, any tax proceeding
for a Straddle Period with respect to either Transferred Subsidiary; provided,
however, that (i) Purchaser shall consult with RARE before taking any
significant action in connection with such tax proceeding, (ii) Purchaser shall
consult with the RARE and offer RARE an opportunity to comment before submitting
any written materials prepared or furnished in connection with such tax
proceeding, (iii) RARE shall be entitled to participate in such tax proceeding,
at the expense of RARE and (iv) Purchaser shall not settle, compromise or
abandon any such tax proceeding without obtaining the prior written consent of
the RARE, which consent shall not be unreasonably withheld or delayed.
     11.05 Cooperation.
     Sellers and Purchaser will provide each other, and Purchaser shall cause
each Transferred Subsidiary to provide Sellers, with such cooperation and
information as either of them reasonably may request of the other or either
Transferred Subsidiary, as the case may be, in filing any Tax Return,
determining a liability for Taxes or a right to a refund of Taxes, or in
conducting any audit or other proceeding in respect of Taxes. Such cooperation
and information shall include providing copies of all relevant Tax Returns or
portions thereof, together with accompanying schedules and related work papers,
documents relating to rulings or other determinations by taxing authorities, and
records concerning the ownership and tax basis of property that such party may
possess. Sellers and Purchaser shall make their employees, and Purchaser shall
cause each Transferred Subsidiary to make its employees, available on a mutually
convenient basis to provide explanation of any documents or information provided
hereunder. Sellers and Purchaser will retain, and Purchaser shall cause each
Transferred Subsidiary to retain, all Tax Returns, schedules and work papers and
all material records or other documents relating to Taxes of each Transferred
Subsidiary for all Pre-Closing Tax Periods until the expiration of the
applicable statute of limitations (and, to the extent notified by the other
party in writing, any extension thereof). At the expiration of such period, each
party shall have the right to dispose of any such Tax Returns or other documents
if, after providing sixty (60) days’ notice to the other party, such other party
shall fail to request copies thereof. Any information obtained under this
Section 11.05 shall be kept confidential, except as may otherwise be necessary
in connection with the filing of Tax Returns or in conducting an audit or other
proceeding.
          11.06 Tax Sharing Agreements.
     All agreements or arrangements with respect to Tax between either
Transferred Subsidiary, on the one hand, and either Seller or any of their
affiliates, on the other hand, shall be terminated prior to the Closing, without
any continuing liability on the part of either Transferred Subsidiary.

67



--------------------------------------------------------------------------------



 



     11.07 Tax Treatment of Indemnification Payments.
     Any indemnification payment made pursuant to this Agreement shall be
treated by all parties as an adjustment to the Purchase Price for all Tax
purposes.
     11.08 Section 338(h)(10) Election.
          (a) Section 338(h)(10) Election. If a Transferred Subsidiary
Conversion does not occur with respect to a Transferred Subsidiary, RARE shall
join with Purchaser in making an election under Code §338(h)(10) (and any
corresponding election under state, local, and foreign Tax Law) with respect to
the purchase and sale of such Transferred Subsidiary’s Stock hereunder
(collectively, a “Section 338(h)(10) Election”). Each of RARE and the Purchaser
shall take any actions as may be necessary in order to effectuate such
Section 338(h)(10) Election. If any Section 338(h)(10) election is made, RARE
shall pay all corporate and shareholder level Taxes relating to such
Section 338(h)(10) Election.
          (b) Purchase Price Allocation. This Section 11.08(b) shall apply
(1) to the allocation of Purchase Price among the Assumed Liabilities and any
other items of consideration (for the purpose of Section 1060 of the Code) among
the assets to be acquired (including the stock of Transferred Subsidiaries) by
Purchaser in accordance with Section 1060 of the Code and the regulations
thereunder (the “First Allocation”), and (2) after the First Allocation is
determined, to the allocation of amounts and other items included in “adjusted
grossed-up basis” among Subsidiary Assets in accordance with Section 338 of the
Code and the regulations thereunder (the “Second Allocation”). No later than
ninety (90) days after the Closing Date, RARE shall provide Purchaser with a
proposed schedule (the “Allocation Schedule”) containing the proposed First
Allocation and Second Allocation allocating all such amounts as provided herein.
The Allocation Schedule shall become final and binding on the Parties twenty
(20) business days after RARE provides such schedule to Purchaser, unless
Purchaser objects in writing to RARE, specifying the basis for the objection and
preparing an alternative allocation. If Purchaser does object, RARE and
Purchaser shall in good faith attempt to resolve the dispute within twenty (20)
business days after written notice to RARE of Purchaser’s objection. Any such
resolution shall be final and binding on the Parties. Any unresolved disputes
shall be promptly submitted to the Reviewing Accountants for determination,
which determination shall be final and binding on the Parties. Each of the
Parties agrees, unless otherwise required by law, to (a) prepare and timely file
all Tax Returns (and all supplements thereto) in a manner consistent with the
Allocation Schedule as finalized and (b) act in accordance with the Allocation
Schedule for all Tax purposes. The Parties will revise the Allocation Schedule
to the extent necessary to reflect any post-Closing payment made pursuant to or
in connection with this Agreement. In the case of any payment referred to in the
preceding sentence, RARE shall propose a revised Allocation Schedule, and the
Parties shall follow the procedures outlined above with respect to review,
dispute and resolution in respect of such revision.

68



--------------------------------------------------------------------------------



 



     11.09 Conversion of Transferred Subsidiary to Limited Liability Company.
     If within five (5) business days following the date of this Agreement,
Purchaser determines that it is beneficial to Purchaser that RARE convert either
Transferred Subsidiary, or both, from a corporation to a limited liability
company prior to the Closing Date (a “Transferred Subsidiary Conversion”) and
that such conversion would not increase the expected cost to RARE or the
expected time required to satisfy the conditions to the Parties’ obligations to
close the transactions contemplated by this Agreement, Purchaser may request
RARE to make such conversion. If Purchaser does so request, RARE will consider
and investigate the request and will cause such conversion if it finds that such
a conversion will not delay the Closing or otherwise cause the completion of the
transactions contemplated by this Agreement to be more costly or unnecessarily
burdensome to RARE.
     11.10 Pre-Closing Refund of Transferred Subsidiaries.
     RARE shall be entitled to any refund of Pre-Closing Taxes of either
Transferred Subsidiary; provided that neither Purchaser nor the Transferred
Subsidiaries are obligated to pursue such refund. For the avoidance of doubt,
subject to the requirements and limitations of Section 11.04, RARE may seek
refund of Pre-Closing Taxes in connection with its handling of any matter that
could give rise to any Indemnifiable Tax Liability.
ARTICLE XII
DEFINITIONS; RULES OF CONSTRUCTION
     12.01 Definitions.
     Except as otherwise specified, when used in this Agreement, the Disclosure
Schedule or any Exhibits hereto, the following terms shall have the following
meanings:
     “AAA” has the meaning set forth in Section 13.09(a).
     “Affiliate” or “Affiliated” means, with respect to a specified Person, a
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified.
     “Agreement” has the meaning set forth in the Preamble.
     “Allocation Schedule” has the meaning set forth in Section 11.08(b).
     “Assets” has the meaning set forth in Section 1.01.
     “Assigned Liquor Licenses” has the meaning set forth in Section 1.01(e).
     “Assigned Intellectual Property” has the meaning set forth in
Section 1.01(h).

69



--------------------------------------------------------------------------------



 



     “Assigned Permits” has the meaning set forth in Section 1.01(f).
     “Assignment and Assumption Agreement” has the meaning set forth in
Section 8.02(e).
     “Assignment and Assumption of Lease” has the meaning set forth in
Section 8.02(d).
     “Assumed Contracts” has the meaning set forth in Section 1.01(d).
     “Assumed Leases” has the meaning set forth in Section 1.01(c).
     “Assumed Liabilities” has the meaning set forth in Section 1.03.
     “Balance Sheets and Income Statements” has the meaning set forth in
Section 4.12.
     “Bedford Lease” has the meaning set forth in Section 1.01(c).
     “Bill of Sale” has the meaning set forth in Section 8.02(e).
     “Bugaboo Creek Steak House Concept” means the restaurant concept operated
by RARE under the Bugaboo Creek Steak House mark (including the two restaurants
listed in Section 1.02(b) of the Disclosure Schedule, which are not included in
the Assets).
     “Business” has the meaning set forth in the Recitals.
     “Business Employees” means all individuals employed at the Restaurants
(excluding any Closed Restaurants or Excluded Restaurants) by the Sellers or the
Transferred Subsidiaries immediately prior to the Closing Date and each employee
listed in Section 6.10(a) of the Disclosure Schedule, in each case excluding:
(a) those on military leave and family and medical leave; (b) those on approved
leaves of absence, but only to the extent they have reemployment rights
guaranteed under federal or state Law, under any applicable collective
bargaining agreement or under any leave of absence policy; (c) those on
short-term or long-term disability under a short-term or long-term disability
program, in each case, until such time as such employees under clauses (a),
(b) or (c) are able to return to active employment; and (d) those on approved or
unapproved leaves of absence to the extent such leaves of absence are not
covered under clause (a), (b) or (c).
     “Casualty Termination Notice” has the meaning set forth in Section 7.01(a).
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §§9601 et seq..

70



--------------------------------------------------------------------------------



 



     “Closed Restaurants” has the meaning set forth in Section 1.02(b).
     “Closing” has the meaning set forth in Section 2.02.
     “Closing Date” has the meaning set forth in Section 2.02.
     “Closing Date Inventory” has the meaning set forth in Section 2.01(c).
     “COBRA Continuation Coverage” means the continuation coverage requirements
under Code Section 4980B and Part 6 of Title I of ERISA.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment Letters” has the meaning set forth in Section 5.06.
     “Condemnation Termination Notice” has the meaning set forth in
Section 7.02(a).
     “Contract” means any written or oral contract, agreement, understanding,
arrangement, lease, license, commitment or other obligation, other than a Permit
or Liquor License.
     “Corrective Action Costs” has the meaning set forth in Section 6.15A(b).
     “Corrective Action Cost Amount” has the meaning set forth in
Section 6.15(b).
     “Debt Commitment Letter” has the meaning set forth in Section 5.06.
     “Debt Financing” has the meaning set forth in Section 5.06.
     “Deductible” has the meaning set forth in Section 10.05(a).
     “Design Packages” has the meaning set forth in Section 1.01(l).
     “Disclosure Schedule” means the disclosure document dated the date hereof,
which has been prepared by RARE and delivered to Purchaser, and which identifies
exceptions to the representations and warranties set forth in Article IV and
other disclosure matters contemplated by this Agreement.
     “EBITDA” means the aggregate of the individual restaurant level operating
profit for each of the Restaurants for which EBITDA is being measured plus the
aggregate of the individual restaurant level depreciation for each of such
Restaurants for the twelve most recently completed four or five-week accounting
periods ended at least ten (10) days prior to the Closing.
     “Effective Hire Time” means (i) with respect to the Seller Employees and
Subsidiary Employees, other than those described in clause (a), (b), or (c) of
the

71



--------------------------------------------------------------------------------



 



definition of “Business Employees” immediately before the Effective Time, the
Effective Time, and (ii) with respect to the Seller Employees and Subsidiary
Employees described in clause (a), (b), or (c) of the definition of “Business
Employees” immediately before the Effective Time, the later of (A) the third
business day after the date such employee provides the notice of such employee’s
willingness and ability to return to active employment (pursuant to the terms of
Sction 6.10(a)), or (B) the effective date of such return to active employment
as specified in such notice.
     “Effective Time” 12:01 a.m. EST on the Closing Date.
     “Employee Benefit Plan” means, with respect to any Person, each plan, fund,
program, agreement, arrangement or scheme, including each plan, fund, program,
agreement, arrangement or scheme maintained or required to be maintained under
applicable Laws, that is sponsored or maintained or required to be sponsored or
maintained by such Person or to which such Person makes, or has an obligation to
make, contributions providing benefits to the current and former employees or
their dependents, including (a) each deferred compensation, bonus, incentive
compensation, pension, retirement, stock purchase, stock option, profit sharing
or deferred profit sharing, stock appreciation, phantom stock plan or other
equity compensation plan, (b) each “welfare” plan (within the meaning of
Section 3(1) of ERISA, determined without regard to whether such plan is subject
to ERISA), (c) each “pension” plan (within the meaning of Section 3(2) of ERISA,
determined without regard to whether such plan is either subject to ERISA or is
tax qualified under the Code), (d) each severance plan or agreement, and each
other plan providing health, vacation, supplemental unemployment benefit,
hospitalization insurance, medical, dental, disability, life insurance, death or
survivor benefits or fringe benefits, and (e) each other employee benefit plan,
fund, program, agreement or arrangement.
     “Employment Agreements” has the meaning set forth in Section 6.10(b).
     “Environment” means the ambient air, indoor air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
     “Environmental Claims” has the meaning set forth in Section 6.15A(a ).
     “Environmental Laws” means all federal, state and local laws (including
without limitation common law), judgments, decrees and orders concerning public
health and safety, worker health and safety, and pollution or protection of the
Environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, Release,
threatened Release, control, or cleanup of any Hazardous Materials, as such
requirements are enacted and in effect on or prior to the Closing Date.
     “Equipment” has the meaning set forth in Section 1.01(b).

72



--------------------------------------------------------------------------------



 



     “Equity Commitment Letter” has the meaning set forth in Section 5.06.
     “Equity Financing” has the meaning set forth in Section 5.06.
     “ERISA” means the United States Employee Retirement Income Security Act of
1974 and the rules and regulations promulgated thereunder.
     “ERISA Affiliate” means any Person that together with any of the Sellers
would be deemed a “single employer” within the meaning of Section 414 of the
Code.
     “ESAs” has the meaning set forth in Section 6.15(a).
     “ESALCRs” has the meaning set forth in Section 6.15(a).
     “Excess Gift Card Amount” has the meaning set forth in Section 3.04.
     “Excluded Assets” has the meaning set forth in Section 1.02.
     “Excluded Liabilities” has the meaning set forth in Section 1.04.
     “Excluded Restaurants” means, collectively, any Non-transferable Excluded
Restaurant, any Restaurant with respect to which this Agreement has been
terminated pursuant to Article VII and any Restaurant with respect to which this
Agreement has been terminated pursuant to Section 6.15.
     “Financial Reports” has the meaning set forth in Section 4.12.
     “Financings” has the meaning set forth in Section 5.06.
     “First Allocation” has the meaning set forth in Section 11.08(b).
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, consistently applied.
     “Guarantors” has the meaning set forth in Section 13.18(a).
     “Gift Card Amount” means an amount equal to fifty percent (50%) of the
amount of Gift Card liability of the Sellers and the Transferred Subsidiaries as
of the Closing Date.
     “Gift Card Reimbursement Period” has the meaning set forth in Section 3.04.
     “Gift Cards” means unredeemed gift cards issued prior to the Closing Date
that are redeemable at the Restaurants.

73



--------------------------------------------------------------------------------



 



     “Governmental Entity” means any federal, state, provincial or local
governmental, regulatory or administrative authority, agency, commission, court,
tribunal, arbitral body or self-regulated entity, whether domestic or foreign.
     “Governmental Real Property Disclosure Requirements” shall mean any
requirement of Law of any Governmental Entity requiring notification of the
Purchaser, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Entity, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
     “Group Health Plan” means a Code Section 105 group health plan.
     “Hazardous Materials” means any pollutant, contaminant, substance, waste,
chemical, constituent, compound or material including, without limitation,
petroleum and petroleum products and asbestos and asbestos-containing materials,
which are subject to regulation or can give rise to liability under any
Environmental Law.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996.
     “Holdings” has the meaning set forth in the Recitals.
     “Holdings Stock” has the meaning set forth in Section 4.24(a).
     “Indemnifiable Tax Liability” has the meaning set forth in
Section 11.04(a).
     “Insurance Policies” has the meaning set forth in Section 4.19.
     “Intellectual Property License Agreement” has the meaning set forth in
Section 3.02.
     “Intellectual Property Rights” means, collectively, (i) trademarks, service
marks, trade dress, trade names, logos, slogans, and corporate names (in each
case, whether registered or unregistered) and registrations and applications for
registration thereof, (ii) copyrights (registered or unregistered) and
copyrightable works and registrations and applications for registration thereof,
and (iii) domain names.
     “Inventory” has the meaning set forth in Section 1.01(a).
     “IRS” has the meaning set forth in Section 4.15(c).

74



--------------------------------------------------------------------------------



 



     “Knowledge of RARE” means the actual knowledge of Eugene I. Lee, Jr., W.
Douglas Benn, Douglas R. Pyne, Thomas W. Gathers and Kristin R. Nyhof.
     “Landlord Release” means a release, in form reasonably acceptable to RARE,
pursuant to which the landlord releases the tenant, its Affiliates and any
guarantor of the tenant’s obligations, as applicable, from all further
obligations under the lease.
     “Law” means any law, statute, ordinance, rule, regulation, code or
executive order executed, issued, adopted, promulgated or applied by any
Governmental Entity.
     “Leased Real Property” has the meaning set forth in Section 4.05(c).
     “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto.
     “Lender” has the meaning set forth in Section 5.06.
     “Lien” means any security interest, pledge, hypothecation, mortgage, lien,
charge, claim or encumbrance of any kind or nature.
     “Liquor License” means a license or permit authorizing the sale of
alcoholic beverages.
     “Losses” means all losses, damages, claims, costs and expenses, interest,
awards, judgments and penalties (including reasonable attorneys’ fees and
expenses) actually suffered or incurred by any Person; provided, however, that
Losses shall not include any punitive, incidental, consequential, special or
indirect damages such as loss of future revenue or income, loss of business
reputation or opportunity relating to the breach or alleged breach of this
Agreement, or diminution in value of any property or assets, whether based on
statute, contract, tort or otherwise, and whether or not arising from the
indemnifying party’s sole, joint, or concurrent negligence, strict liability,
criminal liability or other fault, unless awarded to a third party against such
Person.
     “Management” has the meaning set forth in the Recitals.
     “Managing Partners” has the meaning set forth in Section 6.10(j).
     “Material Adverse Effect” means any event, fact, condition, change,
circumstance or effect that individually or in the aggregate, is materially
adverse to the business, operations, assets, liabilities, properties, results of
operations or condition (financial or otherwise) of (x) in the case of the
Sellers and the Transferred Subsidiaries and the Business, taken as a whole, or
on the ability of the Sellers and the Transferred Subsidiaries to consummate the
transactions contemplated by this Agreement and (y) in the case of Purchaser,
Purchaser’s financial condition, taken as a whole, or on the ability of
Purchaser to consummate the transactions contemplated by this Agreement;
provided,

75



--------------------------------------------------------------------------------



 



however, that none of the following, either alone or in combination, shall be
considered in determining whether there has been a “Material Adverse Effect”:
(i) events, facts, conditions, changes, circumstances or effects that generally
affect the restaurant industry (including changes in Law), except to the extent
that the Business is disproportionately affected; (ii) general economic or
political conditions or events, circumstances, changes or effects affecting the
financial, or securities markets generally, except to the extent that the
Business is disproportionately affected; (iii) changes arising from the
consummation of the transactions contemplated by, or the announcement of, this
Agreement; (iv) any event, fact, condition, change, circumstance or effect that
results from any action required to be taken by a Party pursuant to this
Agreement or taken at the request of Purchaser; (v) changes caused by material
worsening of current conditions caused by acts of terrorism or war (whether or
not declared); and (vi) any adverse change or effect that is cured by the
Sellers prior to the Closing; provided, further, however that in no event shall
any damage or destruction to Owned Real Property or Leased Real Property, any
taking pursuant to the exercise of the power of eminent domain or similar
condemnation action or proceeding with respect to any portion of any Owned Real
Property or Leased Real Property or any termination of this Agreement with
respect to any Excluded Restaurants, either alone or in combination, be
considered in determining whether there has been a “Material Adverse Effect”
unless such event or occurrence results in (x) the loss of any one of the
Restaurants located in Newark, Delaware, Bangor, Maine, Portland, Maine,
Newington, New Hampshire or Braintree, Massachusetts; (y) the loss of more than
one of the five Restaurants located in Georgia; or (z) Restaurants remaining in
the transaction after such event or occurrence representing less than 90% of the
EBITDA of all Restaurants included in the Business as of the date of this
Agreement.
     “Material Contract” has the meaning set forth in Section 4.04(a).
     “Non-Third Party Claim” has the meaning set forth in Section 10.04.
     “Non-transferable Excluded Restaurants” has the meaning set forth in
Section 6.14(d).
     “Off-Site Release” has the meaning set forth in Section 6.15(b).
     “On-Site Conditions” has the meaning set forth in Section 6.15(c).
     “On-Site Estimate” has the meaning set forth in Section 6.15(d).
     “Owned Real Property” means all land owned in fee simple by Holdings,
together with all buildings, structures, improvements and fixtures located
thereon, and all easements, rights of way, licenses, privileges, air rights and
other rights and interests appurtenant thereto, which land is used exclusively
in connection with the Business and described in Section 4.05(a) of the
Disclosure Schedule.
     “Party” means any party to this Agreement.

76



--------------------------------------------------------------------------------



 



     “Permits” means any authorizations, grants, licenses, registrations,
variances, exceptions, consents, certificates, approvals or other permits of any
nature granted by a Governmental Entity, other than Liquor Licenses.
     “Permitted Liens” means: (a) Liens for Taxes, assessments and other
governmental levies, fees or charges, other than Liens in respect of property
taxes not yet due and payable; (b) mechanics liens and similar liens for labor,
materials or supplies incurred in the ordinary course of business for amounts
which are not delinquent and which would not, in the aggregate, have a Material
Adverse Effect on the Business or which are being contested by appropriate
proceedings; (c) zoning, building codes and other land use laws regulating the
use or occupancy of Owned Real Property or the activities conducted thereon
which are imposed by any governmental authority having jurisdiction over such
Owned Real Property; (d) all matters that would be revealed by an examination of
(i) public records, (ii) the Owned Real Property itself or (iii) a survey;
(e) liens for any financing secured by such Owned Real Property which is an
obligation of any of the Sellers which is an Assumed Liability; (f) Liens, if
any, relating to Purchaser’s financing to which the Assets are subject at
Closing; and (g) the items listed in Section 12.01 of the Disclosure Schedule.
     “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization,
or a Governmental Entity (or any department, agency, or political subdivision
thereof).
     “Personal Property” has the meaning set forth in Section 4.06.
     “Phase II Work” has the meaning set forth in Section 6.15(c).
     “Post-Closing Period” has the meaning set forth in Section 11.01(b).
     “Pre-Closing Portion” has the meaning set forth in Section 11.01(c).
     “Pre-Closing Taxes” means (i) any and all liability for Taxes of either
Transferred Subsidiary attributable to any Pre-Closing Tax Period or the
Pre-Closing Portion of any Straddle Period (taking into account of the
provisions of Section 11.03), including all corporate and shareholder Taxes
resulting from the Section 338(h)(10) Election and/or a Transferred Subsidiary
Conversion and (ii) all other liability of either Transferred Subsidiary with
respect to Taxes of another person under Section 1.1502-6 of the Treasury
Regulations (or any similar provision of state, local or foreign Tax law) as a
transferee or successor, by contract or otherwise, as a result of an
affiliation, merger, or other event occurring at any time prior to the Closing;
provided that Pre-Closing Taxes shall not include any Taxes resulting from an
action taken by Purchaser (or at Purchaser’s direction) after the Closing that
is outside the ordinary course of the Business of the Transferred Subsidiaries,
other than (i) any Taxes resulting from the Section 338(h)(10) Election or the
Transferred Subsidiary Conversion (ii) any Taxes resulting from an action that a
Transferred Subsidiary became contractually obligated to take prior to Closing,
both of which shall be Pre-Closing Taxes.

77



--------------------------------------------------------------------------------



 



     “Pre-Closing Tax Period” has the meaning set forth in Section 11.01(b).
     “Pro-Rated Payments” has the meaning set forth in Section 1.05(a).
     “Pro-Ration Statement” has the meaning set forth in Section 2.01(b).
     “Purchase Price” has the meaning set forth in Section 2.01.
     “Purchaser” has the meaning set forth in the Preamble.
     “Purchaser Licensed Intellectual Property” has the meaning set forth in
Section 3.02.
     “RARE” has the meaning set forth in the Preamble.
     “Reconciliation” has the meaning set forth in Section 4.12.
     “Real Property” has the meaning set forth in Section 4.05(c).
     “Real Property Consents” has the meaning set forth in Section 6.14(d).
     “Real Property Leases” has the meaning set forth in Section 4.05(b).
     “Release” shall have the same meaning ascribed thereto under CERCLA
Section 101(22), except that it shall apply to any and all Hazardous Materials,
not just CERCLA hazardous substances.
     “Release Documents” has the meaning set forth in Section 6.14(b).
     “Restaurant” has the meaning set forth in the Recitals.
     “Restricted Contracts” has the meaning set forth in Section 6.13(a).
     “Retained Leases” has the meaning set forth in Section 6.14(c).
     “Reviewing Accountants” has the meaning set forth in Section 11.01(c).
     “Sale-Leaseback Buyer” has the meaning set forth in Section 5.06.
     “Sale-Leaseback Financing” has the meaning set forth in Section 5.06.
     “Sale-Leaseback Letter” has the meaning set forth in Section 5.06.
     “Second Allocation” has the meaning set forth in Section 11.08(b).

78



--------------------------------------------------------------------------------



 



     “Section 338(h)(10) Election” has the meaning set forth in
Section 11.08(a).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     “Seekonk” has the meaning set forth in the Recitals.
     “Seekonk Stock” has the meaning set forth in Section 4.24(a).
     “Seller Employee” means any Business Employee other than a Subsidiary
Employee.
     “Seller Employee Benefit Plan” means (i) each Employee Benefit Plan with
respect to the Sellers and/or Transferred Subsidiaries and/or their Affiliates,
and/or (ii) each Employee Benefit Plan with respect to each ERISA Affiliate.
     “Sellers” has the meaning set forth in the Recitals.
     “Seller Software” has the meaning set forth in Section 3.05.
     “Seller Transferred Employees” has the meaning set forth in
Section 6.10(a).
     “Shared Contracts” has the meaning set forth in Section 4.20(a).
     “Stock” has the meaning set forth in the Recitals.
     “Straddle Period” has the meaning set forth in Section 11.03.
     “Sublease” has the meaning set forth in Section 6.14(c)(i).
     “Subsidiary” means with respect to any Person, any corporation or other
entity of which such Person has, directly or indirectly, ownership of securities
or other interests having the power to elect a majority of such corporation’s
board of directors (or similar governing body), or otherwise having the power to
direct the business and policies of that corporation or other entity other than
securities or interests having such power only upon the happening of a
contingency that has not occurred.
     “Subsidiary Asset” means assets (including the Owned Real Property) of the
Transferred Subsidiaries that are used exclusively in connection with, or relate
exclusively to the operation of, the Business, including those assets of the
Transferred Subsidiaries that would constitute Assets if the Transferred
Subsidiaries were Sellers, but excluding the Excluded Assets.

79



--------------------------------------------------------------------------------



 



     “Subsidiary Employee” means any employee of Holdings or Seekonk but only to
the extent constituting a Business Employee.
     “Subsidiary Transferred Employees” has the meaning set forth in 6.10(a).
     “Tax” or “Taxes” means (i) any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not, and (ii) any Tax (defined
in (i) above) for which a Person is liable (A) as a transferee or successor,
(B) as an indemnitor, guarantor, surety or in a similar capacity under any
Contract, or (C) under Treas. Reg. § 1.1502-6 or any comparable provisions of
state, local or foreign tax Law.
     “Tax Claim Notice” has the meaning set forth in Section 11.04(a).
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Termination Supplement” has the meaning set forth in Section 6.14(d).
     “Third Party Claim” has the meaning set forth in Section 10.03.
     “Third Party Environmental Claim” has the meaning set forth in
Section 6.15A(c).
     “Title Insurance Company” shall mean any title insurance company as shall
be retained by Purchaser.
     “Title Insurance Policy” shall have the meaning set forth in
Section 6.12(a).
     “Transaction Documents” means this Agreement and all other agreements and
instruments to be entered into or delivered by Purchaser or any of the Sellers
in connection with the transactions contemplated hereby.
     “Transferred Employees” has the meaning set forth in Section 6.10(a).
     “Transferred Subsidiaries” has the meaning set forth in the Recitals.
     “Transferred Subsidiary Conversion” has the meaning set forth in
Section 11.09.
     “Transition Services Agreement” has the meaning set forth in Section 3.01.

80



--------------------------------------------------------------------------------



 



     “ValueLink” has the meaning set forth in Section 3.04.
     “WARN Act” has the meaning set forth in Section 6.10(i).
     “Welfare Benefits” means the types of benefits described in the definition
of “Welfare Plan” (whether or not covered by ERISA).
     “Welfare Plan” means any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA, any short-term disability program classified as a
“payroll practice,” any group health plan within the meaning of Code
Section 105, any cafeteria plan within the meaning of Code Section 125, any
dependent care assistance program within the meaning of Code Section 129, any
adoption assistance plan within the meaning of Code Section 137, and any tuition
assistance plan within the meaning of Code Section 127.
          12.02 Rules of Construction.
     This Agreement shall be construed in accordance with the following rules of
construction:
          (a) the terms defined in this Agreement include the plural as well as
the singular;
          (b) unless otherwise indicated, all references in the Agreement to
designated “Articles,” “Sections” and other subdivisions are to the designated
articles, sections and other subdivisions of the body of this Agreement;
          (c) pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms;
          (d) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; and
          (e) the words “includes” and “including” are not limiting.
ARTICLE XIII
MISCELLANEOUS
          13.01 Public Announcements.
     No Party shall issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior review and
approval of the other Party, except for any public disclosure otherwise required
by applicable Law or by any

81



--------------------------------------------------------------------------------



 



obligations of any Party pursuant to any rule or regulation of the Securities
and Exchange Commission or pursuant to any listing agreement with or rules of
any securities exchange (in which case, such Party shall consult with the other
Parties reasonably in advance of such public disclosure unless such Party
determines in good faith that such consultation is reasonably likely to result
in a delay with respect to such public disclosure with adverse consequences to
the disclosing Party in which case such Party shall provide notice of such
public disclosure as soon as is practicable under the circumstances).
          13.02 Entire Agreement; Amendment; Waiver.
     This Agreement, the Exhibits hereto, the other Transaction Documents and
the Disclosure Schedule constitute the entire understanding between the Parties
with respect to the subject matter hereof, and supersede all other
understandings and negotiations with respect thereto. This Agreement may be
amended only in writing signed by all Parties hereto. Any provision of this
Agreement may be waived only in a writing signed by the Party to be charged with
such waiver. No course of dealing between the Parties shall be effective to
amend or waive any provision of this Agreement.
          13.03 Further Assurances.
     After the date hereof, each Party shall (and shall cause its respective
Affiliates to) take such further actions and execute such further documents as
may be necessary or reasonably requested by the other in order to effectuate the
intent of this Agreement and to provide such other Parties with the benefits of
this Agreement.
          13.04 Notices.
     Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given
(i) upon receipt if personally delivered (with written confirmation of receipt),
(ii) upon receipt if mailed by certified or registered mail, return receipt
requested (with written confirmation of receipt), (iii) upon receipt if sent by
a nationally recognized guaranteed and receipted courier service (with written
confirmation of receipt) or (iv) upon receipt if sent by facsimile (with written
confirmation of transmission). Notices or other communications shall be directed
to the following addresses:
     If to Purchaser, CB Holding or Charlie Brown’s to:
Bugaboo Creek Acquisition, LLC
c/o Charlie Brown’s Acquisition Corp.
1450 Route 22 West
Mountainside, NJ 07092
Attention: Russell D’Anton
Telephone: 908-518-0080
Facsimile: 908-518-1509
     And to:

82



--------------------------------------------------------------------------------



 



CB Holding Corp.
c/o Trimaran Fund Management, L.L.C.
1325 Avenue of the Americas, 34th Floor
New York, New York 10019
Attention: William Phoenix
Telephone: 212-616-3700
Facsimile: 212-616-3701
          With a copy (which shall not constitute notice) to:
Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention: John Papachristos
Telephone: 212-701-3691
Facsimile: 212-269-5420
          If to RARE, to:
RARE Hospitality International, Inc.
8215 Roswell Road
Building 600
Atlanta, Georgia 30350
Attention: General Counsel
and Chief Financial Officer
Telephone: (770) 551-5400
Facsimile: (770) 901-6624
          With a copy (which shall not constitute notice) to:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, GA 30309
Attention: William H. Avery
Telephone: (404) 881-7000
Facsimile: (404) 881-7777
     Any Party may, by notice given in accordance with this Section 13.04,
specify a new address for notices under this Agreement.
          13.05 Expenses.
     Except as otherwise provided herein, each Party hereto will pay all fees
and expenses incurred by it in connection with this Agreement and the
consummation of the transactions contemplated hereby.

83



--------------------------------------------------------------------------------



 




          13.06 Transfer Taxes and Prorations.
          (a) Transfer Taxes. Except as otherwise provided in Section 6.21,
Purchaser, on the one hand, and the Sellers, on the other hand, shall each bear
one-half of all transfer, documentary, sales, use, registration and similar
Taxes (including all applicable real estate transfer or gains Taxes and stock
transfer Taxes) and related fees (including any penalties, interest and
additions to Tax) incurred resulting from the sale of the Assets and the Stock
hereunder. Purchaser shall prepare and timely file or cause to be timely filed
all Tax Returns as may be required to comply with the provisions of such Tax
laws, and the Sellers shall cooperate with Purchaser in such preparation and
filing.
          (b) Prorations. Personal property Taxes, real property Taxes and other
similar Taxes with respect to the Assets for any taxable period commencing prior
to the Closing Date and ending after the Closing Date shall be prorated on a per
diem basis between Purchaser and the Sellers as of the Closing Date. The amount
of all such prorations shall be paid on the Closing Date, provided, however,
that final payments with respect to prorations that are not able to be
calculated as of the Closing Date shall be calculated and paid as soon as
practicable after the Closing Date.
          13.07 Bulk Sales Law.
     Without admitting that the bulk transfer provisions of the Uniform
Commercial Code or other similar Laws (including, without limitation, any such
Laws relating to Taxes) are applicable to the transactions contemplated by this
Agreement, Purchaser waives compliance by the Sellers with such Laws. The
Sellers shall promptly pay and discharge when due or contest or litigate all
claims of creditors that are asserted against Purchaser by reason of
non-compliance with such Laws without regard to the limitations expressed in
Article X (Indemnification) hereof.
          13.08 Record Retention and Access.
     Purchaser shall maintain possession of all books and records transferred to
it as Assets until the later of the resolution of all claims for indemnification
properly asserted in accordance with Article X and the expiration of all periods
during which such books and records are required to be retained under applicable
Law or regulation; provided that, thereafter Purchaser shall give RARE not less
than sixty (60) days prior written notice of its intention to dispose of any
such books and records. After the date hereof, Purchaser and RARE shall each
provide the other and its representatives with access to, copies of and excerpts
from, such books, records and other materials, and access to such employees and
agents, as the other may reasonably request for the purposes of preparing,
filing and supporting reports relating to the Business as may be required to be
filed.
          13.09 Arbitration.
          (a) Except as otherwise provided in this Agreement, the Parties shall
negotiate in good faith to resolve any controversy, dispute or disagreement
arising out of or relating to this Agreement, the Transaction Documents, the
breach of any provision

84



--------------------------------------------------------------------------------



 




thereof, or any claim for which an indemnified party is seeking indemnification
pursuant to Article X. Any matter not resolved by negotiation within ten
(10) business days after written notice by either Party to the other that the
procedures of this Section 13.08 are to be initiated shall be settled (i) first,
by the Parties acting in good faith to settle the dispute by mediation under the
Commercial Mediation Rules of the American Arbitration Association (“AAA”) (such
mediation session to be held in Fulton County, Georgia and to commence within
thirty (30) days of the appointment of a mediator mutually agreed upon by the
Parties, or if no agreement as to a mediator can be reached within ten
(10) business days after names of potential mediators have been proposed, by the
AAA), and (ii) if the disagreement, controversy, claim or dispute cannot be
settled by mediation, then by arbitration administered by the AAA under its
Commercial Arbitration Rules (such arbitration to be held in Fulton County,
Georgia before a single arbitrator and to commence within ninety (90) days of
the appointment of an arbitrator mutually agreed upon by the Parties, or if no
agreement as to an arbitrator can be reached within ten (10) business days after
names of potential arbitrators have been proposed, by the AAA, or such later
date as is reasonable under the circumstances). The decision and award of the
arbitrator shall be final and binding upon the Parties and shall be enforceable
in any court of competent jurisdiction. Nothing in this Section 13.09 shall be
construed to prevent the Parties from seeking equitable relief through a court
of law for violations of this Agreement.
          (b) The arbitrator shall have no power to alter or modify any terms or
provisions of this Agreement or the Transaction Documents, or to render any
award which, by its terms or effects, would alter any term or provision of this
Agreement or the Transaction Documents or to act as amiable compositeur or ex
aequo et bono.
          (c) The prevailing Party shall be entitled to recover its attorneys’
fees and expenses for the arbitration proceedings, as well as for any ancillary
proceeding, including a proceeding to compel or enjoin the arbitration, to
request interim measures, or to confirm or set aside an award. The losing party
shall bear all costs of the arbitration proceedings, including all fees and
expenses of the arbitrator. The arbitrator shall be the exclusive judge of
whether a party qualifies as a prevailing party for purposes of this provision.
          13.10 Governing Law; Jurisdiction.
     This Agreement shall be governed by the laws of the State of Delaware and
any dispute arising under this Agreement shall be resolved in accordance with
the laws of the State of Delaware. The Parties hereby (a) irrevocably and
unconditionally submit, for themselves and their property, to the jurisdiction
of the state and federal courts located in Fulton County, Georgia (and any
courts from which an appeal from any of such courts must or may be taken), in
any action or proceeding for recognition or enforcement of any arbitration
judgment or award, and each of the Parties hereby irrevocably and
unconditionally agrees that all claims with respect to enforcement of the
arbitration under Section 13.09 may be heard and determined in such state or, to
the extent permitted by law, in such federal courts in the State of Georgia, and
(b) irrevocably waive, and agree

85



--------------------------------------------------------------------------------



 




not to assert by way of motion, defense, or otherwise, in any action for such
purpose, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action, claim or other proceeding is brought in an
inconvenient forum, that the venue of the action claim or proceeding is
improper, or that this Agreement or the transactions contemplated by this
Agreement may not be enforced in or by any of the above-named courts.
          13.11 Assignment.
     This Agreement may not be assigned by any Party without the written consent
of the other Parties, except (a) to the successor or assignee of all or
substantially all of the assignor’s business to which the Agreement relates and
(b) Purchaser may (x) collaterally assign this Agreement or a portion thereof to
lenders in connection with the financing of the transactions contemplated hereby
(or any amendments, supplements, restatements, or refinancings thereof), (y)
assign this Agreement or a portion thereof to the Sale-Leaseback Buyer and
(z) assign this Agreement or a portion thereof to any Subsidiary of the
Purchaser. This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns. No assignment of
this Agreement shall relieve any Party of its obligations hereunder.
          13.12 Captions.
     The captions in this Agreement are for purposes of reference only and shall
not limit or otherwise affect the interpretation hereof.
          13.13 Representation by Counsel; Interpretation.
     RARE and Purchaser each acknowledge that they have been represented by
counsel in connection with this Agreement and the transactions contemplated
hereby. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it has no application and any such right is expressly waived. The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of RARE and Purchaser.
          13.14 Disclosure Schedule.
     Any matter, information or item disclosed under any specific representation
or warranty or in the Disclosure Schedule, shall be deemed to have been
disclosed for all purposes of this Agreement in response to every representation
or warranty in this Agreement in respect of which such disclosure is reasonably
apparent and the facts relevant to such disclosure are set forth in reasonable
detail. The inclusion of any matter, information or item in the Disclosure
Schedule shall not be deemed to constitute an admission of any liability by the
Sellers to any third party or otherwise imply that any such matter, information
or item is material or create a measure for materiality or Material Adverse
Effect for the purposes of this Agreement.

86



--------------------------------------------------------------------------------



 




          13.15 Parties in Interest.
     This Agreement shall be binding upon and inure solely to the benefit of the
Parties hereto and their respective successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to confer upon any other Person
any rights, benefits, remedies, obligations or liabilities of any nature
whatsoever under or by reason of this Agreement other than the Parties hereto
and their respective successors and permitted assigns and the Persons
indemnified pursuant to Sections 6.15A, 10.01, 10.02 and 11.02.
          13.16 Severability.
     In case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective only to the extent of such
invalidity, illegality or unenforceability, without invalidating the remainder
of such provision or provisions or the remaining provisions of this Agreement,
and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or provisions had never been contained herein, unless
such a construction would be unreasonable.
          13.17 Counterparts.
     This Agreement may be executed in two or more counterparts, each of which
when executed shall be deemed to be an original but all of which when taken
together shall constitute one and the same agreement.
          13.18 Guarantees.
          (a) CB Holding and Charlie Brown (collectively, the “Guarantors”),
jointly and severally, absolutely, irrevocably and unconditionally guarantee to
the Sellers (and their successors and assigns) the full and prompt payment,
satisfaction and performance of the all obligations of Purchaser, and further
hereby unconditionally guarantee the full and timely performance and observance
of all the covenants, terms, conditions and agreements to be performed and
observed by Purchaser (and its successors and assigns), in each case, pursuant
to this Agreement. The Guarantors covenant and agree to and with RARE (and its
successors and assigns) that if Purchaser (or its successors and assigns) should
default beyond all applicable notice and cure periods in the payment of amounts
owed or in the performance and observance of any of the covenants, terms,
conditions or agreements contained in this Agreement, the Guarantors will
forthwith pay such amounts, and any arrears thereof, to RARE (or its successors
and assigns), and will forthwith faithfully perform and fulfill all of such
covenants, terms, conditions and agreements.
          (b) This guaranty is an absolute and unconditional guaranty of payment
and of performance. It shall be enforceable against the Guarantors (and their
successors and assigns) without the necessity of any suit or proceedings on
RARE’s part of any kind or nature whatsoever against Purchaser (or its
successors and assigns) and

87



--------------------------------------------------------------------------------



 




without the necessity of any notice of nonpayment, nonperformance or
nonobservance of any notice of acceptance of this guaranty, all of which the
Guarantors (for the Guarantors and their successors and assigns) hereby
expressly waive, subject to any cure periods provided to Purchaser in this
Agreement. The Guarantors’ obligations hereunder shall in no way be terminated,
affected, diminished, or impaired by reason of the assertion of the failure to
assert by RARE against Purchaser (or its successors and assigns) of any of the
rights or remedies reserved to RARE pursuant to this Agreement or by relief of
Purchaser (or its successors and assigns) from any of its obligations hereunder
or otherwise by: (i) the release or discharge of Purchaser (or its successors
and assigns) in any creditor’s proceedings, receivership, bankruptcy or other
proceedings; (ii) the impairment, limitation or modification of the liability of
Purchaser (or its successors and assigns) in bankruptcy, or of any remedy for
the enforcement of such Person’s said liability under this Agreement resulting
from the operation of any present or future provision of the Federal Bankruptcy
Code, as amended from time to time, or any other statute, or from the decision
in any court; or (iii) the rejection or disaffirmance of this Agreement in any
such proceedings.
          (c) This guaranty shall be a continuing guaranty and the liability of
the Guarantors shall in no way be affected, modified or diminished by reason of
(i) any assignment, amendment, renewal, expansion, supplement, modification or
waiver of, or change in, any of the terms, covenants, conditions or provisions
of this Agreement, or by reason of any extension of time that may be granted by
the Sellers to Purchaser (or its successors and assigns) or (ii) the invalidity
or unenforceability of this Agreement or any provision hereof.
          (d) RARE agrees that it has no right of recovery against the former,
current or future directors, officers, agents, Affiliates, general or limited
partners, members, managers or stockholders of the Guarantors (or of their
successors or permitted assignees), or against any former, current or future
directors, officers, agents, Affiliates, general or limited partners, members,
managers or stockholders of any of the foregoing.
[Signatures on Following Page]

88



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have executed this Purchase Agreement
as of the date first set forth above.

                  RARE HOSPITALITY INTERNATIONAL INC.
 
       
 
  By:   /s/ Eugene I. Lee, Jr.
 
       
 
      Name: Eugene I. Lee, Jr.
 
      Title: President
 
            BUGABOO CREEK ACQUISITION, LLC
 
       
 
  By:   /s/ Russell D’Anton
 
       
 
      Name: Russell D’Anton
 
      Title:

          Solely with respect to their obligations in Articles X, XII and XIII
(including Section 13.18):

                  CB HOLDING CORP.
 
       
 
  By:   /s/ William Phoenix
 
       
 
      Name: William Phoenix
 
      Title:
 
            CHARLIE BROWN’S ACQUISITION CORP.
 
       
 
  By:   /s/ Russell D’Anton
 
       
 
      Name: Russell D’Anton
 
      Title: President

[Signatures to Purchase Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT A
RESTAURANTS
Connecticut
Bugaboo Creek of Manchester
1442 Pleasant Valley Road
Manchester, CT 06040
Delaware
Bugaboo Creek of Newark
1323 New Churchmans Road
Newark, DE 19713
Georgia
Bugaboo Creek of Duluth
3505 Satellite Boulevard
Duluth, GA 30096
Bugaboo Creek of Fayetteville
1380 GA Highway 85
Fayetteville, GA 30124
Bugaboo Creek of Kennesaw
840 Ernest Barrett Parkway
Suite 50
Kennesaw, GA 30144
Bugaboo Creek of Stonecrest
2965 Turner Hill Road
Lithonia, GA 30038
Bugaboo Creek of Newnan
9-A Bullsboro Drive
Newnan, GA 30263
Maine
Bugaboo Creek of Portland
264 Gorham Road
South Portland, ME 04106
Bugaboo Creek of Bangor
24 Bangor Mall Boulevard
Bangor, ME 04401
Maryland
Bugaboo Creek of Gaithersburg
15710 Shady Grove Road
Gaithersburg, MD 20877
Bugaboo Creek of Landover
1100 Capital Center Boulevard
Upper Marlboro, MD 20774
Massachusetts
Bugaboo Creek of Braintree
551 Mahar Highway
Braintree, MA 02184
Bugaboo Creek of Brockton
400 Westgate Drive
Brockton, MA 02301
Bugaboo Creek of Burlington
43 Middlesex Turnpike
Burlington, MA 01803





--------------------------------------------------------------------------------



 



Massachusetts
Bugaboo Creek of Dedham
850 Providence Highway
Dedham, MA 02026
Bugaboo Creek of Framingham
345 Cochituate Road
Framingham, MA 01701
Bugaboo Creek of Methuen
90 Pleasant Valley Street
Methuen, MA 01844
Bugaboo Creek of Milford
124 Medway Road
Milford, MA 01757
Bugaboo Creek of Peabody
210 Andover Street
Northshore Mall
Peabody, MA 01960
Bugaboo Creek of Plymouth
20 Shops at 5 Way
Plymouth, MA 02360
Bugaboo Creek of Seekonk
1125 Fall River Avenue
Seekonk, MA 02771
Bugaboo Creek of Shrewsbury
50 Boston Turnpike
Shrewsbury, MA 01545
Bugaboo Creek of Watertown
617 Arsenal Street
Arsenal Mall
Watertown, MA 02472
New Hampshire
Bugaboo Creek of Bedford
216 South River Road
Bedford, NH 03110
Bugaboo Creek of Nashua
16 Gusabel Avenue
Nashua, NH 03063
Bugaboo Creek of Newington
2024 Woodbury Avenue
Newington, NH 03801
New York
Bugaboo Creek of Poughkeepsie
1955 South Road
Poughkeepsie, NY 12601
Bugaboo Creek of Henrietta
935 Jefferson Road
Rochester, NY 14623
Pennsylvania
Bugaboo Creek of Franklin Mills
601 Franklin Mills Circle
Philadelphia, PA 14623
Rhode Island
Bugaboo Creek of Warwick
30 Jefferson Boulevard
Warwick, RI 02888

